[citifmcthirdarrevolvingc001.jpg]
EXHIBIT 10.1 EXECUTION VERSION ═══════════════════════════════════════
$1,500,000,000 THIRD AMENDED AND RESTATED CREDIT AGREEMENT Dated as of May 17,
2019 among FMC CORPORATION, as U.S. Borrower, and THE FOREIGN SUBSIDIARIES PARTY
HERETO FROM TIME TO TIME, as Euro Borrowers, THE LENDERS AND ISSUING BANKS PARTY
HERETO and CITIBANK, N.A., as Administrative Agent, * * * CITIBANK, N.A. and
BOFA SECURITIES, INC., as Joint Lead Arrangers, BANK OF AMERICA, N.A., as
Syndication Agent, and BNP PARIBAS COBANK ACB JPMORGAN CHASE BANK, N.A. SUMITOMO
MITSUI BANKING CORPORATION and TD BANK, N.A., as Co-Documentation Agents
═══════════════════════════════════════



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc002.jpg]
TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
.................................................. 1 SECTION 1.01. Certain
Defined Terms ............................................................... 1
SECTION 1.02. Computation of Time Periods
.................................................. 29 SECTION 1.03. Accounting
Terms and Principles ............................................ 29 SECTION
1.04. Certain Terms
........................................................................... 29
SECTION 1.05. Divisions
..................................................................................
30 ARTICLE II AMOUNTS AND TERMS OF THE LOANS
................................................... 30 SECTION 2.01. The
Revolving Loans ...............................................................
30 SECTION 2.02. [Intentionally Deleted]
............................................................. 31 SECTION 2.03.
The Swing Loans
...................................................................... 31
SECTION 2.04. The Letters of Credit
................................................................ 31 SECTION
2.05. Fees
..........................................................................................
32 SECTION 2.06. Reductions and Increases of the Commitments
....................... 33 SECTION 2.07. Repayment
................................................................................
36 SECTION 2.08. Interest
......................................................................................
37 SECTION 2.09. Interest Rate Determinations
.................................................... 38 SECTION 2.10.
Prepayments
............................................................................. 40
SECTION 2.11. Payments and Computations
.................................................... 41 SECTION 2.12. Taxes
........................................................................................
42 SECTION 2.13. Sharing of Payments, Etc
......................................................... 47 SECTION 2.14.
Conversion or Continuation of Revolving Loans ..................... 47 SECTION
2.15. Extension of Termination Date
................................................ 48 SECTION 2.16. Defaulting
Lender .................................................................... 51
SECTION 2.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ................................................................ 54
ARTICLE III MAKING THE LOANS AND ISSUING THE LETTERS OF CREDIT .......... 54
SECTION 3.01. Making the Revolving Loans
................................................... 54 SECTION 3.02.
[Intentionally Deleted]
............................................................. 56 SECTION 3.03.
Making the Swing Loans, Etc ..................................................
56 SECTION 3.04. Issuance of Letters of Credit
.................................................... 58 SECTION 3.05. Increased
Costs .........................................................................
63 SECTION 3.06. Illegality
...................................................................................
65 i



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc003.jpg]
SECTION 3.07. Reasonable Efforts to Mitigate
................................................. 65 SECTION 3.08. Right to
Replace Affected Person or Lender ............................ 65 SECTION 3.09.
Use of Proceeds
........................................................................ 66
ARTICLE IV CONDITIONS OF LENDING
........................................................................... 67
SECTION 4.01. Conditions Precedent to Initial Borrowing
............................... 67 SECTION 4.02. Conditions Precedent to Each
Revolving Loan Borrowing, Swing Loan Borrowing and Letter of Credit Issuance
....................................................................................
68 ARTICLE V REPRESENTATIONS AND WARRANTIES
.................................................. 69 SECTION 5.01. Corporate
Existence; Compliance with Law ............................ 69 SECTION 5.02.
Corporate Power; Authorization; Enforceable Obligations
...............................................................................
69 SECTION 5.03. Financial Statements
................................................................ 70 SECTION
5.04. Material Adverse Change
......................................................... 70 SECTION 5.05.
Litigation
..................................................................................
70 SECTION 5.06. Taxes
........................................................................................
70 SECTION 5.07. Full Disclosure
......................................................................... 70
SECTION 5.08. Investment Company Act
......................................................... 71 SECTION 5.09. ERISA
......................................................................................
71 SECTION 5.10. Environmental Matters
............................................................. 71 SECTION 5.11.
Ownership of Properties; Liens ................................................
72 SECTION 5.12. Sanctions
..................................................................................
72 SECTION 5.13. Anti-Corruption Laws; Anti-Money Laundering Laws ........... 72
ARTICLE VI COVENANTS OF THE COMPANY
................................................................ 73 SECTION
6.01. Financial Covenants
................................................................. 73 SECTION
6.02. Reporting Covenants
................................................................ 73 SECTION
6.03. Affirmative Covenants
............................................................. 76 SECTION 6.04.
Negative
Covenants.................................................................. 77
ARTICLE VII EVENTS OF DEFAULT
...................................................................................
80 SECTION 7.01. Events of Default
...................................................................... 80
SECTION 7.02. Actions in Respect of the Letters of Credit Upon Event of Default;
L/C Cash Collateral Account; Investing of Amounts in the L/C Cash Collateral
Account; Release ........... 82 ARTICLE VIII THE ADMINISTRATIVE AGENT
.................................................................. 85 SECTION
8.01. Authorization and Action
......................................................... 85 ii



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc004.jpg]
SECTION 8.02. Reliance, Etc
............................................................................ 85
SECTION 8.03. The Agents and their Affiliates as Lenders
.............................. 86 SECTION 8.04. Lender Credit Decision
............................................................ 86 SECTION 8.05.
Indemnification
........................................................................ 86
SECTION 8.06. Successor Administrative Agent
.............................................. 86 SECTION 8.07. No Other Duties,
Etc ................................................................ 87 ARTICLE
IX MISCELLANEOUS
...........................................................................................
87 SECTION 9.01. Amendments, Etc
..................................................................... 87 SECTION
9.02. Notices, Etc
..............................................................................
88 SECTION 9.03. No Waiver; Remedies
.............................................................. 91 SECTION 9.04.
Costs and Expenses
.................................................................. 91 SECTION
9.05. Rights of Set-off; Payments Set Aside
..................................... 93 SECTION 9.06. Binding Effect
.......................................................................... 94
SECTION 9.07. Assignments and Participations
............................................... 94 SECTION 9.08. No Liability of
the Issuing Banks ............................................ 99 SECTION 9.09.
Governing Law
......................................................................... 99
SECTION 9.10. Execution in Counterparts
........................................................ 99 SECTION 9.11.
Confidentiality
........................................................................ 100
SECTION 9.12. Submission to Jurisdiction; Service of Process
...................... 100 SECTION 9.13. WAIVER OF JURY TRIAL
.................................................. 101 SECTION 9.14. Judgment
Currency ................................................................ 101
SECTION 9.15. European Monetary Union
..................................................... 102 SECTION 9.16. USA
PATRIOT Act ............................................................... 102
SECTION 9.17. Continued Effectiveness
......................................................... 102 SECTION 9.18.
Entire Agreement
................................................................... 102 SECTION
9.19. No Fiduciary Duty
.................................................................. 103 SECTION
9.20. Certain ERISA Matters
.......................................................... 103 ARTICLE X
GUARANTY
...................................................................................................
104 SECTION 10.01. Guaranty
.................................................................................
104 SECTION 10.02. Authorization; Other Agreements
.......................................... 105 SECTION 10.03. Guaranty Absolute
and Unconditional ................................... 106 SECTION 10.04. Waivers
..................................................................................
107 SECTION 10.05. Reliance
..................................................................................
107 SECTION 10.06. Waiver of Subrogation and Contribution Rights
.................... 108 iii



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc005.jpg]
SECTION 10.07. Subordination
......................................................................... 108
SECTION 10.08. Default; Remedies
.................................................................. 109 SECTION
10.09. Irrevocability
.......................................................................... 109
SECTION 10.10. Setoff
......................................................................................
109 SECTION 10.11. No Marshaling
........................................................................ 109
SECTION 10.12. Enforcement; Amendments; Waivers
.................................... 109 SCHEDULES AND EXHIBITS SCHEDULES
Schedule I - Commitments Schedule II - Material Subsidiaries Schedule 2.04 -
Existing Letters of Credit Schedule 5.02 - Consents Schedule 5.05 - Litigation
Schedule 5.10 - Environmental Matters Schedule 6.04(a) - Existing Liens EXHIBITS
Exhibit A - Form of Revolving Loan Note Exhibit B-1 - Form of Notice of
Revolving Loan Borrowing Exhibit B-2 - Form of Notice of Conversion or
Continuation Exhibit C-1 - Form of Assignment and Acceptance Exhibit C-2 - Form
of Participation Agreement Exhibit C-3 - Form of New Commitment Acceptance
Exhibit D-1 - Form of Euro Borrower Designation Exhibit D-2 - Form of Swing Loan
Borrower Designation Exhibit E - Form of Swing Loan Request Exhibit F - Form of
U.S. Tax Compliance Certificate iv



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc006.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION THIRD AMENDED AND
RESTATED CREDIT AGREEMENT THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of May 17, 2019, among FMC CORPORATION, a Delaware
corporation (“U.S. Borrower”), the Euro Borrowers (as defined below) and the
Swing Loan Borrowers (as defined below), in each case, party hereto from time to
time (the Euro Borrowers and the Swing Loan Borrowers together with the U.S.
Borrower, collectively the “Borrowers”), the lenders and issuing banks listed on
the signature pages hereof under the heading “Lenders” and the other Lenders (as
defined below) party hereto from time to time, BANK OF AMERICA, N.A., as
syndication agent (the “Syndication Agent”), BNP PARIBAS, COBANK, ACB, JPMORGAN
CHASE BANK, N.A., SUMITOMO MITSUI BANKING CORPORATION AND TD BANK, N.A., as
co-documentation agents and CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders hereunder. WHEREAS,
certain of the Borrowers are party to the Second Amended and Restated Credit
Agreement, dated as of May 2, 2017, among the U.S. Borrower, as borrower, the
U.S. Borrower’s foreign subsidiaries party thereto, Citibank, N.A., as
administrative agent, and the lenders, issuing banks and other parties party
thereto (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”); and WHEREAS, the Borrowers have
requested, among other things, that the Lenders make certain changes to the
Existing Credit Agreement as contained herein and amend and restate the Existing
Credit Agreement in whole, without constituting a novation. NOW, THEREFORE, in
consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree to amend and restate the Existing Credit
Agreement in its entirety without constituting a novation, effective on the
Effective Date, as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION
1.01. Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “Acceptance” means an
Assignment and Acceptance or a New Commitment Acceptance. “Administrative Agent”
has the meaning specified in the recital of parties to this Agreement.
“Administrative Agent’s Account” means, in respect of any Currency, such account
as the Administrative Agent shall designate in a notice to the U.S. Borrower and
the Lenders. “Affected Person” has the meaning specified in Sections 2.12(j),
3.05(e), 3.06 and 3.08(a).



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc007.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Affiliate” means,
with respect to any Person, any other Person directly or indirectly controlling
or that is controlled by or is under common control with such Person, each
officer, director, general partner or joint-venturer of such Person, and each
Person that is the beneficial owner of 5% or more of any class of Voting Stock
of such Person. For the purposes of this definition, “control” means the
possession of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. “Agents” means, collectively, the Administrative Agent
and the Syndication Agent. “Alternate Currency” means any lawful currency other
than Dollars (approved by the Administrative Agent and each Lender) which is
freely transferable into Dollars. “Anniversary Date” has the meaning specified
in Section 2.15(a). “Anti-Corruption Laws” means all laws, rules, and
regulations of any jurisdiction applicable to any Borrower or its Subsidiaries
from time to time concerning or relating to bribery or corruption, including
without limitation the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§
78dd-1, et seq. “Anti-Money Laundering Laws” means all laws, rules, and
regulations of any jurisdiction applicable to any Borrower or its Subsidiaries
from time to time concerning or relating to money laundering, including without
limitation the Patriot Act. “Applicable Law” means, as to any Person, all
applicable Laws binding upon such Person or to which such a Person is subject.
“Applicable Lending Office” means, with respect to each Lender, and for each
Type and Currency of Loan, such Lender’s Domestic Lending Office in the case of
a Base Rate Loan and such Lender’s Eurocurrency Lending Office in the case of a
Eurocurrency Rate Loan. “Applicable Margin” means, as of any date, the
applicable margin set forth under the Eurocurrency Rate or Base Rate column set
forth below, as applicable, based upon the Public Debt Rating in effect on such
date: PUBLIC DEBT RATING EUROCURRENCY BASE RATE S&P/MOODY’S RATE Level 1 0.805%
0.000% A / A2 or higher Level 2 0.910% 0.000% A- / A3 Level 3 1.015% 0.015% BBB+
/ Baa1 Level 4 1.125% 0.125% BBB / Baa2 2



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc008.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION PUBLIC DEBT RATING
EUROCURRENCY BASE RATE S&P/MOODY’S RATE Level 5 1.325% 0.325% BBB- / Baa3 Level
6 1.500% 0.500% BB+ / Ba1 or lower “Applicable Percentage” means, as of any
date, the applicable percentage set forth below under the Facility Fee column
based upon the Public Debt Rating in effect on such date: PUBLIC DEBT RATING
FACILITY S&P/MOODY’S FEE Level 1 0.070% A / A2 or higher Level 2 0.090% A- / A3
Level 3 0.110% BBB+ / Baa1 Level 4 0.125% BBB / Baa2 Level 5 0.175% BBB- / Baa3
Level 6 0.250% BB+ / Ba1 or lower “Arrangers” means Citibank and BofA
Securities, Inc., in their respective capacities as joint lead arrangers.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit C-1
hereto. “Available Amount” means, at any time, with respect to any Letter of
Credit, the maximum amount available to be drawn under such Letter of Credit at
such time (assuming compliance at such time with all conditions to drawing),
provided that if any Letter of Credit provides for future increases in the
maximum amount available to be drawn under such Letter of Credit, then the
“Available Amount” of such Letter of Credit shall mean, at any time, the maximum
amount available to be drawn under such Letter of Credit after taking into
account all increases in the availability thereunder. 3



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc009.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Bail-In Action”
means the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time which rate per annum shall at all
times be equal to the highest of: (a) the rate of interest announced publicly by
Citibank in New York, New York, from time to time, as its “base rate”; (b) the
Federal Funds Rate plus 1/2 of 1%; and (c) Eurocurrency Rate for a one-month
period plus 1%; provided that for purposes of this clause (c), the Eurocurrency
Rate shall be based on the Eurocurrency Rate at approximately 11:00 A.M. (London
time) on such day of determination, but shall otherwise be calculated in
accordance with the definition of “Eurocurrency Rate” (including the interest
rate floors set forth therein); provided that the Base Rate shall not be less
than zero. “Base Rate Loan” means a Loan denominated in Dollars which bears
interest as provided in Section 2.08(a)(i). “Beneficial Ownership Certificate”
has the meaning specified in Section 4.01(a)(vii). “Beneficial Ownership
Regulation” has the meaning specified in Section 4.01(a)(vii). “Benefit Plan”
means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in and subject to Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”. “BofA” means
Bank of America, N.A., a national banking association. “Borrowers” has the
meaning specified in the recital of parties to this Agreement. “Borrowers’
Accountants” means KPMG LLP or other independent nationally- recognized public
accountants acceptable to the Administrative Agent. “Borrowing” means a
Revolving Loan Borrowing or a Swing Loan Borrowing. 4



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc010.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Business Day” means
a day of the year on which banks are not required or authorized by law to close
in New York City and, if the applicable Business Day relates to any Eurocurrency
Rate Loans, on which dealings are carried on in the London interbank market (or,
in the case of Loans denominated in Euros, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer System (TARGET2) is open). “Capital
Lease” means, with respect to any Person, any lease of, or other arrangement
conveying the right to use, property by such Person as lessee that would be
accounted for as a capital lease, or, after giving effect to FASB ASC Topic 842,
as a finance lease, on a balance sheet of such Person prepared in conformity
with GAAP. “Capital Lease Obligations” means, with respect to any Person, the
capitalized amount of all Consolidated obligations of such Person or any of its
Subsidiaries under Capital Leases. “Cash Collateralize” means, in respect of an
obligation, to provide and pledge (as a first priority perfected security
interest) cash collateral in Dollars or in an Alternate Currency specified by
the Administrative Agent, at a location and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent (and “Cash
Collateralization” has a corresponding meaning). “CGMI” means Citigroup Global
Markets Inc. “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” means the occurrence of any of the
following: (a) any Person or group of Persons (within the meaning of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934, as amended) of 30% or more of the issued and outstanding
Voting Stock of the U.S. Borrower or (b) during any period of twenty-four (24)
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of the U.S. Borrower (together with any new
directors whose election by the board of directors of the U.S. Borrower or whose
nomination for election by the stockholders of the U.S. Borrower was approved by
a vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose elections or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office. 5



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc011.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Citibank” means
Citibank, N.A., a national banking association, and its successors. “Code” means
the Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and rulings issued thereunder. “Co-Documentation Agents”
has the meaning specified in the recital of parties to this Agreement.
“Commitment” means, as to any Lender, (i) the Dollar amount set forth opposite
its name on Schedule I hereto or (ii) if such Lender has entered into one or
more Acceptances, the amount set forth for such Lender in the Register, in each
case as the same may be increased or reduced as expressly provided herein
(including, without limitation, pursuant to Sections 2.06, 2.15(c), 3.08 and
9.07). “Confidential Information” has the meaning set forth in Section 9.11
hereto. “Connection Income Taxes” means Other Connection Taxes that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profits Taxes. “Consolidated” refers to the consolidation of accounts
of the U.S. Borrower and its Subsidiaries in accordance with GAAP. “Constituent
Documents” means, with respect to any Person, (a) the articles of incorporation
and/or organization, certificate of incorporation or certificate of formation
(or the equivalent organizational documents) of such Person, (b) the by-laws or
operating agreement (or the equivalent governing documents) of such Person and
(c) any document setting forth the manner of election and duties of the
directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock. “Contaminant” means any material, substance or waste that
is classified, regulated or otherwise characterized under any Environmental Law
as hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including any greenhouse gas, petroleum or
petroleum-derived substance or waste, asbestos and polychlorinated biphenyls.
“Continuation”, “Continue” and “Continued” each refer to a continuation of
Eurocurrency Rate Loans for an additional Interest Period pursuant to Section
2.14. “Contractual Obligation” means, as to any Person, any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound. “Conversion”, “Convert” and “Converted” each
refer to a conversion of Revolving Loans of one Type into Revolving Loans of the
other Type pursuant to Section 2.14. “CRR” means the Council Regulation (EU) No
575/2013 of the European Parliament and of the Council of 26 June 2013 on
prudential requirements for credit institutions and investment firms and
amending Regulation (EU) No 648/2012. 6



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc012.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Currency” means
Dollars or any Alternate Currency. “Customary Permitted Liens” means, with
respect to any Person, any of the following Liens: (a) Liens for taxes,
assessments, governmental charges, claims or levies in each case that are not
yet due or that are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves (in the good faith judgment of the
management of the respective Person) have been established; (b) Liens of
landlords, liens in favor of utilities and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law or
contract which were incurred in the ordinary course of business and (i) which
secure amounts not yet due or (ii)(A) which do not in the aggregate materially
detract from the value of such property (other than immaterial property) or
materially impair the use thereof in the operation of the business of any Person
or (B) which Liens (or the amounts secured thereby) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property subject to such Lien and with
respect to which adequate reserves (in the good faith judgment of the management
of the respective Person) have been established; (c) Liens incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of trade contracts, bids, tenders, statutory and
regulatory obligations, sales, contracts (other than for the repayment of
borrowed money), appeal bonds, leases, government contracts or customs bonds and
other similar obligations incurred in the ordinary course of business; (d)
encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property; (e) encumbrances, easements, rights-of-way, restrictions,
minor defects or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of any Person; (f) encumbrances arising under leases or
subleases of real property that do not, in the aggregate, materially detract
from the value of such real property or interfere with the ordinary conduct of
the business conducted at such real property; (g) financing statements with
respect to a lessor’s rights in and to personal property leased to such Person
in the ordinary course of such Person’s business; (h) Liens arising from
judgments, decrees or attachments and Liens securing appeal bonds arising from
judgments, in each case in circumstances not constituting an Event of Default,
provided that no cash or property is deposited or delivered to secure any such
judgment or award; 7



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc013.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (i) Liens on
property of a Person or a business that are existing at the time such Person or
business is acquired pursuant to an acquisition not prohibited by Section
6.04(b), provided that such Liens were not placed on such property in
contemplation of the consummation of the acquisition and do not extend to any
property other than those of the Person or the business so acquired (and
proceeds and products of any of the foregoing); (j) Liens encumbering goods
under production and arising from progress or partial payments by the U.S.
Borrower or any Subsidiary relating to the underlying goods; (k) Liens arising
out of conditional sale, title retention, consignment or similar arrangements
for the sale of goods entered into by the U.S. Borrower or any Subsidiary in the
ordinary course of business; (l) Liens under ERISA to the extent the creation
thereof would not breach the representation made in Section 5.09 if made
immediately after such creation; (m) Liens on any proceeds (including, without
limitation, insurance, condemnation and eminent domain proceeds) or products of
any property, a lien over which is a Lien permitted by Section 6.04(a); and (n)
Liens arising solely by virtue of any statutory or common law provisions
relating to (i) banker’s liens, (ii) liens in favor of securities intermediaries
and (iii) rights of set off or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries, including Liens arising under Article
24 of the general terms and conditions of any member of the Dutch Bankers'
Association or any similar term applied by a financial institution in the
Netherlands pursuant to its general terms and conditions. “Default” means any
Event of Default or any event that would constitute an Event of Default but for
the requirement that notice be given or time elapse or both. “Default Interest”
has the meaning specified in Section 2.08(b). “Defaulting Lender” means at any
time, subject to Section 2.16(e), (i) any Lender that has failed to comply with
its obligations under this Agreement to make a Loan, make a payment to any
Issuing Bank in respect of a Letter of Credit, make a payment to any Swing Loan
Lender in respect of a Swing Loan or pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder (each a
“Funding Obligation”) within two Business Days of the date such Funding
Obligation was required to be funded hereunder unless such Lender notifies the
Administrative Agent and the U.S. Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) any Lender that has notified the Administrative Agent, the
U.S. Borrower, the Issuing Banks or the Swing Loan Lenders in writing, or has
stated publicly, that it does not intend to comply with its Funding Obligations
hereunder (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (iii) any Lender that has defaulted on its funding obligations under
any other loan agreements or 8



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc014.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION credit agreements
generally, (iv) any Lender that has, for three or more Business Days after
written request of the Administrative Agent or the U.S. Borrower, failed to
confirm in writing to the Administrative Agent and the U.S. Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (iv)
upon the Administrative Agent’s and the U.S. Borrower’s receipt of such written
confirmation), (v) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Lender or its Parent Company
or (vi) any Lender that has, or has a Parent Company that has, become the
subject of a Bail-in Action (provided, in each case, that neither the
reallocation of Funding Obligations provided for in Section 2.16 as a result of
a Lender's being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated Funding Obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender). Notwithstanding
anything to the contrary above, any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any of clauses (i) through (v) above
will be conclusive and binding absent manifest error, and such Lender will be
deemed to be a Defaulting Lender (subject to Section 2.16(e)) upon notification
of such determination by the Administrative Agent to the U.S. Borrower, the
Issuing Banks, the Swing Loan Lenders and the Lenders. “Designated Borrower”
means any Euro Borrower or Swing Loan Borrower designated pursuant to a Euro
Borrower Designation or a Swing Loan Borrower Designation, respectively.
“Disclosure Documents” means the U.S. Borrower’s annual report on Form 10-K for
December 31, 2018 and any amendments thereto filed by the U.S. Borrower with the
SEC. “Documentary Letter of Credit” means any Letter of Credit that is drawable
upon presentation of documents evidencing the sale or shipment of goods
purchased by the U.S. Borrower or any of its Subsidiaries in the ordinary course
of its business. “Dollar Equivalent” means, with respect to any amount
denominated in an Alternate Currency, the amount of Dollars that would be
required to purchase such amount of such Alternate Currency, based upon the rate
at which such Alternate Currency may be exchanged for Dollars (x) in the case of
an amount denominated in any Alternate Currency other than Euros, in the London
foreign exchange market at approximately 11:00 A.M. London time or (y) in the
case of an amount denominated in Euros, in the London foreign exchange market at
approximately 10:00 A.M. London time or, at the request of the Borrower, 11:00
A.M., Brussels time, in each case for delivery two Business Days thereafter;
provided that, solely for purposes of calculating the amount of any fronting fee
payable to any Issuing Bank pursuant to Section 2.05(b) that is otherwise
calculated in Euros or the amount of any Reimbursement Obligations owing to any
Issuing Bank pursuant to Section 3.04(g) or 3.04(h) in respect of any Letter of
Credit denominated in Euros, “Dollar Equivalent” shall be the amount of Dollars
that would be required to purchase such amount of Euros, based upon the rate
determined by such Issuing Bank through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made. “Dollar Revolving
Loan” has the meaning specified in Section 2.01(a). “Dollars” and “$” mean
lawful money of the United States of America. 9



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc015.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Domestic Lending
Office” means, with respect to any Lender, the office of such Lender specified
as its “Domestic Lending Office” in its administrative questionnaire delivered
to the Administrative Agent or in the Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the U.S. Borrower and the Administrative Agent. “Domestic Subsidiary”
means any Subsidiary of the U.S. Borrower organized under the laws of any state
of the United States of America or the District of Columbia or any entity
disregarded for U.S. tax purposes wholly owned by the U.S. Borrower or a
Domestic Subsidiary. “Dutch Borrower” means any Borrower that is organized under
the laws of the Netherlands. “Dutch Non-Public Lender” means: (i) until the
publication of an interpretation of “public” as referred to in the CRR by the
competent authority/ies: an entity which (x) assumes rights and/or obligations
vis-à-vis a Dutch Borrower, the value of which is at least EUR 100,000 (or its
equivalent in another currency), (y) which provides repayable funds for an
initial amount of at least EUR 100,000 (or its equivalent in another currency)
or (z) otherwise qualifies as not forming part of the public), and (ii) as soon
as the interpretation of the term “public” as referred to in the CRR has been
published by the competent authority/ies: an entity which is considered not to
form part of the public on the basis of such interpretation. “EBITDA” means, for
any period, net income for such period, plus, without duplication and to the
extent deducted from revenues in determining net income for such period, the sum
of (a) the aggregate amount of interest expense for such period, (b) the
aggregate amount of income and franchise tax expense for such period, (c) all
amounts attributable to depreciation and amortization for such period, (d) all
other non-cash charges and non-cash losses for such period, (e) all
Non-Recurring Items for such period and (f) all fees, expenses and charges
incurred in connection with or arising as a result of any proposed or actual
acquisitions, investments, asset sales or divestitures, minus, without
duplication and to the extent added to revenues in determining net income for
such period, the sum of (i) all non-recurring non-cash gains during such period,
(ii) the amount of cash used during such period to the extent charged against
net income in a different period (excluding any item under clause (f) above) and
(iii) the amount of cash used during such period relating to a Non-Recurring
Item, all as determined on a consolidated basis with respect to the U.S.
Borrower and its Subsidiaries in accordance with GAAP. For the purposes of
calculating EBITDA for any period, if during such period the U.S. Borrower or
any Subsidiary shall have made an acquisition, EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such acquisition occurred
on the first day of such period. “EEA Financial Institution” means (a) any
credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established 10



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc016.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Effective
Date” has the meaning set forth in Section 4.01. “Eligible Assignee” means a
Lender, any Affiliate of such Lender and any other Person approved in writing by
the Administrative Agent, the Issuing Banks, the Swing Loan Lenders and the U.S.
Borrower, to the extent such written approval is required under Section 9.07(a);
provided that for the purposes of any Loan owed by a Dutch Borrower, each
Eligible Assignee shall be a Dutch Non-Public Lender; provided further, that
none of the following shall be an Eligible Assignee: (i) any natural person (or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person), (ii) any Borrower or any Affiliates
of such Borrower or (iii) any Defaulting Lender. “EMU” means economic and
monetary union as contemplated in the Treaty on European Union. “EMU
Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU. “Environmental Law” means any federal,
state or local law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award relating to the environment, health, safety or hazardous
materials, including, without limitation, CERCLA, the Resource Conservation and
Recovery Act, the Hazardous Materials Transportation Act, the Clean Water Act,
the Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water
Act, the Atomic Energy Act, the Federal Insecticide, Fungicide and Rodenticide
Act and the Occupational Safety and Health Act. “Environmental Liabilities and
Costs” means, with respect to any Person, all liabilities, obligations,
responsibilities, Remedial Actions, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigation and feasibility studies), fines, penalties, sanctions and
interest, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute and whether arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to any environmental, health or safety condition or to any
Release or threatened Release and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries. “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs. 11



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc017.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time,
and the regulations promulgated and rulings issued thereunder. “ERISA Affiliate”
means any Person, trade or business (whether or not incorporated) that, for
purposes of Title IV of ERISA is a member of the U.S. Borrower’s controlled
group, or is treated as a “single employer” within the meaning of Section 414(b)
or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code. “ERISA Event” means, with respect to any Person, (a) the occurrence of
a reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
provision by the administrator of any Plan of such Person or any of its ERISA
Affiliates of a notice of intent to terminate such Plan pursuant to Section
4041(a)(2) of ERISA with respect to a termination described in Section
4041(c)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (c) the cessation of operations at a
facility of such Person or any of its ERISA Affiliates in the circumstances
described in Section 4062(e) of ERISA; (d) the withdrawal by such Person or any
of its ERISA Affiliates from a Multiple Employer Plan during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(e) the failure by such Person or any of its ERISA Affiliates to make a payment
to a Plan required under the minimum funding standards of ERISA; (f) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA or Section 430 of the Code); or (g) the institution by the
PBGC of proceedings to terminate a Plan of such Person or any of its ERISA
Affiliates, pursuant to Section 4042 of ERISA. “EU Bail-In Legislation Schedule”
means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time. “Euro”
means the single currency of Participating Member States of the European Union.
“Euro Borrower” means each of FMC Finance B.V., a company organized and existing
under the laws of the Netherlands, FMC Chemicals Netherlands B.V., a company
organized and existing under the laws of the Netherlands, and FMC Foret, S.A., a
company organized and existing under the laws of Spain, and any other Foreign
Subsidiary; provided that such other Foreign Subsidiary (i) is designated a
“Euro Borrower” for purposes of this Agreement by the U.S. Borrower in a written
notice in substantially the form of Exhibit D-1 hereto (each, a “Euro Borrower
Designation” and each Euro Borrower designated thereby, a “Designated
Borrower”), (ii) is approved as a Euro Borrower by the Administrative Agent and
each Lender and (iii) joins this Agreement and the other Loan Documents pursuant
to documentation satisfactory to the Administrative Agent (including such
guaranties as the Administrative Agent may require). “Euro Borrower Designation”
has the meaning specified in the definition of “Euro Borrower”. “Euro Revolving
Loan” has the meaning specified in Section 2.01(a). 12



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc018.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Eurocurrency
Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Eurocurrency Lending Office” in its administrative
questionnaire delivered to the Administrative Agent or in the Acceptance
pursuant to which it became a Lender (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify to the U.S. Borrower and the Administrative Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time. “Eurocurrency Rate” means, for any Interest Period for each
Eurocurrency Rate Loan comprising part of the same Borrowing, the rate per annum
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market, the “Screen Rate”) as the London interbank offered rate
for deposits in the applicable currency at approximately 11:00 A.M. (London
time) on the second Business Day immediately preceding the first day of such
Interest Period, for a term comparable to such Interest Period; provided that
the Eurocurrency Rate shall not be less than zero; provided further, that if the
applicable Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the relevant currency,
then the Eurocurrency Rate shall be the Interpolated Rate at such time,
provided, further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. “Interpolated
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate for the longest period (for which that
Screen Rate is available in the relevant currency) that is shorter than the
Impacted Interest Period and (b) the Screen Rate for the shortest period (for
which that Screen Rate is available in the relevant currency) that exceeds the
Impacted Interest Period, in each case, at such time. “Eurocurrency Rate Loan”
means a Loan denominated in Dollars or Euros which bears interest as provided in
Section 2.08(a)(iii). “Eurocurrency Rate Reserve Percentage” of any Lender for
any Interest Period for any Eurocurrency Rate Loan means the reserve percentage
applicable during such Interest Period (or if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period. “Eurocurrency Successor Rate” has the meaning specified
in Section 2.09(c). “Eurocurrency Successor Rate Conforming Changes” means, with
respect to any proposed Eurocurrency Successor Rate, any conforming changes to
the definition of Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and 13



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc019.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION other administrative
matters as may be appropriate, in the discretion of the Administrative Agent, to
reflect the adoption of such Eurocurrency Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such Eurocurrency Successor
Rate exists, in such other manner of administration as the Administrative Agent
determines in consultation with the U.S. Borrower). “Events of Default” has the
meaning specified in Section 7.01. “Excluded Representations” means the
representations and warranties set forth in Sections 5.04 and 5.05. “Excluded
Taxes” means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 3.08) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.12, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.12(g) and (d) any withholding Taxes imposed under
FATCA. “Existing Credit Agreement” has the meaning specified in the recitals
hereto. “Existing Letters of Credit” means each “Letter of Credit” issued
pursuant to the terms of, and as defined in, the Existing Credit Agreement and
outstanding on the Effective Date and listed on Schedule 2.04. “Facility” means
the Commitments and the provisions herein relating to the Revolving Loans, Swing
Loans and Letters of Credit. “Farm Credit System” means a federally chartered
network of borrower-owned lending institutions comprised of cooperatives and
related service organizations regulated by the Farm Credit Administration.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code. 14



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc020.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “FDIC” means the
Federal Deposit Insurance Corporation or any successor. “Federal Funds Rate”
means, for any period, a fluctuating interest rate per annum equal for each day
during such period to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System, as published for
such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided that the
Federal Funds Rate shall not be less than zero. “Fee Letter” means that certain
Fee Letter in respect of the Facility, dated as of April 24, 2019, between the
U.S. Borrower and CGMI. “Final Termination Date” means, at any time, the latest
occurring Termination Date in effect at such time. “Financial Covenant Debt” of
any Person means Indebtedness of the type specified in clauses (a), (b), (c),
(d), (e), (f), (g) and (h) of the definition of “Indebtedness”; provided
however, that (i) in the case of clause (c), such obligations shall be included
in this definition of Financial Covenant Debt only to the extent such
obligations are in respect of unreimbursed drawings under letters of credit, and
(ii) that Guaranty Obligations supported by a Letter of Credit shall not, to the
extent so supported, be included in this definition of Financial Covenant Debt.
“Fiscal Quarter” means each of the three month periods ending on March 31, June
30, September 30 and December 31. “Fiscal Year” means the twelve month period
ending on December 31. “FMC’s Business” means the business of developing,
manufacturing and/or selling, and providing research and development, marketing
and/or other services and support for, chemical-based and formulated products
and related organic and inorganic materials and any business reasonably related,
incidental, complementary or ancillary thereto. “Foreign Currency Equivalent”
means, with respect to any amount in Dollars, the amount of an Alternate
Currency that could be purchased with such amount of Dollars using the
reciprocal of foreign exchange rate(s) specified in the definition of the term
“Dollar Equivalent”, as determined by the Administrative Agent. “Foreign Credit
Line” means a credit facility or similar credit arrangement (including any
arrangement in connection with vendor financing) made available by a financial
institution to Foreign Subsidiaries or their customers, as applicable. “Foreign
Lender” means (a) if the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and (b) if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. “Foreign Subsidiary” means any Subsidiary
of the U.S. Borrower that is not a Domestic Subsidiary. 15



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc021.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “GAAP” means
generally accepted accounting principles in the United States of America as in
effect from time to time, except that, with respect to the determination of
compliance by the U.S. Borrower with the covenant set forth in Section 6.01,
“GAAP” shall mean such principles in the United States of America as in effect
as of the date of, and used in, the preparation of the audited financial
statements of the U.S. Borrower referred to in Section 5.03. “Governmental
Authority” means any nation, sovereign or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory, taxing or administrative functions of or pertaining to
government, including any central bank and any supra-national bodies (such as
the European Union or the European Central Bank). “Granting Lender” has the
meaning specified in Section 9.07(a). “Guarantied Obligations” has the meaning
specified in Section 10.01(a). “Guarantor” has the meaning specified in Section
10.01(a). “Guaranty” means the U.S. Borrower’s guaranty of the Guarantied
Obligations of the Euro Borrowers and the Swing Loan Borrowers under this
Agreement as set forth in Article X (Guaranty) hereof. “Guaranty Obligation”
means, as applied to any Person, any direct or indirect liability, contingent or
otherwise, of such Person with respect to any Indebtedness of another Person, if
the purpose or intent of such Person in incurring the Guaranty Obligation is to
provide assurance to the obligee of such Indebtedness that such Indebtedness
will be paid or discharged, or that any agreement relating thereto will be
complied with, or that any holder of such Indebtedness will be protected (in
whole or in part) against loss in respect thereof, including (a) the direct or
indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of Indebtedness of another Person and (b) any liability
of such Person for Indebtedness of another Person through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
Indebtedness or any security therefor, or to provide funds for the payment or
discharge of such Indebtedness (whether in the form of a loan, advance, stock
purchase, capital contribution or otherwise), (ii) to maintain the solvency or
any balance sheet item, level of income or financial condition of another
Person, (iii) to make take-or-pay or similar payments outside of the ordinary
course of business, if required, regardless of non-performance by any other
party or parties to an agreement, (iv) to purchase, sell or lease (as lessor or
lessee) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Indebtedness or to assure the holder
of such Indebtedness against loss or (v) to supply funds to, or in any other
manner invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported. 16



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc022.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Hedging Contracts”
means all Interest Rate Contracts, foreign exchange contracts, currency swap or
option agreements, forward contracts, commodity swap, purchase or option
agreements, other commodity price hedging arrangements, and all other similar
agreements or arrangements designed to alter the risks of any Person arising
from fluctuations in interest rates, currency values or commodity prices.
“Increasing Lender” means, in connection with any increase in the aggregate
amount of the Commitments pursuant to Section 2.06(b), a Lender whose Commitment
is increased pursuant to Section 2.06(b)(vi). “Indebtedness” of any Person
means, as of any date of determination, without duplication (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person evidenced
by notes, bonds (other than surety and performance bonds, which are covered in
clause (c) below), debentures or similar instruments or that bear interest, (c)
all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances, surety bonds and performance bonds, whether or not
matured, (d) all indebtedness for the deferred purchase price of property or
services, other than trade payables incurred in the ordinary course of business
that are not overdue, (e) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (f) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases, (g) all Guaranty Obligations of such Person, (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
Stock or Stock Equivalents of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
net obligations payable by such Person in respect of Hedging Contracts of such
Person and (j) all Indebtedness of the type referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and general intangibles) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness. “Indemnified
Party” has the meaning specified in Section 9.04(b). “Indemnified Taxes” means
(a) Taxes, other than Excluded Taxes, imposed on or with respect to any payment
made by or on account of any obligation of the Borrowers under any Loan Document
and (b) to the extent not otherwise described in (a), Other Taxes. “Interest
Coverage Ratio” means, with respect to the U.S. Borrower and its Subsidiaries on
a Consolidated basis for any period, the ratio of EBITDA for such period to Net
Consolidated Interest Expense for such period. “Interest Income” means, for the
U.S. Borrower and its Subsidiaries on a Consolidated basis for any period, total
interest income for such period on a Consolidated basis in conformity with GAAP.
“Interest Period” means, with respect to each Eurocurrency Rate Loan, the period
commencing on the date of such Eurocurrency Rate Loan and ending one, two, three
or six (or, if requested by the U.S. Borrower and acceptable to each of the
Lenders, twelve) calendar months thereafter, as the U.S. Borrower (on its own
behalf and on behalf of any other Borrower) may, 17



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc023.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION upon notice received
by the Administrative Agent not later than 12:00 noon (New York City time) on
the third Business Day prior to the first day of such Interest Period, select;
provided that: (i) the U.S. Borrower may not select any Interest Period that
ends after the Final Termination Date; (ii) Interest Periods commencing on the
same date for Revolving Loans comprising part of the same Revolving Loan
Borrowing shall be of the same duration; (iii) whenever the last day of any
Interest Period would otherwise occur on a day other than a Business Day, the
last day of such Interest Period shall be extended to occur on the next
succeeding Business Day, provided in the case of any Interest Period for a
Eurocurrency Rate Loan, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and (iv)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period. “Interest Rate Contracts”
means all interest rate swap agreements, interest rate cap agreements, interest
rate collar agreements and interest rate insurance. “Investment” means, with
respect to any Person, (a) any purchase or other acquisition by such Person of
(i) any security issued by, (ii) a beneficial interest in any security issued
by, or (iii) any other equity ownership interest in, any other Person, (b) any
purchase by such Person of all or a significant part of the assets of a business
conducted by any other Person, or all or substantially all of the assets
constituting the business of a division, branch or other unit operation of any
other Person, (c) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable and similar items made or incurred in the ordinary course of business
as presently conducted) or capital contribution by such Person to any other
Person, including all Indebtedness of any other Person to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business, and (d) any Guaranty Obligation incurred by such Person in respect of
Indebtedness of any other Person. “IRB Obligations” means the variable rate
industrial and pollution control revenue bonds of the U.S. Borrower that are
supported by letters of credit set forth on Schedule 2.04 (Existing Letters of
Credit). “Issue” means, with respect to any Letter of Credit, to issue, extend
the expiry of, renew or increase the maximum face amount (including by deleting
or reducing any scheduled decrease in such maximum face amount) of, such Letter
of Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning
“Issuing Bank” means each Lender or Affiliate of a Lender that (a) is listed on
the signature pages hereof as an “Issuing Bank” or (b) hereafter becomes an
Issuing Bank with the approval of the Administrative Agent and the U.S. Borrower
by agreeing pursuant to an 18



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc024.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION agreement with and
in form and substance satisfactory to the Administrative Agent and the U.S.
Borrower to be bound by the terms hereof applicable to Issuing Banks. “L/C Cash
Collateral Account” has the meaning specified in Section 7.02(b). “L/C Cash
Collateral Account Collateral” has the meaning specified in Section 7.02(b).
“L/C Cash Collateral Account Investments” has the meaning specified in Section
7.02(c). “L/C Cash Collateral Account Obligations” has the meaning specified in
Section 7.02(e)(i). “Laws” means, collectively, all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law. “Lender
Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company. Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Stock
in such Lender or its Parent Company by any Governmental Authority. “Lenders”
means the Lenders listed on the signature pages hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 9.07 and shall
include the Swing Loan Lenders and the Issuing Banks. “Letter of Credit” has the
meaning specified in Section 2.04. “Letter of Credit Commitment” means, as to
any Issuing Bank, (i) the Dollar amount set forth opposite its name on Schedule
I hereto or (ii) such other amount as agreed to by the Issuing Bank and the U.S.
Borrower. “Letter of Credit Loan” means a payment by an Issuing Bank of a draft
drawn under any Letter of Credit pursuant to Section 3.04 or, without
duplication, a payment by a Lender in respect thereof pursuant to Section 3.04.
“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the U.S. Borrower and the Euro Borrowers to all
Issuing Banks with respect to Letters of Credit, whether or not any such
liability is contingent, including, without duplication, 19



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc025.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION the sum of (a) the
Reimbursement Obligations in respect of the Letters of Credit at such time and
(b) the Letter of Credit Undrawn Amounts at such time. “Letter of Credit
Reimbursement Agreement” has the meaning specified in Section 3.04(d). “Letter
of Credit Request” has the meaning specified in Section 3.04(b). “Letter of
Credit Sub-Facility” has the meaning specified in Section 2.04. “Letter of
Credit Sublimit” means $400,000,000. “Letter of Credit Undrawn Amounts” means,
at any time, the aggregate undrawn amount of all Letters of Credit outstanding
at such time. “Leverage Ratio” means, with respect to the U.S. Borrower and its
Subsidiaries on a Consolidated basis as of any date, the ratio of Financial
Covenant Debt as of such date to EBITDA for the last four Fiscal Quarters ending
on or before such date. “Lien” means any mortgage, deed of trust, pledge,
hypothecation, assignment, charge, deposit arrangement, encumbrance, lien
(statutory or other), intellectual property license, security interest or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever intended to assure payment of any Indebtedness or
the performance of any other obligation, including any conditional sale or other
title retention agreement, the interest of a lessor under a Capital Lease and
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction naming the owner of the asset to which such Lien relates
as debtor. “Loan Documents” means this Agreement, the Notes, each Letter of
Credit and each certificate, agreement or document executed by a Borrower and
delivered to the Administrative Agent or any Lender in connection with or
pursuant to any of the foregoing. “Loans” means all Revolving Loans, all Swing
Loans and all Letter of Credit Loans. “Local Time” means, with respect to any
Loan denominated, or any payment to be made, in Dollars, New York City time, and
with respect to any Loan denominated, or any payment to be made, in an Alternate
Currency, the local time in the Principal Financial Center for such Alternate
Currency. “Margin Regulations” means, collectively, Regulations T, U and X, as
from time to time in effect, and any regulation replacing the same, of the Board
of Governors of the Federal Reserve System, or any successor thereto. “Material
Adverse Change” means a material adverse change in any of (a) the business,
condition (financial or otherwise), operations or properties of the U.S.
Borrower and its Subsidiaries taken as a whole, (b) the legality, validity or
enforceability of any Loan Document, (c) the ability of the Borrowers to repay
the Obligations or to perform their respective obligations 20



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc026.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION under the Loan
Documents or (d) the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents. “Material Adverse Effect” means an effect that
results in or causes, or could reasonably be expected to result in or cause, a
Material Adverse Change. “Material Subsidiary” means (i) any Subsidiary of the
U.S. Borrower that is a Borrower and (ii) any Subsidiary of the U.S. Borrower
from time to time in which the U.S. Borrower has an Investment, direct or
indirect, of at least $50,000,000 (excluding Investments by such Subsidiary in
other Subsidiaries in the form of Stock or Stock Equivalents), which
Subsidiaries on the Effective Date are listed on Schedule II hereto. “Moody’s”
means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its business. “Multiemployer Plan” of any Person means a
multiemployer plan, as defined in Section 4001(a)(3) of ERISA, and which is a
defined benefit plan, to which such Person or any of its ERISA Affiliates is
making or accruing an obligation to make contributions. “Multiple Employer Plan”
of any Person means a single employer plan, as defined in Section 4001(a)(15) of
ERISA, that (a) is maintained for employees of such Person or any of its ERISA
Affiliates and at least one Person other than such Person and its ERISA
Affiliates or (b) was so maintained and in respect of which such Person or any
of its ERISA Affiliates could have liability under Section 4064 or Section 4069
of ERISA in the event such plan has been or were to be terminated. “Net
Consolidated Interest Expense” means, for any period, Consolidated interest
expense for such period less the sum of (x) amortization of debt discount and
premium for such period and (y) Interest Income for such period. “New Commitment
Acceptance” means a New Commitment Acceptance executed and delivered by a New
Lender, and accepted by the Administrative Agent, in accordance with Section
9.07 and in substantially the form of Exhibit C-3 hereto. “New Lender” means,
for purposes of Sections 2.06(b), 2.15(c) and 9.07(c), an Eligible Assignee,
approved by the Administrative Agent and the Issuing Banks and Swing Loan
Lenders (which approval shall not be unreasonably withheld), that the U.S.
Borrower has requested to become a Lender hereunder pursuant to said Section
2.06(b) or 2.15(c). “Non-Consenting Lender” means any Lender that does not
approve any consent, waiver or amendment that (i) requires the approval of all
affected Lenders in accordance with the terms of Section 9.01 and (ii) has been
approved by the Required Lenders. “Non-Defaulting Lender” means, at any time, a
Lender that is not a Defaulting Lender. “Non-Recurring Items” means, to the
extent reflected in the determination of net income for any period, provisions
for restructuring, discontinued operations, special reserves or other similar
charges, including write-downs or write-offs of assets (other than write-downs
resulting from foreign currency translations). 21



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc027.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Note” means a
Revolving Loan Note. “Notice of Revolving Loan Borrowing” has the meaning
specified in Section 3.01(a). “Obligations” means principal of and interest on
the Loans made by each Lender to, and the Notes held by each Lender of, each
Borrower or Swing Loan Borrower and all other amounts from time to time owing
(including without limitation with respect to any Letters of Credit) to the
Lenders or the Administrative Agent by any Borrower or any Swing Loan Borrower
under this Agreement pursuant hereto, to its Euro Borrower Designation or its
Swing Loan Borrower Designation, as applicable, and under the Notes, in each
case strictly in accordance with the terms hereof. “OFAC” means the U.S.
Department of the Treasury’s Office of Foreign Assets Control. “Other Connection
Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes” means
all present or future stamp, court or documentary, intangible, recording, filing
or similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
3.08). “Overdraft Advance Interest Rate” means the rate of interest applicable
to Overdraft Advances as set forth in the Overdraft Documents. “Overdraft
Advances” has the meaning specified in Section 3.03(f). “Overdraft Documents”
means the documents, agreements and instruments from time to time governing the
Overdraft Facility, as the same may be amended, supplemented or otherwise
modified from time to time. “Overdraft Facility” has the meaning specified in
Section 3.03(f). “Parent Company” means, with respect to a Lender, the bank
holding company (as defined in Federal Reserve Board Regulation Y), if any, that
is the direct or indirect parent of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the Stock of
such Lender. “Participant Register” has the meaning specified in Section
9.07(f). “Participating Member State” means each state so described in any EMU
Legislation. 22



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc028.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Participation
Agreement” means a loan participation agreement in substantially the form of
Exhibit C-2 hereto. “Patriot Act” has the meaning specified in Section 9.16.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor. “Permit”
means any permit, approval, authorization, license, variance or permission
required from a Governmental Authority under an applicable Requirement of Law.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof. “Plan” means a Single Employer Plan or
a Multiple Employer Plan. “Plan Asset Regulations” means 29 CFR § 2510.3-101 et
seq., as modified by Section 3(42) of ERISA, as amended from time to time.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center of the country of issue of such Currency, as determined by the
Administrative Agent. “property” or “properties” means any right or interest in
or to property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible. “PTE” means a prohibited transaction class
exemption issued by the U.S. Department of Labor, as any such exemption may be
amended from time to time. “Public Debt Rating” means, as of any date, the
lowest rating that has been most recently announced by either S&P or Moody’s, as
the case may be, for any class of long-term senior unsecured, non-credit
enhanced debt issued by the U.S Borrower. For purposes of the foregoing: (a) if
no Public Debt Rating shall be available from either S&P or Moody’s, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level 6 under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be; (b) if only one of S&P and Moody’s shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (c) for purposes of the
definition of “Applicable Margin” or “Applicable Percentage”, in the event the
U.S. Borrower receives, at any time, (a) Public Debt Ratings that are one
ratings grade apart, for purposes of determining a rating level defined by an
“or”, the applicable rating to determine the rates or margins above shall be the
higher of such Public Debt Ratings, or (b) Public Debt Ratings that are equal to
or greater than two ratings grades apart, the applicable Public Debt Rating to
determine the rates or margins above shall be the Public Debt Rating that is one
grade higher than the lowest Public Debt Rating of the Public Debt Ratings
obtained for that period of determination; and 23



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc029.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change. “Quarterly Dates” means the first Business Day of
each April, July, October and January, commencing on the first such date to
occur after the Effective Date. “Receivable” means a right to receive payment
arising from the sale or lease of goods or services by a Person to another
Person. “Receivables Transaction” means any transaction or series of
transactions that may be entered into by the U.S. Borrower or any of its
Subsidiaries pursuant to which the U.S. Borrower or any of its Subsidiaries may
directly or indirectly sell, convey or otherwise transfer Receivables to another
Person, or may grant a security interest in, any Receivables of the U.S.
Borrower or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such Receivables, proceeds of such
Receivables and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving Receivables. “Recipient” means (a) the
Administrative Agent, (b) any Lender or (c) any Issuing Bank, as applicable.
“Register” has the meaning specified in Section 9.07(d). “Reimbursement Date”
has the meaning specified in Section 3.04(g). “Reimbursement Obligations” means
all matured reimbursement or repayment obligations of the Borrowers to any
Issuing Bank with respect to amounts drawn under Letters of Credit. “Related
Party” has the meaning set forth in Section 9.04(b). “Release” means, with
respect to any Person, any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration, in
each case, of any Contaminant into the indoor or outdoor environment or into or
out of any property owned by such Person, including the movement of Contaminants
through or in the air, soil, surface water, ground water or property. “Remedial
Action” means all actions required to (a) clean up, remove, treat or in any
other way address any Contaminant in the indoor or outdoor environment, (b)
prevent the Release or threat of Release or minimize the further Release so that
a Contaminant does not migrate or endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment or (c) perform pre-remedial
studies and investigations and post-remedial monitoring and care. “Required
Lenders” means Lenders having more than 50% of the aggregate amount of the
Commitments or, if the Commitments shall have terminated, Lenders holding more
than 50% of the sum of (a) the aggregate unpaid principal amount of the Loans
plus (b) the aggregate Available Amount of all Letters of Credit (computed, in
the case of Loans denominated in an Alternate Currency and Letters of Credit
denominated in Euros, as the Dollar Equivalent 24



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc030.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION thereof, as
determined by the Administrative Agent); provided that, for purposes hereof,
neither any Borrower, nor any of its Affiliates, if a Lender, shall be included
in (i) the Lenders holding such amount of the Loans or Available Amount of
Letters of Credit or having such amount of the Commitments or (ii) determining
the aggregate unpaid principal amount of the Loans or Available Amount of
Letters of Credit or the total Commitments. For purposes of this definition, (i)
the Available Amount of each Letter of Credit and the outstanding amount of each
Swing Loan and Letter of Credit Loan shall be considered to be owed to the
Lenders ratably according to the amounts of their respective Commitments (less,
in the case of any Lender which is a Defaulting Lender as a result of a breach
of its obligations under Section 3.03(c) or 3.04(b), the amount in respect of
which such Lender is in default) and (ii) the unused Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time in accordance with the second paragraph of Section 9.01. “Requirement of
Law” means, with respect to any Person, the common law and all federal, state,
local and foreign laws, rules and regulations, orders, judgments, decrees and
other determinations of any Governmental Authority or arbitrator, applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject. “Revolving Loan” means a Dollar Revolving Loan
or a Euro Revolving Loan. “Revolving Loan Borrowing” means a borrowing
consisting of simultaneous Revolving Loans of the same Type made by each of the
Lenders pursuant to Section 2.01(a). “Revolving Loan Note” means a promissory
note of a Borrower payable to the order of any Lender, in substantially the form
of Exhibit A-1 hereto, evidencing the aggregate indebtedness of such Borrower to
such Lender resulting from the Revolving Loans made by such Lender to such
Borrower. “Revolving Loan Outstandings” means, at any time, the then aggregate
outstanding principal amount of all Revolving Loans (which shall be, in the case
of Revolving Loans denominated in a Currency other than Dollars, the Dollar
Equivalent thereof at such time). “S&P” means S&P Global Ratings, a subsidiary
of S&P Global Inc., or any successor by merger or consolidation to its business.
“Sanctioned Country” means a country or territory that is subject or the target
of a sanctions program administered or enforced by OFAC, the European Union, Her
Majesty’s Treasury of the United Kingdom or the United Nations Security Council.
“Sanctioned Person” means a Person that is the target of Sanctions, including
(A) an agency of the government of a Sanctioned Country, (B) an organization
owned or controlled by a Sanctioned Country, (C) a Person located, organized or
resident in a Sanctioned Country, to the extent the target of Sanctions, or (D)
any Person listed in any Sanctions-related list of designated Persons maintained
by OFAC, the U.S. Department of State, the European Union, Her Majesty’s
Treasury of the United Kingdom or the United Nations Security Council, or any
Person owned 50 percent or more directly or indirectly by any such Person or
Persons. “Sanctions” means economic sanctions administered or enforced by OFAC,
the U.S. Department of State, the European Union, Her Majesty’s Treasury of the
United Kingdom or the United Nations Security Council. 25



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc031.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Scheduled
Unavailability Date” has the meaning specified in Section 2.09(c). “SEC” means
the United States Securities and Exchange Commission. “Single Employer Plan” of
any Person means a single employer plan, as defined in Section 4001(a)(15) of
ERISA, that (a) is maintained for employees of such Person or any of its ERISA
Affiliates and no Person other than such Person and its ERISA Affiliates or (b)
was so maintained and in respect of which such Person or any of its ERISA
Affiliates could have liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated. “SPC” has the meaning specified in
Section 9.07(a). “Standby Letter of Credit” means any Letter of Credit that is
not a Documentary Letter of Credit. “Stock” means shares of capital stock
(whether denominated as common stock or preferred stock), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting. “Stock
Equivalent” means all securities convertible into or exchangeable for Stock and
all warrants, options or other rights to purchase or subscribe for any Stock,
whether or not presently convertible, exchangeable or exercisable. “Subsidiary”
of any Person means any corporation, partnership, limited liability company,
joint venture, trust or estate of which more than 50% of (a) the issued and
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (b) the interest in
the capital or profits of such partnership, limited liability company or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries. “Swing Loan” shall have the meaning assigned to such term in
Section 2.03. “Swing Loan Base Rate” means, for any amount in an Alternate
Currency, for any day the rate of interest per annum equal to the higher of (i)
the rate of interest per annum at which overnight deposits in the Alternate
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by the Swing Loan
Lenders’ local branches to major banks in the local market or other applicable
offshore interbank market, and (ii) the cost of funds to the Swing Loan Lenders’
local branches with respect to such amount for such day, expressed as a rate of
interest per annum. “Swing Loan Borrower” means each of the U.S. Borrower, FMC
Finance B.V., FMC Foret, S.A. and any other Foreign Subsidiary (i) designated a
“Swing Loan Borrower” for purposes of this Agreement by the U.S. Borrower in a
written notice in substantially the form of Exhibit D-2 hereto (each, a “Swing
Loan Borrower Designation” and each Swing Loan Borrower designated thereby, a
“Designated Borrower”), (ii) accepted as same by the Administrative Agent, the
Swing Loan Lenders and each other Lender and (iii) joining this Agreement and
the 26



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc032.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION other Loan Documents
pursuant to documentation satisfactory to the Administrative Agent and the Swing
Loan Lenders. “Swing Loan Borrower Designation” has the meaning specified in the
definition of “Swing Loan Borrower”. “Swing Loan Borrowing” means a borrowing
consisting of a Swing Loan made by any Swing Loan Lender. “Swing Loan
Commitment” means (i) the Dollar Equivalent of the amount set forth opposite
each Swing Loan Lender’s name on Schedule I hereto or (ii) if such Lender has
entered into one or more Acceptances, the Dollar Equivalent of the amount set
forth for such Lender in the Register as being its Swing Loan Commitment; and
the Swing Loan Commitments shall, in the aggregate, not exceed the Swing Loan
Sublimit, as such amount may be increased or reduced as provided in Section 2.06
or as otherwise expressly provided in this Agreement. “Swing Loan Lender” means
each of BofA, Citibank or one or more of their respective Affiliates, and any
other Lender that agrees, with the approval of the Administrative Agent and the
U.S. Borrower, to act as a Swing Loan Lender hereunder, in each case, in its
capacity as a Swing Loan Lender hereunder. Swing Loans shall be made by, and
payments in respect of any Swing Loan shall be made to, each applicable Swing
Loan Lender ratably based on such Swing Loan Lender’s Swing Loan Commitment.
“Swing Loan Request” shall have the meaning assigned to such term in Section
3.03(a). “Swing Loan Sublimit” means $50,000,000. “Syndication Agent” means
BofA, as Syndication Agent. “Taxes” means all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Termination Date” of any Lender means the date five (5) years after the
Effective Date (as the same may be extended or changed pursuant to Section
2.06(b) or 2.15) or, if earlier, the date of termination in whole of the
Commitments pursuant to the second sentence of Section 2.06(a)(i) or pursuant to
Section 7.01. “Total Commitments” means $1,500,000,000, as such amount may be
increased or reduced as provided in Section 2.06 or as otherwise expressly
provided in this Agreement. “Total Outstandings” means, at any time, the sum of
(i) the Revolving Loan Outstandings, (ii) the Dollar Equivalent of the principal
amount of the Swing Loans outstanding at such time and (iii) the Letter of
Credit Obligations outstanding at such time, provided however, that for purposes
of determining Total Outstandings at any time, the outstanding principal amount
of Swing Loans shall be deemed to be $50,000,000 unless the Administrative Agent
has received a certificate from the Swing Loan Borrowers and the Swing Loan
Lenders (A) certifying the aggregate Dollar Equivalent amount of currently
outstanding Swing Loans and the maximum amount (which shall be less than
$50,000,000) that may be borrowed as Swing Loans and (B) 27



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc033.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION undertaking that (1)
no future Swing Loans will be requested or made in excess of such maximum amount
without the provision to the Administrative Agent by the Swing Loan Borrowers
and the Swing Loan Lenders of a bring-down certification of the aggregate amount
of outstanding Swing Loans and a different maximum amount (which shall be less
than $50,000,000) that may be borrowed as Swing Loans, in which case the
outstanding principal amount of the Swing Loans shall be deemed to be the amount
set forth in the foregoing certificate or bring-down certificate, as applicable,
and (2) the Swing Loan Lenders shall not change their conversion rates with
respect to the Alternate Currencies on which the Swing Loans are denominated
without providing written notice to the Administrative Agent. “Treaty on
European Union” means the Treaty of Rome of March 25, 1957, as amended by the
Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 7, 1992, and came into force on November 1, 1993), as
amended from time to time. “Type” means a Base Rate Loan or a Eurocurrency Rate
Loan. “UCC” has the meaning specified in Section 7.02(e)(ii). “Unused
Commitments” means, at any time, the aggregate amount of the Commitments then
unused and outstanding after deducting the Total Outstandings. “U.S. Borrower”
has the meaning specified in the recital of parties to this Agreement. “U.S.
Person” means any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code. “Voting Stock” means capital stock issued by a
corporation or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even though the right to so vote has been suspended by the happening of such
contingency. “Wholly-Owned Subsidiary” of any Person means any Subsidiary of
such Person 100% of the Voting Stock of which (other than directors’ qualifying
shares or other shares held to satisfy legal or regulatory requirements) are
directly or indirectly owned by such Person, or by one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person. “Withdrawal Liability” has the meaning specified in
Part 1 of Subtitle E of Title IV of ERISA. “Withholding Agent” means the
Borrowers and the Administrative Agent. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 28



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc034.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION SECTION 1.02.
Computation of Time Periods. In this Agreement in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding” and the word “through” means “to and including.” SECTION 1.03.
Accounting Terms and Principles. (a) Except as set forth below, all accounting
terms not specifically defined herein shall be construed in conformity with GAAP
and all accounting determinations required to be made pursuant hereto (including
for purpose of measuring compliance with Section 6.01 shall, unless expressly
otherwise provided herein, be made in conformity with GAAP. (b) If any change in
the accounting principles used in the preparation of the most recent Financial
Statements referred to in Section 6.02(a) is hereafter required or permitted by
the rules, regulations, pronouncements and opinions of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
any successors thereto) and such change is adopted by the U.S. Borrower with the
agreement of the Borrowers’ Accountants and results in a change in any of the
calculations required by Article V (Representations and Warranties) or Section
6.01 had such accounting change not occurred, for purposes of the calculation of
such covenants and the definitions related thereto, such calculation shall be
made using GAAP as used by the U.S. Borrower in its December 31, 2018 financial
statements. (c) Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed and all
computations of amounts and ratios referred to in Article VI (Covenants of the
Company) shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Borrower or any Subsidiary of any Borrower at “fair value”. SECTION 1.04.
Certain Terms. (a) The terms “herein,” “hereof” and “hereunder” and similar
terms refer to this Agreement as a whole, and not to any particular Article,
Section, subsection or clause in, this Agreement. (b) Unless otherwise expressly
indicated herein, (i) references in this Agreement to an Exhibit, Schedule,
Article, Section, clause or sub-clause refer to the appropriate Exhibit or
Schedule to, or Article, Section, clause or sub-clause in this Agreement and
(ii) the words “above” and “below”, when following a reference to a clause or a
sub-clause of any Loan Document, refer to a clause or sub-clause within,
respectively, the same Section or clause. (c) Each agreement defined in this
Article I shall include all appendices, exhibits and schedules thereto. Unless
the prior written consent of the Required Lenders is required hereunder for an
amendment, restatement, supplement or other modification to any such agreement
and such consent is not obtained, references in this Agreement to such agreement
shall be to such agreement as so amended, restated, supplemented or modified.
(d) References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative. 29



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc035.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (e) The term
“including” when used in any Loan Document means “including without limitation”
except when used in the computation of time periods. (f) The terms “Lender,”
“Issuing Bank” and “Administrative Agent” include, without limitation, their
respective successors. SECTION 1.05. Divisions. For all purposes under the Loan
Documents (including Section 6.04), in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time. ARTICLE II AMOUNTS AND
TERMS OF THE LOANS SECTION 2.01. The Revolving Loans. (a) Each Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Revolving
Loans (i) denominated in Dollars to the U.S. Borrower (each, a “Dollar Revolving
Loan”) and (ii) denominated in Dollars or Euros to the Euro Borrowers (each a
“Euro Revolving Loan”, and collectively with any Dollar Revolving Loans, the
“Revolving Loans”) from time to time on any Business Day during the period from
the Effective Date until the Termination Date of such Lender in an aggregate
amount as to all Borrowers not to exceed at any time outstanding the amount of
such Lender’s Commitment. (b) Anything in this Agreement to the contrary
notwithstanding, the Total Outstandings shall (1) not on the date of any
extension of credit under this Agreement nor on the last day of an Interest
Period for any outstanding Borrowing exceed the Total Commitments or (2) not on
the last Business Day of any week exceed 103% of the Total Commitments. (c) Each
Revolving Loan Borrowing shall be in an aggregate amount of not less than the
Dollar Equivalent of $1,000,000 and integral multiples of the Dollar Equivalent
of $500,000 in excess thereof or, in the case of Eurocurrency Rate Loans
denominated in Euros, the Dollar Equivalent thereof (or, if less, an aggregate
amount equal to the then remaining Unused Commitments of the Lenders
participating in such Borrowing, as applicable). (d) Each Revolving Loan
Borrowing shall (subject to Section 2.09(d)) consist of Revolving Loans of the
same Type in the same Currency made on the same day by the Lenders ratably
according to their respective Commitments. (e) Within the limits set forth above
and subject to Section 2.16, each Borrower may from time to time borrow, repay
pursuant to Section 2.07 or prepay pursuant to Section 2.10 and reborrow under
this Section 2.01. (f) Each Lender may, at its option, make any Revolving Loan
available to any Euro Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to 30



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc036.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION make such Revolving
Loan; provided that any exercise of such option shall not affect the obligation
of such Euro Borrower to repay such Revolving Loan in accordance with the terms
of this Agreement. Each reference to any Lender shall be deemed to include any
of such Lender’s Affiliates which make Revolving Loans; provided that no such
Lender shall be relieved of its obligations hereunder until such Lender’s
Affiliates have actually performed such Lender’s obligations. Notwithstanding
the foregoing, the Euro Borrowers and the Administrative Agent shall be
permitted to deal solely and directly with, and may rely conclusively on, such
Lender in connection with such Lender’s rights and obligations under this
Agreement (g) Any Borrowing in relation to a Loan to any Dutch Borrower shall at
all times be provided by a Lender that is a Dutch Non-Public Lender. SECTION
2.02. [Intentionally Deleted]. SECTION 2.03. The Swing Loans. On the terms and
subject to the conditions contained in this Agreement, each Swing Loan Lender
may, in its sole discretion, make loans (each, a “Swing Loan”) to a Swing Loan
Borrower from time to time on any Business Day during the period from the date
hereof until the Termination Date. Such Swing Loans shall be denominated in any
Alternate Currency (to the extent acceptable to each Swing Loan Lender) and in
an aggregate principal amount as to all Borrowers not to exceed at any time
outstanding the lesser of the Dollar Equivalent of (i) the Swing Loan
Commitments and (ii) the then Unused Commitments of Lenders having Termination
Dates falling on or after the proposed maturity date of such Swing Loan. Each
Swing Loan must be paid in full upon any Revolving Loan Borrowing by a Swing
Loan Borrower hereunder and shall in any event mature no later than the
Termination Date. Within the limits set forth in the first sentence of this
Section 2.03, amounts of Swing Loans repaid may be reborrowed under this Section
2.03. Each Swing Loan Lender may, at its option, make any Swing Loan available
to any Swing Loan Borrower by causing any foreign or domestic branch or
Affiliate of such Swing Loan Lender to make such Swing Loan; provided that any
exercise of such option shall not affect the obligation of such Swing Loan
Borrower to repay such Swing Loan in accordance with the terms of this
Agreement. SECTION 2.04. The Letters of Credit. On the terms and subject to the
conditions contained in this Agreement, $400,000,000 of the Facility is
available (the “Letter of Credit Sublimit”) for the issuance of letters of
credit, in Dollars or Euros, for the account of the U.S. Borrower or a Euro
Borrower (the “Letter of Credit Sub-Facility”), and each Issuing Bank agrees to
Issue at the request of one or more Borrowers one or more letters of credit
(each a “Letter of Credit”) from time to time on any Business Day during the
period commencing on the Effective Date and ending on or before the day that is
30 days prior to the Termination Date in an amount not to exceed at any time
outstanding the amount of such Issuing Bank’s Letter of Credit Commitment;
provided however, that no Letter of Credit will have a termination date that is
later than 30 days prior to the Termination Date, nor will any such Letter of
Credit have a term longer than one calendar year after the date of issuance
thereof other than those letters of credit separately identified on Schedule
2.04 (Existing Letters of Credit) issued to support IRB Obligations (which
letters of credit may have a term of up to 13 months or up to 18 months as
required by such IRB Obligation), provided further, that any Letter of Credit
may provide for the renewal thereof for additional one calendar year periods,
subject to the immediately preceding proviso. 31



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc037.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION SECTION 2.05. Fees.
(a) Facility Fees. The U.S. Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee on the average daily amount
(whether used or unused) of such Lender’s Commitment from the Effective Date (in
the case of each Lender on the Effective Date), and from the effective date
specified in the Acceptance pursuant to which it became a Lender (in the case of
each other Lender), until the Termination Date of such Lender, payable in
Dollars in arrears on each Quarterly Date during the term of such Lender’s
Commitment, and on the Termination Date of such Lender, at a rate per annum
equal to the Applicable Percentage in effect from time to time for facility
fees. (b) Letter of Credit Compensation. (i) The U.S. Borrower agrees to pay to
the Administrative Agent for the account of each Lender a commission on such
Lender’s pro rata share of the average daily aggregate Available Amount of (A)
all Standby Letters of Credit outstanding from time to time and (B) all
Documentary Letters of Credit outstanding from time to time, in each case at the
Applicable Margin in effect from time to time for Eurocurrency Rate Loans,
payable in Dollars (the amount of which commission shall be determined, in the
case of the Available Amount of Letters of Credit denominated in Euros on the
basis of the Dollar Equivalent of such amount on the date payable) in arrears
quarterly on each Quarterly Date and on the Termination Date of such Lender,
commencing on the first Quarterly Date after the date hereof. (ii) The U.S.
Borrower agrees to pay to each Issuing Bank, for its own account, (x) a fronting
fee with respect to each Letter of Credit issued by such Issuing Bank, payable
quarterly in arrears on each Quarterly Date during which such Issuing Bank has
acted in such capacity, and on the scheduled Termination Date of such Issuing
Bank (if such Issuing Bank acted in such capacity up to such date), in an amount
equal to the product of fifteen (15) basis points per annum of the average daily
Available Amount of such Letter of Credit multiplied by the actual number of
days such Letter of Credit was outstanding in such period, divided by 360, as
applicable, which amount shall be payable in Dollars and calculated based on the
Dollar Equivalent of any amount otherwise calculated in Euros on the date when
such amount is payable, and (y) such customary fees and charges in connection
with the issuance or administration of each Letter of Credit as may be agreed in
writing between the U.S. Borrower and such Issuing Bank from time to time. (c)
Defaulting Lender Fees. Notwithstanding anything in this Agreement to the
contrary, if any Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing pursuant to clauses (a) and (b) above, in each
case with respect to the entire accrual period with respect to such fees
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees); provided that (i) to the extent that a ratable portion of the Letter
of Credit Obligations or Swing Loans of such Defaulting Lender has been
reallocated in accordance with Section 2.16(a)(i) to the Non-Defaulting Lenders,
the fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Commitments after giving effect to
such reallocation, and (ii) to the extent any portion of such Letter of Credit
Obligations or Swing Loans cannot be so reallocated to such Non-Defaulting
Lenders, such fees will instead accrue for the benefit of and be payable to the
Issuing Banks and 32



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc038.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION the Swing Loan
Lenders as their interests appear (and the pro rata payment provisions of
Section 2.11 will automatically be deemed adjusted to reflect the provisions of
this Section 2.05(c)). (d) Other Fees. The U.S. Borrower agrees to pay to the
Administrative Agent such fees as from time to time may be separately agreed
between the U.S. Borrower and the Administrative Agent, including as set forth
in the Fee Letter. SECTION 2.06. Reductions and Increases of the Commitments.
(a) Commitment Reductions, Etc. (i) The Commitment of each Lender shall be
automatically reduced to zero on the Termination Date of such Lender. In
addition, the U.S. Borrower shall have the right, upon at least three Business
Days’ notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portions of the respective Commitments of the
Lenders, provided that (x) the Total Commitments shall not be reduced pursuant
to this sentence to an amount which is less than the Total Outstandings, (y)
each partial reduction shall be in an aggregate amount of at least $10,000,000
or any integral multiple of $1,000,000 in excess thereof and (z) a reduction in
the Commitments shall not be allowed if, as a result thereof, the Commitments
would be reduced to an amount which is less than the sum of the Swing Loan
Commitments plus the Letter of Credit Sublimit. Each Commitment reduction
pursuant to this Section 2.06(a)(i) shall be permanent (subject, however, to the
rights of the U.S. Borrower under Section 2.06(b)). (ii) The Swing Loan
Commitment of each Swing Loan Lender shall be automatically reduced to zero on
the Termination Date of such Swing Loan Lender. In addition, a Swing Loan
Borrower shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portion of the Swing Loan Commitment of the Swing Loan Lenders, provided that
each partial reduction shall be in an aggregate amount of at least the Dollar
Equivalent $10,000,000. Each Swing Loan Commitment reduction pursuant to this
Section 2.06(a)(ii) shall be permanent (subject, however, to the rights of the
U.S. Borrower under Section 2.06(b)). (b) Optional Increases of Commitments. (i)
Not more than twice in any calendar year, the U.S. Borrower may propose to
increase the Total Commitments by an aggregate amount of not less than
$25,000,000 or an integral multiple of $10,000,000 in excess thereof (a
“Proposed Aggregate Commitment Increase”) in the manner set forth below,
provided that: (A) no Default or Event of Default shall have occurred and be
continuing either as of the date on which the U.S. Borrower shall notify the
Administrative Agent of its request to increase the Total Commitments or as of
the related Increase Date (as hereinafter defined); (B) the representations and
warranties contained in Article V (Representations and Warranties) shall be
correct in all material respects (except any representations and warranties that
are qualified by materiality, which shall be true and correct in all respects)
either as of the date on which the U.S. Borrower shall 33



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc039.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION notify the
Administrative Agent of its request to increase the Total Commitments or as of
the related Increase Date, as though made on and as of such date, other than any
such representations or warranties that, by their terms, refer to a different
date, which shall be true and correct as of such earlier date; and (C) after
giving effect to any such increase, the Total Commitments shall not exceed
$2,250,000,000 less the amount of any reductions of the Total Commitments under
Section 2.06(a)(i). (ii) The U.S. Borrower may request an increase in the
aggregate amount of the Commitments by delivering to the Administrative Agent a
notice (an “Increase Notice”, the date of delivery thereof to the Administrative
Agent being the “Increase Notice Date”) specifying (1) the Proposed Aggregate
Commitment Increase, (2) the proposed date (the “Increase Date”) on which the
Commitments would be so increased (which Increase Date may not be fewer than 30
nor more than 60 days after the Increase Notice Date) and (3) the New Lenders,
if any, to whom the U.S. Borrower desires to offer the opportunity to commit to
all or a portion of the Proposed Aggregate Commitment Increase and which New
Lenders, if any, the U.S. Borrower desires the opportunity to commit to all or a
portion of the Proposed Aggregate Commitment Increase that would increase the
Swing Loan Commitments. The Administrative Agent shall in turn promptly notify
each Lender of the U.S. Borrower’s request by sending each Lender a copy of such
notice. (iii) Not later than the date that is five days after the Increase
Notice Date, the Administrative Agent shall notify each New Lender, if any,
identified in the related Increase Notice of the opportunity to commit to all or
any portion of the Proposed Aggregate Commitment Increase. Each such New Lender
may irrevocably commit to all or a portion of the Proposed Aggregate Commitment
Increase, representing Revolving Commitments, and Swing Loan Commitments, as
applicable (such New Lender’s “Proposed New Commitment”) by notifying the
Administrative Agent (which shall give prompt notice thereof to the U.S.
Borrower) before 11:00 A.M. (New York City time) on the date that is 10 days
after the Increase Notice Date; provided that: (A) the Proposed New Commitment
of each New Lender shall be in an aggregate amount not less than $10,000,000;
and (B) each New Lender that submits a Proposed New Commitment shall execute and
deliver to the Administrative Agent (for its acceptance and recording in the
Register) a New Commitment Acceptance in accordance with the provisions of
Section 9.07 hereof. (iv) If the aggregate Proposed New Commitments of all of
the New Lenders shall be less than the Proposed Aggregate Commitment Increase,
then (unless the U.S. Borrower otherwise requests) the Administrative Agent
shall, on or prior to the date that is 15 days after the Increase Notice Date,
notify each Lender of (x) the opportunity to so commit to all or any portion of
the Proposed Aggregate Commitment Increase not committed to by New Lenders
pursuant to Section 2.06(b)(iii) and (y) the then-current Final Termination
Date. Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to commit to all or a portion of such remainder, representing
Revolving Commitments and Swing Loan Commitments, as applicable (such Lender’s
34



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc040.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Proposed Increased
Commitment”), by notifying the Administrative Agent (which shall give prompt
notice thereof to the U.S. Borrower) no later than 11:00 A.M. (New York City
time) on the date five days before the Increase Date. In no event shall any
Lender be obligated to increase its Commitments hereunder. (v) If the aggregate
amount of Proposed New Commitments and Proposed Increased Commitments (such
aggregate amount, the “Total Committed Increase”) equals or exceeds $25,000,000,
then, subject to the conditions set forth in Section 2.06(b)(i): (A) effective
on and as of the Increase Date, the Total Commitments shall be increased by the
Total Committed Increase (provided that the aggregate amount of the Commitments
shall in no event be increased pursuant to this Section 2.06(b) to more than
$2,250,000,000 less the amount of any reductions of the Total Commitments under
Section 2.06(a)(i)) and shall be allocated among the New Lenders and the Lenders
as provided in Section 2.06(b)(vi); (B) effective on and as of the Increase
Date, the Termination Date of each New Lender that offers a Proposed New
Commitment and of each Increasing Lender shall be changed to the Final
Termination Date (notwithstanding any earlier Termination Date for such Lender
which may then be in effect pursuant to Section 2.15); and (C) on the Increase
Date, if any Revolving Loans are then outstanding, the Borrowers shall borrow
Revolving Loans from all or certain of the Lenders and/or (subject to compliance
by the U.S. Borrower with Section 9.04(c)) prepay Revolving Loans of all or
certain of the Lenders (other than any Defaulting Lender) such that, after
giving effect thereto, the Revolving Loans (including, without limitation, the
Types, Currencies and Interest Periods thereof) shall be held by the Lenders
(including for such purposes New Lenders) ratably in accordance with their
respective Commitments (subject, however, to Section 2.09(d)). If the Total
Committed Increase is less than $25,000,000, then the Total Commitments shall
not be changed. (vi) The Total Committed Increase shall be allocated among New
Lenders having Proposed New Commitments and Lenders having Proposed Increased
Commitments as follows: (A) If the Total Committed Increase shall be at least
$25,000,000 and less than or equal to the Proposed Aggregate Commitment
Increase, then (x) the initial Commitment of each New Lender shall be such New
Lender’s Proposed New Commitment and (y) the Commitment of each Lender shall be
increased by such Lender’s Proposed Increased Commitment. (B) If the Total
Committed Increase shall be greater than the Proposed Aggregate Commitment
Increase, then the Total Committed Increase shall be allocated: 35



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc041.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (1) first to New
Lenders (to the extent of their respective Proposed New Commitments) in such a
manner as the U.S. Borrower and the Administrative Agent shall agree; and (2)
then to Lenders (to the extent of their respective Proposed Increased
Commitments, if any) in such a manner as the U.S. Borrower shall determine in
its sole discretion upon consultation with the Administrative Agent and the
Syndication Agent. (vii) No increase in the Commitments contemplated hereby
shall become effective until the Administrative Agent shall have received (x)
Revolving Loan Notes payable by each of the Borrowers to each New Lender and
each Increasing Lender, to the extent requested, and (y) evidence satisfactory
to the Administrative Agent (including an update of paragraphs 2 and 4 of the
opinion of counsel provided pursuant to Section 4.01(a)(v) that such increases
in the Commitments, and Borrowings thereunder, have been duly authorized.
SECTION 2.07. Repayment. (a) Revolving Loans. Subject to Section 2.16(a), each
Borrower shall repay to the Administrative Agent for the account of each Lender
the principal amount of each Revolving Loan made by such Lender to such
Borrower, and each Revolving Loan made by such Lender shall mature on the
Termination Date of such Lender. (b) [Intentionally Deleted]. (c) Swing Loans.
Each Swing Loan Borrower shall repay to the Administrative Agent for the account
of each Swing Loan Lender, the Dollar Equivalent of the outstanding principal
amount of each Swing Loan to such Swing Loan Borrower on the earlier of (i) the
maturity date specified in the applicable Swing Loan Request (which maturity
shall be no later than the tenth Business Day after the requested date of such
Borrowing) and (ii) the Termination Date of such Swing Loan Lender. (d) Letter
of Credit Loans. The Letters of Credit shall be repaid as set forth in Section
3.04. (e) Certain Prepayments. (i) If, as of the last Business Day of any week
during the period from the Effective Date until the Final Termination Date, (1)
the sum of (x) the aggregate amount of all Loans (for which purpose the amount
of any Loan that is denominated in an Alternate Currency shall be deemed to be
the Dollar Equivalent thereof) plus (y) the Available Amount of all Letters of
Credit (for which purpose the Available Amount of any Letter of Credit
denominated in an Alternate Currency shall be deemed to be the Dollar Equivalent
thereof as of the date of determination) exceeds (2) 103% of the then Total
Commitments, the Administrative Agent shall use all reasonable efforts to give
prompt written notice thereof to the U.S. Borrower, specifying the amount to be
prepaid under this clause (i), and the Borrowers shall, within two Business Days
of the date of such notice, prepay the Loans in an amount so that after giving
effect thereto the aggregate outstanding principal amount of the Loans
(determined as aforesaid) plus the 36



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc042.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Available Amount of
all Letters of Credit (determined as aforesaid) does not exceed the Total
Commitments; provided that any such payment shall be accompanied by any amounts
payable under Section 9.04(c). (ii) If, as of the last Business Day of any week
during the period from the Effective Date until the Final Termination Date, the
Dollar Equivalent of the aggregate outstanding principal balance of Swing Loans
exceeds 103% of the Swing Loan Commitments, the Administrative Agent shall use
all reasonable efforts to give prompt written notice thereof to the Swing Loan
Borrowers, specifying the amount to be prepaid under this clause (ii), and the
Swing Loan Borrowers shall, within two Business Days of the date of such notice,
prepay the Swing Loans in an amount so that after giving effect thereto the
aggregate outstanding principal balance of Swing Loans (determined as aforesaid)
does not exceed the Swing Loan Commitments. (iii) In addition, if on the last
day of any Interest Period the aggregate outstanding principal amount of the
Loans (after giving effect to any Loans being made to repay Loans maturing on
that date) (for which purpose the amount of any Loan that is denominated in an
Alternate Currency shall be deemed to be the Dollar Equivalent thereof) plus the
Available Amount of all Letters of Credit (for which purpose the Available
Amount of any Letter of Credit denominated in an Alternate Currency shall be
deemed to be the Dollar Equivalent thereof as of the date of determination)
would exceed 100% of the then Total Commitments, the Administrative Agent shall
use all reasonable efforts to give prompt written notice thereof to the U.S.
Borrower, specifying the amount to be prepaid under this clause (iii), and the
Borrowers shall, within two Business Days of the date of such notice, prepay the
Loans, or cause Loans to be prepaid, or reduce the requested Loans in such
amounts that after giving effect to such action the aggregate outstanding
principal amount of the Loans (after giving effect to any Loans being made to
repay Loans maturing on that date) (determined as aforesaid) plus the Available
Amount of all Letters of Credit (determined as aforesaid) does not exceed the
Total Commitments; provided that any such payment shall be accompanied by any
amounts payable under Section 9.04(c). (iv) The determinations of the
Administrative Agent under this Section 2.07(e) shall be conclusive and binding
on the U.S. Borrower and the other Borrowers in the absence of manifest error.
(f) If any Lender is a Defaulting Lender, such Defaulting Lender shall be deemed
to have assigned any and all payments in respect of the Obligations due to it
from or for the benefit of any Borrower pursuant to this Section 2.07 to the
Non-Defaulting Lenders for application to, and reduction of, their ratable
portion of all Obligations until such Non-Defaulting Lenders have been repaid in
full. Such Defaulting Lender hereby authorizes the Administrative Agent to
distribute such payments in accordance with Section 2.16(a)(iii). This Section
2.07 shall (i) apply and be effective regardless of whether an Event of Default
has occurred and is continuing and notwithstanding (1) any other provision of
this Agreement to the contrary or (2) any instruction of the U.S. Borrower as to
its desired application of payments and (ii) not be deemed to relieve or
otherwise release any Borrower from any of its Obligations due or owing to any
Lender, including a Defaulting Lender. SECTION 2.08. Interest. 37



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc043.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (a) Ordinary
Interest. Each Borrower shall pay interest on the unpaid principal amount of
each Loan made by each Lender to such Borrower, from the date of such Loan until
such principal amount shall be paid in full, at the following rates per annum
and in each case subject to Section 2.16(a)(iii): (i) Base Rate Loans and Letter
of Credit Loans. If such Loan is either a Revolving Loan or a Letter of Credit
Loan which, in each case, bears interest at the Base Rate, a rate per annum
equal at all times to the Base Rate in effect from time to time plus the
Applicable Margin, payable on (A) each Quarterly Date while such Base Rate Loan
is outstanding or (B) the last day of each month during which such Letter of
Credit Loan is outstanding, and in each case, on the date such Base Rate Loan or
Letter of Credit Loan shall be paid in full. (ii) Swing Loans. If such Loan is a
Swing Loan (other than an Overdraft Advance, for which the rate shall be equal
to the Overdraft Advance Interest Rate), a rate per annum equal at all times to
the Swing Loan Base Rate plus the Applicable Margin (applicable to Eurocurrency
Rate Loans) in effect from time to time, payable (A) on the first Business Day
of each calendar quarter, commencing on the first such day following the making
of such Swing Loan, (B) upon each payment or prepayment thereof in full or in
part and (C) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Swing Loan. (iii) Eurocurrency Rate Loans. If
such Loan is a Eurocurrency Rate Loan, a rate per annum equal at all times
during each Interest Period for such Loan to the sum of the Eurocurrency Rate
for such Interest Period plus the Applicable Margin, payable on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, at three-month intervals following the first day of such Interest
Period. (b) Default Interest. Upon the occurrence and during the continuance of
an Event of Default that has not been waived, the Administrative Agent may, and
upon the request of the Required Lenders shall, require the Borrowers to pay to
the fullest extent permitted by law interest (“Default Interest”) on all
outstanding Obligations at the rate then applicable to Base Rate Loans plus two
percentage points (2%) per annum; provided however, that following the
acceleration of the Loans and other Obligations pursuant to Section 7.01,
Default Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent. SECTION 2.09. Interest Rate
Determinations. (a) [Intentionally Deleted]. (b) The Administrative Agent shall
give prompt notice to the U.S. Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of Section
2.08(a)(i), (ii) and (iii). (c) If prior to 10:00 A.M. (New York City time) on
any date on which an interest rate is to be determined pursuant to the
definition of “Eurocurrency Rate”, (i) the Administrative Agent shall have
determined (which determination shall be conclusive and binding on the U.S.
Borrower) that adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency 38



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc044.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Rate Loan, or (ii)
the Administrative Agent shall have received notice from the Required Lenders in
respect of the relevant facility that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan for such Interest Period, then the Administrative Agent
shall promptly notify the U.S. Borrower and each Lender of such circumstances,
whereupon the right of the Borrowers to select Eurocurrency Rate Loans for any
requested Revolving Loan Borrowing or any subsequent Revolving Loan Borrowing
shall be suspended until the first date on which the circumstances causing such
suspension cease to exist. If the Borrowers shall not, in turn, before 11:00
A.M. (New York City time) on such date notify the Administrative Agent that a
Notice of Revolving Loan Borrowing with respect to such Eurocurrency Rate shall
be converted to a Notice of Revolving Loan Borrowing for a Eurocurrency Rate
Loan in a different Currency or a Base Rate Loan, such Notice of Revolving Loan
Borrowing shall be deemed to be canceled and of no force or effect, and the U.S.
Borrower shall not be liable to the Administrative Agent or any Lender with
respect thereto except as set forth in Section 3.01(c). In the event of such a
suspension, the Administrative Agent shall review the circumstances giving rise
to such suspension at least weekly and shall notify the U.S. Borrower and the
Lenders promptly of the end of such suspension, and thereafter the Borrowers
shall be entitled, on the terms and subject to the conditions set forth herein,
to borrow Eurocurrency Rate Loans and Swing Loans in such Currency.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the U.S. Borrower) that the Required
Lenders have determined, that: (i) adequate and reasonable means do not exist
for ascertaining the Screen Rate or Interpolated Rate for any requested Interest
Period, including because the Eurocurrency Rate is not available or published on
a current basis and such circumstances are unlikely to be temporary; or (ii) the
supervisor for the administrator of the Eurocurrency Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the Eurocurrency Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), then, after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the U.S.
Borrower may amend this Agreement to replace the Eurocurrency Rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) that has been broadly accepted by the
syndicated loan market in the United States in lieu of the then current
Eurocurrency Rate (any such proposed rate, a “Eurocurrency Successor Rate”;
provided that such Eurocurrency Successor Rate shall not be less than zero),
together with any proposed Eurocurrency Successor Rate Conforming Changes and,
notwithstanding anything to the contrary in Section 9.01, any such amendment
shall become effective at 5:00 P.M. (New York City time) on the fifth Business
Day after the Administrative Agent shall have posted such proposed amendment to
all Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent notice that such
Required Lenders do not accept such amendment. 39



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc045.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION If no Eurocurrency
Successor Rate has been determined and the circumstances under clause (i) above
exist, the obligation of the Lenders to make or maintain Eurocurrency Rate Loans
shall be suspended, (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods). Upon receipt of such notice, any Borrower may revoke any
pending request for a Eurocurrency Rate Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(in the case of Borrowings in Dollars) in the amount specified therein (or
Dollar Equivalent thereof, as applicable). (d) Notwithstanding anything in this
Agreement to the contrary, no Lender whose Termination Date falls prior to the
last day of any Interest Period for any Eurocurrency Rate Loan (a “Relevant
Lender”) shall participate in such Loan. Without limiting the generality of the
foregoing, no Relevant Lender shall (i) participate in a Borrowing of any
Eurocurrency Rate Loan having an initial Interest Period ending after such
Lender’s Termination Date, (ii) have any outstanding Eurocurrency Rate Loan
continued for a subsequent Interest Period if such subsequent Interest Period
would end after such Lender’s Termination Date or (iii) have any outstanding
Base Rate Loan Converted into a Eurocurrency Rate Loan if such Eurocurrency Rate
Loan would have an initial Interest Period ending after such Lender’s
Termination Date. If any Relevant Lender has outstanding a Eurocurrency Rate
Loan that cannot be continued for a subsequent Interest Period pursuant to
clause (ii) above or has outstanding a Base Rate Loan that cannot be Converted
into a Eurocurrency Rate Loan pursuant to clause (iii) above, such Lender’s
ratable share of such Eurocurrency Rate Loan (in the case of said clause (ii))
shall be repaid by the relevant Borrower on the last day of its then current
Interest Period and such Lender’s ratable share of such Base Rate Loan (in the
case of said clause (iii)) shall be repaid by the relevant Borrower on the day
on which the Loans of Lenders unaffected by said clause (iii) are so Converted.
Subject to the terms and conditions of this Agreement, the Borrowers may fund
the repayment of the Relevant Lenders’ ratable shares of such Eurocurrency Rate
Loans and Base Rate Loans by borrowing from Lenders hereunder that are not
Relevant Lenders. SECTION 2.10. Prepayments. (a) The Borrowers shall have no
right to prepay any principal amount of any Revolving Loan or Swing Loan other
than as provided in subsection (b) below. (b) Each Borrower may without premium
or penalty, (i) upon at least the number of Business Days’ prior notice
specified in the first sentence of Section 3.01(a) with respect to any Revolving
Loan of the same Type, (ii) upon notice by no later than 11:00 AM (London time)
one Business Day prior to the date of prepayment of any Swing Loan in any case
given to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given, such Borrower
shall, prepay the outstanding principal amounts of the Loans made to such
Borrower comprising part of the same Revolving Loan Borrowing or Swing Loan
Borrowing, as the case may be, in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided however, that (x) each partial prepayment (other than any prepayment of
any Swing Loan) shall be in an aggregate principal amount not less than
$1,000,000 or an integral multiple of $500,000 in excess thereof (or the Foreign
Currency Equivalent of such respective amounts in the case of Loans denominated
in an Alternate Currency) and (y) if any prepayment of any Eurocurrency Rate
Loans shall be made on a date which is not the last day of an Interest Period
for such Loans (or on a date which is not the maturity date of such Swing
Loans), such Borrower shall also pay 40



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc046.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION any amounts owing to
each Lender pursuant to Section 9.04(c) so long as such Lender makes written
demand upon such Borrower therefor (with a copy of such demand to the
Administrative Agent) within 20 Business Days after such prepayment. SECTION
2.11. Payments and Computations. (a) All payments of principal of and interest
on each Loan in a particular Currency shall be made in such Currency. (b) (i)
All payments of principal of and interest on the Loans and all other amounts
whatsoever payable by a Borrower under this Agreement and the Notes shall be
made in immediately available funds, without deduction, setoff or counterclaim,
to the Administrative Agent’s Account for the relevant Currency, not later than
11:00 A.M. (New York City time) (in the case of amounts payable in Dollars) or
11:00 A.M. Local Time in the location of the Administrative Agent’s Account (in
the case of amounts payable in an Alternate Currency), on the day when due. (ii)
The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or fees ratably (other
than amounts payable pursuant to Section 2.09(d), 2.12, 2.15(c) or 3.05 or as
contemplated by Section 2.05(c) or 2.16) to the Lenders entitled thereto for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. (iii) Upon its acceptance of an
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.07(d), from and after the effective date specified in such
Acceptance the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned or assumed thereby to the Lender
assignee or New Lender thereunder (as the case may be). The parties to each
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(c) All computations of interest based on the Base Rate (other than if the Base
Rate is computed on the basis of the Federal Funds Rate) and of facility fees
and letter of credit commission shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurocurrency Rate, the Swing Loan Rate or the Base Rate
based on the Federal Funds Rate shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error. (d) Whenever any payment
hereunder or under the Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest, facility fee or, letter of credit commission, as the case
may be; provided however, if such extension would cause payment of interest on
or principal of Eurocurrency Rate 41



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc047.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Loans to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day. (e) Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each relevant Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent that such Borrower shall not have so made such payment in full to the
Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate. (f) Anything in Section 2.11(a) to the
contrary notwithstanding, and without prejudice to Section 2.08(b) or 7.01(a),
if any Borrower shall fail to pay any principal or interest denominated in an
Alternate Currency within one Business Day after the due date therefor in the
case of principal and three Business Days after the due date therefor in the
case of interest (without giving effect to any acceleration of maturity under
Article VII (Events of Default)), the amount so in default shall automatically
be redenominated in Dollars on the day one Business Day after the due date
therefor in the case of a principal payment and three Business Days after the
due date therefor in the case of an interest payment in an amount equal to the
Dollar Equivalent of such principal or interest. (g) If any Lender is a
Defaulting Lender, such Defaulting Lender shall be deemed to have assigned any
and all payments in respect of the Obligations subject to this Section 2.11 due
to it from and for the benefit of the Borrowers to the Non-Defaulting Lenders
for application to, and reduction of, the Non-Defaulting Lenders’ ratable
portion of all Obligations until such Non-Defaulting Lenders have been repaid in
full. Each Defaulting Lender hereby authorizes the Administrative Agent to
distribute such payments in accordance with Section 2.16(a)(iii). This Section
2.11(g) shall (i) apply at any time such Lender is a Defaulting Lender and be
effective regardless of whether an Event of Default has occurred or is
continuing and notwithstanding (1) any other provision of this Agreement to the
contrary or (2) any instruction of the U.S. Borrower as to its desired
application of payments and (ii) not be deemed to relieve or otherwise release
any Borrower from any of its Obligations due or owing to any Lender, including a
Defaulting Lender. SECTION 2.12. Taxes. (a) Defined Terms. For purposes of this
Section, the term “Lender” includes any Issuing Bank and the term “Applicable
Law” includes FATCA. (b) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrowers under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in 42



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc048.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION accordance with
Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made. (c) Payment of Other Taxes by Borrower. The Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes. (d) Indemnification by Borrower. The
Borrowers shall indemnify each Recipient for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, provided, however, that (i) no Borrower shall
be liable to any Person, as the case may be, for any liability arising from or
with respect to Indemnified Taxes, which results from the gross negligence or
willful misconduct of such Recipient, (ii) so long as no Event of Default has
occurred and is continuing, such Recipient shall use its reasonable best efforts
(all at the expense of such Borrower) to cooperate with each Borrower in
contesting any Taxes or Other Taxes which such Borrower reasonably deems to be
not correctly or legally asserted or otherwise not due and owing and (iii) no
Borrower shall be liable to such Recipient for any such liability if such Person
fails to make written demand for indemnification therefor within 120 days of
receiving notice of the existence of such liability. This indemnification shall
be made within 30 days from the date such Recipient makes written demand
therefor. This subsection shall not be construed to require the Recipient to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any Person. (e) Indemnification
by the Lenders. Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 9.07(f)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e). (f) Evidence of Payments. As soon as practicable after any
payment of Taxes by the Borrowers to a Governmental Authority pursuant to this
Section, the Borrowers shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. 43



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc049.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (g) Status of
Lenders. (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to any relevant Borrower and the Administrative Agent, at the time or
times reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the relevant Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (g)(ii)(A), (ii)(B) and (ii)(D) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, with respect to the U.S. Borrower, (A) any Lender that is a U.S.
Person shall deliver to the U.S. Borrower and the Administrative Agent on or
about the date on which such Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the U.S. Borrower or
the Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; (B) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the U.S.
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Administrative Agent), whichever
of the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty; (2) executed copies of IRS Form
W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the 44



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc050.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the U.S. Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S.
Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or (4) to the extent a Foreign Lender is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-4 on behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the U.S. Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and (D) if
a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the U.S. Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the U.S.
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the U.S. Borrower or the
Administrative Agent as may be necessary for the U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (iii) Without
limiting the generality of the foregoing, with respect to any Borrower that is
not a U.S. Person, any Foreign Lender shall, to the extent it is 45



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc051.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION legally entitled to
do so, deliver to the applicable Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or about the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in
applicable withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the applicable
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the applicable
Borrower and the Administrative Agent in writing of its legal inability to do
so. For purposes of determining withholding taxes imposed under FATCA, the U.S.
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i)(A). (h) Treatment of Certain Refunds. If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section
(including by the payment of additional amounts pursuant to this Section), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. (i) Any Lender claiming any additional
amounts payable pursuant to this Section 2.12 shall use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. 46



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc052.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (j) If a Borrower is
required to pay any Lender any Taxes under Section 2.12(b) or (d), such Lender
shall be an “Affected Person”, and the U.S. Borrower shall have the rights set
forth in Section 3.08 to replace such Affected Person. (k) Survival. Each
party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document. SECTION
2.13. Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Revolving Loans, the Swing Loans or the Letter of
Credit Loans made by it (other than as expressly provided herein) in excess of
its ratable share of payments on account of the Revolving Loans, the Swing Loans
or the Letter of Credit Loans obtained by all such Lenders, such Lender shall
forthwith purchase from such other Lenders such participations in the Revolving
Loans, the Swing Loans or the Letter of Credit Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them, provided however, that, if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and each Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation. SECTION 2.14. Conversion or
Continuation of Revolving Loans. (a) Each Borrower may elect (i) at any time on
any Business Day to Convert Base Rate Loans or any portion thereof to
Eurocurrency Rate Loans or (ii) at the end of any applicable Interest Period, to
Convert Eurocurrency Rate Loans denominated in Dollars or any portion thereof
into Base Rate Loans or to Continue Eurocurrency Rate Loans or any portion
thereof for an additional Interest Period; provided however, that the aggregate
amount of the Eurocurrency Rate Loans Converted or Continued for each Interest
Period must be in the amount of at least $5,000,000 or an integral multiple of
$1,000,000 in excess thereof. Each Conversion or Continuation shall be allocated
among the Revolving Loans of each Lender in accordance with such Lender’s pro
rata share. Subject to clause (b) below, each such election shall be in
substantially the form of Exhibit B-2 (Form of Notice of Conversion or
Continuation) (a “Notice of Conversion or Continuation”) and shall be made by
giving the Administrative Agent (x) in the case of a Continuation or Conversion
into Eurocurrency Rate Loans, at least three Business Days’ prior written
notice, and (y) in the case of a Conversion into Base Rate Loans, at least one
Business Day’s prior written notice, in each case, specifying (A) the amount and
Type of Revolving Loan being Converted or Continued, (B) in the case of a
Conversion to or a Continuation of Eurocurrency Rate Loans, the applicable
Interest Period and (C) in the case of a Conversion, the date of Conversion
(which date shall be a Business Day and, if a Conversion from Eurocurrency Rate
Loans, shall also be the last day of the applicable Interest Period). 47



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc053.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (b) The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no Conversion in whole or in part of Base Rate
Loans to Eurocurrency Rate Loans, and no Continuation in whole or in part of
Eurocurrency Rate Loans upon the expiration of any applicable Interest Period,
shall be permitted at any time at which (A) a Default or an Event of Default
shall have occurred and be continuing or (B) the Continuation of, or Conversion
into, a Eurocurrency Rate Loan would violate any provision of Section 2.09, 3.05
or 3.06. If, within the time period required under the terms of this Section
2.14, the Administrative Agent does not receive a Notice of Conversion or
Continuation from the applicable Borrower containing a permitted election to
Continue any Eurocurrency Rate Loans for an additional Interest Period or to
Convert any such Revolving Loans, then, upon the expiration of the applicable
Interest Period, such Revolving Loans, if denominated in Dollars, shall be
automatically Converted to Base Rate Loans and such Revolving Loans, if
denominated in Euros, shall be automatically Continued as Eurocurrency Rate
Loans with an interest period of one month (or if consented to by all Lenders,
seven days). Each Notice of Conversion or Continuation shall be irrevocable. (c)
Notwithstanding the foregoing, upon the occurrence and during the continuance of
any Event of Default, each Eurocurrency Rate Loan shall, upon the expiration of
the applicable Interest Period, be automatically Converted to a Base Rate Loan.
SECTION 2.15. Extension of Termination Date. (a) The U.S. Borrower may, by
notice to the Administrative Agent (which shall promptly notify the Lenders) not
less than 40 days and not more than 60 days prior to each of the first and
second anniversaries of the Effective Date (each anniversary, an “Anniversary
Date”), request that each Lender extend such Lender’s Termination Date to the
date (the “New Termination Date”) that is one year after the then Final
Termination Date; provided that the representations and warranties contained in
Article V (Representations and Warranties) shall be correct in all material
respects (except any representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date of
such request, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a different date,
which shall be true and correct as of such earlier date. Each Lender, acting in
its sole discretion, shall, by written notice to the Administrative Agent given
no later than the date (the “Consent Date”) that is 20 days prior to the
relevant Anniversary Date (provided that, if such date is not a Business Day,
the Consent Date shall be the next succeeding Business Day), advise the
Administrative Agent as to: (i) whether or not such Lender agrees to such
extension of its Termination Date (each Lender so agreeing to such extension
being an “Extending Lender”); and (ii) only if such Lender is an Extending
Lender, whether or not such Lender also irrevocably offers to increase the
amount of its Commitment (each Lender so offering to increase its Commitment
being an “Increasing Lender” as well as an Extending Lender) and, if so, the
amount of the additional Commitment such Lender so irrevocably offers to assume
hereunder (such Lender’s “Proposed Additional Commitment”). 48



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc054.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Each Lender that
determines not to extend its Termination Date (a “Non-Extending Lender”) shall
notify the Administrative Agent (which shall notify the Lenders) of such fact
promptly after such determination but in any event no later than the Consent
Date, and any Lender that does not advise the Administrative Agent in writing on
or before the Consent Date shall be deemed to be a Non-Extending Lender and
(without limiting the U.S. Borrower’s rights under Section 2.15(c)) shall have
no liability to the U.S. Borrower in connection therewith. The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree. The Administrative Agent shall notify the U.S. Borrower of each Lender’s
determination under this Section 2.15(a) no later than the date 15 days prior to
the relevant Anniversary Date (or, if such date is not a Business Day, on the
next preceding Business Day). (b) (i) If all of the Lenders are Extending
Lenders, then, effective as of the Consent Date, the Termination Date of each
Lender shall be extended to the New Termination Date, and the respective
Commitments of the Lenders will not be subject to change at such Consent Date
pursuant to this Section 2.15. (ii) If and only if the sum of (x) the aggregate
amount of the Commitments of the Extending Lenders plus (y) the aggregate amount
of the Proposed Additional Commitments of the Increasing Lenders (such sum, the
“Extending Commitments”) shall be equal to at least 50% of the then Total
Commitments, then: (A) effective as of the Consent Date, the Termination Date of
each Extending Lender shall be extended to the New Termination Date; (B) the
U.S. Borrower shall (so long as no Default shall have occurred and be
continuing) have the right, but not the obligation, to take either of the
following actions with respect to each Non-Extending Lender during the period
commencing on the Consent Date and ending on the immediately succeeding
Anniversary Date: (1) the U.S. Borrower may elect by notice to the
Administrative Agent and such Non-Extending Lender that the Termination Date of
such Non-Extending Lender be changed to a date (which date shall be specified in
such notice) on or prior to such immediately succeeding Anniversary Date (and,
upon the giving of such notice, the Termination Date of such Non-Extending
Lender shall be so changed); or (2) the U.S. Borrower may replace such Non-
Extending Lender as a party to this Agreement in accordance with Section
2.15(c); and (C) the Administrative Agent shall notify the Issuing Banks and the
Swing Loan Lenders of the New Termination Date and the Lenders whose Termination
Dates are the New Termination Date and each Issuing Bank and each Swing Loan
Lender shall determine whether or not, acting in its sole discretion, it shall
elect to extend its Termination Date to the New Termination Date and shall so
notify the Administrative Agent. If such Issuing Bank or such Swing Loan Lender,
as the case may be, has elected to so extend its Termination Date, then such
Issuing Bank’s obligation to issue Letters of Credit pursuant to Sections 2.04
and 3.04 shall 49



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc055.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION be extended to the
date that is 30 days prior to the New Termination Date and/or such Swing Loan
Lender’s obligation to make Swing Loans to the Borrowers pursuant to Sections
2.03 and 3.03 shall be extended to the date that is 15 Business Days prior to
the New Termination Date. (iii) If neither of the conditions specified in clause
(i) or clause (ii) of this Section 2.15(b) is satisfied, then neither the
Termination Date nor the Commitment of any Lender will change pursuant to this
Section 2.15 on such Consent Date, and the U.S. Borrower will not have the right
to take any of the actions specified in Section 2.06(b)(ii). (c) Replacement by
the U.S. Borrower of Non-Extending Lenders pursuant to Section 2.15(b)(ii)(B)(2)
shall be effected as follows (certain terms being used in this Section 2.15(c)
having the meanings assigned to them in Section 2.15(d)) on the relevant
Assignment Date: (i) the Assignors shall severally assign and transfer to the
Assignees, and the Assignees shall severally purchase and assume from the
Assignors, all of the Assignors’ rights and obligations (including, without
limitation, the Assignors’ respective Commitments) hereunder and under the
Notes; (ii) each Assignee shall pay to the Administrative Agent, for account of
the Assignors, an amount equal to such Assignee’s Share of the aggregate
outstanding principal amount of the Loans then held by the Assignors; (iii) the
U.S. Borrower shall pay to the Administrative Agent, for account of the
Assignors, all accrued interest, fees and other amounts (other than principal of
outstanding Loans) then due and owing to the Assignors by the U.S. Borrower
hereunder (including, without limitation, payments due such Assignors, if any,
under Sections 2.12, 3.05 and 9.04(c)); and (iv) the U.S. Borrower shall pay to
the Administrative Agent for account of the Administrative Agent the $3,500
processing and recordation fee for each assignment effected pursuant to this
Section 2.15(c). The assignments provided for in this Section 2.15(c) shall be
effected on the relevant Assignment Date in accordance with Section 9.07 and
pursuant to one or more Assignments and Acceptances. After giving effect to such
assignments, each Assignee shall have a Commitment hereunder (which, if such
Assignee was a Lender hereunder immediately prior to giving effect to such
assignment, shall be in addition to such Assignee’s existing Commitment) in an
amount equal to the amount of its Assumed Commitment representing a Commitment.
Upon any such termination or assignment, such Assignor shall cease to be a party
hereto but shall continue to be obligated under Section 8.05 and be entitled to
the benefits of Section 9.04, as well as to any fees and other amounts accrued
for its account under Section 2.05, 2.12 or 3.05 and not yet paid. (d) For
purposes of this Section 2.15, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined): 50



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc056.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION “Assigned
Commitments” means the Commitments of Non-Extending Lenders to be replaced
pursuant to Section 2.15(b)(ii)(B)(2). “Assignees” means, at any time,
Increasing Lenders and, if the Assigned Commitments exceed the aggregate amount
of the Proposed Additional Commitments, one or more New Lenders. “Assignment
Date” means the Anniversary Date or such earlier date as shall be acceptable to
the U.S. Borrower, the relevant Assignors, the relevant Assignees and the
Administrative Agent. “Assignors” means, at any time, the Lenders to be replaced
by the U.S. Borrower pursuant to Section 2.15(b)(ii)(B)(2). The “Assumed
Commitment” of each Assignee shall be determined as follows: (a) If the
aggregate amount of the Proposed Additional Commitments of all of the Increasing
Lenders shall exceed the aggregate amount of the Assigned Commitments, then (i)
the amount of the Assumed Commitment of each Increasing Lender shall be equal to
(x) the aggregate amount of the Assigned Commitments multiplied by (y) a
fraction, the numerator of which is equal to such Increasing Lender’s Commitment
as then in effect and the denominator of which is the aggregate amount of the
Commitments of all Increasing Lenders as then in effect; and (ii) no New Lender
shall become a Lender hereunder pursuant to Section 2.15(c). (b) If the
aggregate amount of the Proposed Additional Commitments of all of the Increasing
Lenders shall be less than or equal to the aggregate amount of the Assigned
Commitments, then: (i) the amount of the Assumed Commitment of each Increasing
Lender shall be equal to such Increasing Lender’s Proposed Additional
Commitment; and (ii) the excess, if any, of the aggregate amount of the Assigned
Commitments over the aggregate amount of the Proposed Additional Commitments
shall be allocated among New Lenders in such a manner as the U.S. Borrower and
the Administrative Agent may agree. “Share” means, as to any Assignee, a
fraction the numerator of which is equal to such Assignee’s Assumed Commitment
and the denominator of which is the aggregate amount of the Assumed Commitments
of all the Assignees. SECTION 2.16. Defaulting Lender. (a) Reallocation of
Defaulting Lender Commitments. If a Lender becomes, and during the period it
remains, a Defaulting Lender, the following provisions shall apply: (i) in the
case of each Defaulting Lender, the ratable portion of such Defaulting Lender
with respect to any such outstanding Obligations will, subject to the limitation
in the first proviso below, automatically be reallocated (effective on the date
such Lender becomes a Defaulting Lender) among the Lenders that are
Non-Defaulting Lenders pro rata in accordance with such Non-Defaulting Lenders’
respective 51



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc057.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Commitments;
provided that (A) the sum of each Non-Defaulting Lender’s ratable portion of the
Total Outstandings may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (B)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim any Borrower, the
Administrative Agent, any Issuing Bank, any Swing Loan Lender or any other
Lender may have against such Defaulting Lender, or cause such Defaulting Lender
to be a Non-Defaulting Lender; (ii) in the case of each Defaulting Lender, to
the extent that any portion (the “unreallocated portion”) of the ratable portion
of such Defaulting Lender with respect to any such outstanding and future Letter
of Credit Obligations and Swing Loans cannot be so reallocated, whether by
reason of clause (A) of the proviso in clause (i) above or otherwise, the U.S.
Borrower will, not later than 5 Business Days after demand by the Administrative
Agent (at the direction of the Issuing Banks and/or the Swing Loan Lenders, as
the case may be), (A) Cash Collateralize (pursuant to procedures similar to
those detailed in Section 7.02 and reasonably acceptable to the Administrative
Agent) the Obligations of the Borrowers to the Issuing Banks and the Swing Loan
Lenders in respect of such Obligations or (B) make other arrangements reasonably
satisfactory to the Administrative Agent, and to the Issuing Banks and the Swing
Loan Lenders, as the case may be, in their reasonable discretion, to protect
them against the risk of non-payment by such Defaulting Lender; and (iii) in the
case of each Defaulting Lender, any amount paid by the U.S. Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated, non-interest bearing account until
(subject to Section 2.05(c)) the termination of the Commitments and payment in
full of all the Obligations and will be applied by the Administrative Agent, to
the fullest extent permitted by law, to the making of payments from time to time
in the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to any Issuing
Bank or any Swing Loan Lender (pro rata as to the respective amounts owing to
each of them) under this Agreement, third to the payment of post-default
interest and then current interest due and payable to the Lenders hereunder
other than Defaulting Lenders as a result of such Defaulting Lender’s breach of
its obligations under this Agreement as determined in any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or any Swing
Loan Lender against such Defaulting Lender, ratably among them in accordance
with the amounts of such interest then due and payable to them, fourth to the
payment of fees then due and payable to the Non-Defaulting Lenders hereunder as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement as determined in any judgment of a court of competent jurisdiction
obtained by any Lender, any Issuing Bank or any Swing Loan Lender against such
Defaulting Lender, ratably among them in accordance with the amounts of such
fees then due and payable to them, fifth to pay principal and Reimbursement
Obligations in respect of the Letters of Credit at such time then due and
payable to the Non-Defaulting Lenders hereunder ratably in accordance with the
amounts thereof then due and payable to them, sixth to the ratable payment of
other amounts then due and payable to the Non-Defaulting Lenders as a result of
such Defaulting Lender’s 52



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc058.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION breach of its
obligations under this Agreement as determined in any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or any Swing
Loan Lender against such Defaulting Lender, seventh after the termination of the
Commitments and payment in full of all the Obligations, to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct. (b) Cash Collateral Call. If any Lender
becomes, and during the period it remains, a Defaulting Lender, if any Letter of
Credit is at the time outstanding, the Issuing Banks may (except, in the case of
a Defaulting Lender, to the extent the Commitments have been fully reallocated
pursuant to Section 2.16(a)), by notice to the Borrowers and such Defaulting
Lender through the Administrative Agent, require any Borrower (i) to deposit in
a cash collateral account maintained by the Administrative Agent an amount at
least equal to 105% of the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender to be applied pro rata in
respect thereof, or (ii) to make other arrangements satisfactory to the
Administrative Agent, and to the Issuing Banks, as the case may be, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender. (c) Right to Give Drawdown Notices. In furtherance of the
foregoing, if any Lender becomes, and during the period it remains, a Defaulting
Lender, and the applicable Borrower fails to Cash Collateralize (pursuant to
procedures similar to those detailed in Section 7.02 and reasonably acceptable
to the Administrative Agent) or prepay its obligations in respect of Letter of
Credit Obligations or Swing Loans within 5 Business Days after demand by the
Administrative Agent pursuant to this Section 2.16, any Issuing Bank or Swing
Loan Lender is hereby authorized by the Borrowers (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 3.01 in such
amounts and in such times as may be required to (i) pay matured Reimbursement
Obligations, (ii) repay an outstanding Swing Loan, and/or (iii) Cash
Collateralize (pursuant to procedures similar to those detailed in Section 7.02
and reasonably acceptable to the Administrative Agent) the Obligations of the
applicable Borrower in respect of Letters of Credit Obligations or Swing Loans
in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or Swing Loan. (d) Termination of Defaulting Lender Commitments. The U.S.
Borrower may terminate the unused amount of the Commitment of a Defaulting
Lender upon not less than 10 Business Days’ prior notice to the Administrative
Agent (who will promptly notify the Lenders thereof), and in such event the
provisions of Section 2.11 will apply to all amounts thereafter paid by the U.S.
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided
that such termination will not be deemed to be a waiver or release of any claim
any Borrower, the Administrative Agent, the Issuing Banks, the Swing Loan
Lenders or any Lender may have against such Defaulting Lender. (e) Cure. If the
U.S. Borrower, Administrative Agent, the Issuing Banks and the Swing Loan
Lenders, as applicable, agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender, as
the case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.16(a)),
such Lender will, to the extent applicable, purchase such portion of outstanding
53



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc059.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Loans of the other
Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause such Lender’s ratable portion to be on a pro
rata basis in accordance with their respective Commitment, whereupon such Lender
will cease to be a Defaulting Lender and will become a Non-Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender having been a Defaulting Lender.
(f) Non-Defaulting Lender. Notwithstanding the foregoing, the occurrence of any
Lender becoming a Defaulting Lender shall not relieve any other Lender of its
obligations to make such Loan or payment on any date required under this
Agreement and no other Lender shall be responsible for the failure of any
Defaulting Lender to make any Loan or payment required under this Agreement.
SECTION 2.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. ARTICLE III MAKING THE LOANS
AND ISSUING THE LETTERS OF CREDIT SECTION 3.01. Making the Revolving Loans. (a)
Each Revolving Loan Borrowing shall be made on notice, given not later than (x)
12:00 noon (New York City time) on the third Business Day prior to the date of a
Eurocurrency Rate Loan Borrowing, and (y) 11:00 A.M. (New York City time) on the
day of a 54



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc060.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Base Rate Loan
Borrowing, by the U.S. Borrower (on its own behalf and on behalf of any Euro
Borrower) to the Administrative Agent, which shall give to each Lender prompt
notice thereof. Each notice of a Revolving Loan Borrowing (a “Notice of
Revolving Loan Borrowing”) shall be made in writing by telecopier, electronic
mail, telex or cable, in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Loan Borrowing
(which shall be a Business Day), (ii) Currency and Type of Revolving Loan
comprising such Revolving Loan Borrowing, (iii) aggregate amount of such
Revolving Loan Borrowing, (iv) in the case of a Revolving Loan Borrowing
comprised of Eurocurrency Rate Loans, the Interest Period for each such
Revolving Loan, and (v) the name of the Borrower (which shall be the U.S.
Borrower or a Euro Borrower). Each Lender shall (A) before 11:00 A.M. Local Time
on the date of such Borrowing (in the case of a Eurocurrency Rate Loan
Borrowing) and (B) before 1:00 P.M. (New York City time) on the date of such
Borrowing (in the case of a Base Rate Loan Borrowing), make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account for the relevant Currency in same day funds, such
Lender’s ratable portion of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article IV (Conditions of Lending), the Administrative Agent will make
such funds available to the relevant Borrower in such manner as the
Administrative Agent and the U.S. Borrower may agree; provided however, that the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Loan and Letter of Credit Loans as to
which a Borrower has received timely notice made by the Swing Loan Lenders or
the Issuing Banks, as the case may be, or by any other Lender and outstanding on
the date of such Revolving Loan Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the relevant Swing Loan Lenders or
the relevant Issuing Banks, as the case may be, and such other Lenders for
repayment of such Swing Loans and Letter of Credit Loans. (b) Anything in
subsection (a) above to the contrary notwithstanding, the U.S. Borrower may not
select Eurocurrency Rate Loans for any Revolving Loan Borrowing if the aggregate
amount of such Revolving Loan Borrowing is less than $1,000,000 or the Foreign
Currency Equivalent thereof. (c) Subject to Sections 2.09(c) and 3.06, each
Notice of Revolving Loan Borrowing shall be irrevocable and binding on the U.S.
Borrower and the relevant Borrower. In the case of any Revolving Loan Borrowing
by a Borrower which the related Notice of Revolving Loan Borrowing specifies is
to be comprised of Eurocurrency Rate Loans, such Borrower shall indemnify each
relevant Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Revolving Loan Borrowing for such Revolving Loan Borrowing the applicable
conditions set forth in Article IV (Conditions of Lending), including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Loan to be made by such Lender as
part of such Revolving Loan Borrowing when such Revolving Loan, as a result of
such failure, is not made on such date. (d) Unless the Administrative Agent
shall have received notice from a Lender prior to the time any Revolving Loan
Borrowing is required to be made that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Revolving Loan
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Revolving Loan
55



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc061.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Borrowing in
accordance with subsection (a) of this Section 3.01 and the Administrative Agent
may, in reliance upon such assumption, make available to the relevant Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Administrative Agent,
such Lender and the relevant Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of such Borrower, the interest rate applicable at the time to
Revolving Loans comprising such Revolving Loan Borrowing and (ii) in the case of
such Lender, the Federal Funds Rate, provided that such Borrower retains its
rights against such Lender with respect to any damages it may incur as a result
of such Lender’s failure to fund, and notwithstanding anything herein to the
contrary, in no event shall such Borrower be liable to such Lender or any other
Person for the interest payable by such Lender to the Administrative Agent
pursuant to this sentence. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Revolving Loan as part of such Revolving Loan Borrowing for purposes of
this Agreement. (e) The failure of any Lender to make the Revolving Loan to be
made by it as part of any Revolving Loan Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Loan on the
date of such Revolving Loan Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Loan to be made by such
other Lender on the date of any Revolving Loan Borrowing. SECTION 3.02.
[Intentionally Deleted]. SECTION 3.03. Making the Swing Loans, Etc. (a) In order
to request a Swing Loan, a Swing Loan Borrower shall telecopy (or forward by
electronic mail or similar means) to the applicable Swing Loan Lender, with a
copy to the Administrative Agent, a duly completed request in substantially the
form of Exhibit E (Form of Swing Loan Request), setting forth the requested
amount, currency and date of such Swing Loan (a “Swing Loan Request”), to be
received by the Swing Loan Lender not later than 12:00 p.m. (London time) on the
day of the proposed borrowing. Subject to the terms of this Agreement, the Swing
Loan Lender agrees to make, on the date of the relevant Swing Loan Request, the
Swing Loan specified in such Swing Loan Request available to the Swing Loan
Borrower. The Swing Loan Lender shall not be required to determine that, or take
notice whether, the conditions precedent set forth in Section 4.02 have been
satisfied in connection with the making of any Swing Loan. (b) Any Swing Loan
Lender may demand at any time that each Lender pay in Dollars to the
Administrative Agent, for the account of such Swing Loan Lender, in the manner
provided in clause (c) below, such Lender’s pro rata share of all or a portion
of the Dollar Equivalent of its outstanding Swing Loans, which demand shall be
made through the Administrative Agent, shall be in writing and shall specify the
outstanding principal amount of the Swing Loans demanded to be paid and the
Dollar Equivalent (as determined by such Swing Loan Lender) of such outstanding
principal amount if such Swing Loans are denominated in an Alternate Currency;
provided however, the Swing Loan Lenders shall not make any Swing Loan in the
period commencing on the first Business Day after it receives written notice
from any Lender that one or more of the conditions precedent contained in
Section 4.02 shall not on such date be satisfied or duly waived and ending when
such conditions are satisfied or duly waived. 56



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc062.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (c) The
Administrative Agent shall forward each demand referred to in clause (b) above
to each Lender on the day such demand is received by the Administrative Agent
(except that any such demand received by the Administrative Agent after 2:00
p.m. (New York time) on any Business Day or on a day that is not a Business Day
shall not be required to be forwarded to the Lenders by the Administrative Agent
until the next succeeding Business Day), together with a statement prepared by
the Administrative Agent specifying the amount in Dollars of each Lender’s pro
rata share of the Dollar Equivalent of the aggregate principal amount of the
Swing Loans demanded to be paid pursuant to such demand, and, notwithstanding
whether or not the conditions precedent set forth in Section 4.02 shall have
been satisfied (which conditions precedent the Lenders hereby irrevocably
waive), each Lender shall, before 11:00 a.m. (New York time) on the Business Day
next succeeding the date of such Lender’s receipt of such demand, make available
to the Administrative Agent, in immediately available funds in Dollars, for the
account of the applicable Swing Loan Lender, the amount specified in such
statement. Upon such payment by a Lender, such Lender shall, except as provided
in clause (d) below, be deemed to have made a Base Rate Loan in Dollars in an
amount equal to such payment to the relevant Swing Loan Borrower (and the U.S.
Borrower and the Swing Loan Borrowers hereby authorizes the making of such
Loan). The Administrative Agent shall use such funds to repay the Swing Loans to
such Swing Loan Lender. To the extent that any Lender fails to make such payment
available to the Administrative Agent for the account of such Swing Loan Lender,
the Swing Loan Borrowers shall repay such Swing Loan or Swing Loans, as the case
may be, on demand. (d) If for any reason the Swing Loans cannot be refinanced by
such Loans in accordance with clause (c) above, each Lender shall acquire,
without recourse or warranty, an undivided participation in each Swing Loan
otherwise required to be repaid by such Lender pursuant to clause (c) above,
which participation shall be in a principal amount equal to such Lender’s pro
rata share of the Dollar Equivalent of such Swing Loan, by paying in Dollars to
the applicable Swing Loan Lender on the date on which such Lender would
otherwise have been required to make a payment in respect of such Swing Loan
pursuant to clause (c) above, in immediately available funds, an amount equal to
the Dollar Equivalent of such Lender’s pro rata share of such Swing Loan (and,
concurrently with such acquisition, such Swing Loan shall be automatically
converted to Dollars equal to the Dollar Equivalent of such Swing Loan bearing
interest at the Base Rate). If all or part of such amount is not in fact made
available by such Lender to such Swing Loan Lender on such date, such Swing Loan
Lender shall be entitled to recover any such unpaid amount on demand from such
Lender together with interest accrued from such date at the Federal Funds Rate
for the first Business Day after such payment was due and thereafter at the rate
of interest then applicable to Base Rate Loans. (e) From and after the date on
which any Lender (i) is deemed to have made a Loan pursuant to clause (c) above
with respect to any Swing Loan or (ii) purchases an undivided participation
interest in a Swing Loan pursuant to clause (d) above, the Administrative Agent
shall promptly distribute to such Lender such Lender’s pro rata share of all
payments of principal of and interest received by the Administrative Agent on
behalf of the applicable Swing Loan Lender on account of such Swing Loan (all of
which such payments shall be made in Dollars, regardless of the currency in
which such Swing Loan was originally made) other than those received from a
Lender pursuant to clause (c) or (d) above and subject to Section 2.16 with
regard to any Defaulting Lender. If any payment received and so distributed by
any Swing Loan Lender in respect of principal or interest on any Swing Loan is
required to be returned by the Swing Loan Lender under any of the circumstances
described in Section 9.05 (including pursuant 57



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc063.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION to any settlement
entered into by the Swing Loan Lender in its discretion), each Lender shall pay
to such Swing Loan Lender its pro rata share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent shall make such demand upon the request of such
Swing Loan Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement. (f) The parties hereto acknowledge that the Swing Loan Lenders may
from time to time make loans to any Swing Loan Borrower pursuant to an
overdraft, autoborrow or similar arrangement (the “Overdraft Facility”). The
loans made pursuant to the Overdraft Facility (the “Overdraft Advances”) shall
be deemed Swing Loans for all purposes hereof and shall be subject to all of the
provisions hereof; provided that (1) provisions relating to the fact that the
Overdraft Facility is an uncommitted facility shall prevail; (2) the borrowing
procedures set forth in the Overdraft Documents shall prevail in the event of
any conflict between such borrowing procedures and clause (a) above; (3) the
optional prepayment provisions set forth in the Overdraft Documents shall
prevail in the event of any conflict between such provisions and Section 2.07;
(4) any mandatory prepayment provisions set forth in the Overdraft Documents
shall be in addition to, and not in lieu of or replacement of, the mandatory
prepayment provisions set forth in Section 2.07; and (5) interest on each
Overdraft Advance shall be due and payable in arrears on each date set forth in
the Overdraft Documents in the event of any conflict between such interest
payment dates and the interest payment dates set forth herein. (g) Each Lender’s
obligation to make Loans or to purchase and fund risk participations in Swing
Loans pursuant to this Section 3.03 shall be absolute and unconditional, and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any Swing Loan Lender, any Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default, or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such funding of risk participations shall relieve or otherwise impair the
obligation of any Swing Loan Borrower to repay any Swing Loans made to it,
together with interest as provided herein. (h) Any Swing Loan Lender may resign
at any time upon not less than 90 days’ prior written notice to the U.S.
Borrower and the Administrative Agent, during which period such Swing Loan
Lender shall cooperate with the U.S. Borrower in putting in place a new Swing
Loan Lender designated by the U.S. Borrower and acceptable to the Administrative
Agent; provided that such resigning Swing Loan Lender shall retain all the
rights and obligations of a Swing Loan Lender provided for hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swing Loans pursuant to this Section
3.03. If there are no other Swing Loan Lenders, and no such Swing Loan Lender is
appointed, in each case prior to the effectiveness of such resignation, no Swing
Loan Borrower shall be entitled to request Swing Loans until such a Swing Loan
Lender is appointed. SECTION 3.04. Issuance of Letters of Credit. (a) No Issuing
Bank shall be under any obligation to Issue any Letter of Credit upon the
occurrence of any of the following: 58



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc064.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (i) any order,
judgment or decree of any Governmental Authority or arbitrator shall purport by
its terms to enjoin or restrain such Issuing Bank from Issuing such Letter of
Credit or any Requirement of Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the Issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated) not in
effect on the date of this Agreement or that would result in any unreimbursed
loss, cost or expense that was not applicable, in effect or known to such
Issuing Bank as of the date of this Agreement and that such Issuing Bank in good
faith deems material to it; (ii) such Issuing Bank shall have received any
written notice of the type described in clause (c) below; (iii) after giving
effect to the Issuance of such Letter of Credit, (A) the aggregate Total
Outstandings would exceed the aggregate of the Commitments in effect at such
time or (B) the Letter of Credit Obligations at such time would exceed the
Letter of Credit Sublimit; (iv) any fees due in connection with any Issuance
have not been paid; (v) such Letter of Credit is requested to be Issued in a
form that is not acceptable to such Issuing Bank; or (vi) such Letter of Credit
is requested to be denominated in any currency other than Dollars or (if
requested by a Euro Borrower) Euros. None of the Lenders (other than the Issuing
Banks in their capacity as such) shall have any obligation to Issue any Letter
of Credit. (b) In connection with the Issuance of each Letter of Credit, the
U.S. Borrower or a Euro Borrower, as applicable and appropriate, shall give the
relevant Issuing Bank and the Administrative Agent at least two Business Days’
prior written notice, in form and substance acceptable to the applicable Issuing
Bank, of the requested Issuance of such Letter of Credit (a “Letter of Credit
Request”). Such notice shall be irrevocable and shall specify the Issuing Bank
of such Letter of Credit, the Currency of Issuance (Dollars or Euros) and face
amount of the Letter of Credit requested, the date of Issuance of such requested
Letter of Credit, the date on which such Letter of Credit is to expire (which
date shall be a Business Day) and the Person for whose benefit the requested
Letter of Credit is to be issued. Such notice, to be effective, must be received
by the relevant Issuing Bank and the Administrative Agent not later than 11:00
a.m. (New York time) on the second Business Day prior to the date of the
requested Issuance of such Letter of Credit. (c) Subject to the satisfaction of
the conditions set forth in this Section 3.04 and in Section 2.04, the relevant
Issuing Bank shall, on the requested date, Issue a Letter of Credit for the
account of the applicable Borrower in accordance with such Issuing Bank’s usual
and customary business practices. No Issuing Bank shall Issue any Letter of
Credit in the period commencing on the first Business Day after it receives
written notice from any Lender that one or 59



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc065.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION more of the
conditions precedent contained in Section 4.02 shall not on such date be
satisfied or duly waived and ending when such conditions are satisfied or duly
waived. The relevant Issuing Bank shall not otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 4.02
have been satisfied in connection with the Issuance of any Letter of Credit. (d)
If requested by the relevant Issuing Bank, prior to the issuance of each Letter
of Credit by such Issuing Bank, and as a condition of such Issuance and of the
participation of each Lender in the Letter of Credit Obligations arising with
respect thereto in accordance with clause (f) below, the applicable Borrower
shall have delivered to such Issuing Bank a letter of credit reimbursement
agreement, in such form as the Issuing Bank may employ in its ordinary course of
business for its own account (a “Letter of Credit Reimbursement Agreement”),
signed by such Borrower, and such other documents or items as may be required
pursuant to the terms thereof. In the event of any conflict between the terms of
any Letter of Credit Reimbursement Agreement and this Agreement, the terms of
this Agreement shall govern. (e) Each Issuing Bank shall: (i) give the
Administrative Agent written notice (which writing may be a telecopy or
electronic mail) of the Issuance of a Letter of Credit Issued by it, of all
drawings under a Letter of Credit Issued by it and the payment (or the failure
to pay when due) by the applicable Borrower of any Reimbursement Obligation when
due, other than drawings under Letters of Credit issued to support the IRB
Obligations and reimbursement payments in respect thereof that are made when due
(which notice, the Administrative Agent shall promptly transmit by telecopy,
electronic mail or similar transmission to each Lender); (ii) upon the request
of any Lender, furnish to such Lender, copies of any Letter of Credit
Reimbursement Agreement to which such Issuing Bank is a party and such other
documentation as may reasonably be requested by such Lender; and (iii) no later
than 10 Business Days following the last day of each calendar month, provide to
the Administrative Agent (and the Administrative Agent shall provide a copy to
each Lender requesting the same) and the U.S. Borrower separate schedules for
Documentary Letters of Credit and Standby Letters of Credit issued by it under
the Letter of Credit Sub-Facility, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth the aggregate Letter of Credit
Obligations outstanding at the end of each month and any information requested
by the U.S. Borrower or the Administrative Agent relating thereto. (f)
Immediately upon the issuance by an Issuing Bank of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuing Bank
shall be deemed to have sold and transferred to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from such Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s pro rata share of the Commitments,
in such Letter of Credit and the obligations of the applicable Borrower with
respect thereto (including all Letter of Credit Obligations with respect
thereto) and any security therefor and guaranty pertaining thereto. 60



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc066.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (g) Each Borrower
agrees to pay to the Issuing Bank of any Letter of Credit the Dollar Equivalent
of the amount of all Reimbursement Obligations owing to such Issuing Bank under
any Letter of Credit issued for its account no later than the date that is the
next succeeding Business Day after such Borrower receives written notice from
such Issuing Bank that payment has been made under such Letter of Credit (the
“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that such Borrower may have at any time against such Issuing Bank or any
other Person. (h) In the event that any Issuing Bank makes any payment under any
Letter of Credit and the applicable Borrower shall not have repaid the Dollar
Equivalent of such amount to such Issuing Bank pursuant to clause (g) or any
such payment by such Borrower is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) from the Reimbursement Date
until the date of repayment in full, at the rate of interest applicable during
such period to past due Revolving Loans that are Base Rate Loans, and such
Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Bank the amount of such Lender’s pro rata share of such payment in Dollars
(based upon the Dollar Equivalent of such amount on the date of such payment)
and in immediately available funds. If the Administrative Agent so notifies such
Lender prior to 11:00 a.m. (New York time) on any Business Day, such Lender
shall make available to the Administrative Agent for the account of such Issuing
Bank its pro rata share of the amount of such payment on such Business Day in
immediately available funds. Upon such payment by a Lender, such Lender shall,
except during the continuance of a Default or Event of Default under Section
7.01(e) and notwithstanding whether or not the conditions precedent set forth in
Section 4.02 shall have been satisfied (which conditions precedent the Lenders
hereby irrevocably waive), be deemed to have made a Revolving Loan to applicable
Borrower in the principal amount of such payment. Whenever any Issuing Bank
receives from the U.S. Borrower a payment of a Reimbursement Obligation as to
which the Administrative Agent has received for the account of such Issuing Bank
any payment from a Lender pursuant to this clause (h), such Issuing Bank shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each Lender, in immediately available funds, an amount equal to such Lender’s
pro rata share of the amount of such payment adjusted, if necessary, to reflect
the respective amounts the Lenders have paid in respect of such Reimbursement
Obligation. (i) If and to the extent such Lender shall not have so made its pro
rata share of the amount of the payment required by clause (h) above, as
applicable, available to the Administrative Agent for the account of such
Issuing Bank, such Lender agrees to pay to the Administrative Agent for the
account of such Issuing Bank forthwith on demand any such unpaid amount together
with interest thereon, for the first Business Day after payment was first due at
the Federal Funds Rate and, thereafter until such amount is repaid to the
Administrative Agent for the account of such Issuing Bank, at the rate per annum
applicable to Base Rate Loans under the Facility. (j) Each Borrower’s obligation
to pay each Reimbursement Obligation and the obligations of the Lenders to make
payments to the Administrative Agent for the account of the Issuing Banks with
respect to Letters of Credit shall be absolute, unconditional and 61



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc067.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under any and all circumstances whatsoever, including the occurrence of any
Default or Event of Default, and irrespective of any of the following: (i) any
lack of validity or enforceability of any Letter of Credit or any Loan Document,
or any term or provision therein; (ii) any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit or any
Loan Document; (iii) the existence of any claim, set off, defense or other right
that such Borrower, any other party guaranteeing, or otherwise obligated with,
such Borrower, any Subsidiary or other Affiliate thereof or any other Person may
at any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any other Lender or any other Person, whether
in connection with this Agreement, any other Loan Document or any other related
or unrelated agreement or transaction; (iv) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and (vi) any other act or omission to act or delay of any
kind of the Issuing Bank, the other Lenders, the Administrative Agent or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 3.04 or Section 2.04, constitute a legal or equitable discharge of such
Borrower’s obligations hereunder. Any action taken or omitted to be taken by the
relevant Issuing Bank under or in connection with any Letter of Credit, if taken
or omitted in the absence of gross negligence or willful misconduct, shall not
put such Issuing Bank under any resulting liability to the applicable Borrower
or any Lender. In determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit, the Issuing Bank may rely
exclusively on the documents presented to it under such Letter of Credit as to
any and all matters set forth therein, including reliance on the amount of any
draft presented under such Letter of Credit, whether or not the amount due to
the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and any noncompliance in any immaterial respect of the documents presented under
such Letter of Credit with the terms thereof shall, in each case, be deemed not
to constitute willful misconduct or gross negligence of the Issuing Bank. 62



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc068.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (k) Schedule 2.04
(Existing Letters of Credit) contains a schedule of Existing Letters of Credit
issued for the account of the U.S. Borrower. On the Effective Date (i) such
letters of credit, to the extent outstanding, shall be automatically and without
further action by the parties thereto converted to Letters of Credit issued
pursuant to this Section 3.04 and Section 2.04 for the account of the U.S.
Borrower and subject to the provisions hereof, and for this purpose the fees
specified in Section 2.05(b) shall be payable (in substitution for any fees set
forth in the applicable letter of credit reimbursement agreements or
applications relating to such letters of credit) as if such letters of credit
had been issued on the Effective Date, other than fees with respect to issuance,
amendment or transfer that might otherwise apply as the result of such letters
of credit being treated as if issued on the Effective Date, (ii) the amount of
such letters of credit shall be included in the calculation of Letter of Credit
Obligations and (iii) all liabilities of the U.S. Borrower with respect to such
letters of credit shall constitute Reimbursement Obligations and/or obligations
under the Facility. SECTION 3.05. Increased Costs. (a) If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurocurrency Rate Reserve
Percentage, in each case as of the date of determination thereof) in or in the
interpretation of any law or regulation, in each case after the date hereof or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) which implements
any introduction or change specified in clause (i) above, there shall be (x) any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Loans or Swing Loans or (y) subject any Recipient
to any Taxes (other than (A) Indemnified Taxes, or (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, then the Borrowers shall from time to time, within ten
Business Days after written demand by such Lender (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost incurred during the 90-day period prior to the date of such
demand. A certificate as to the amount of such increased cost, submitted to the
U.S. Borrower and the Administrative Agent by such Lender and showing in
reasonable detail the basis for the calculation thereof, shall be prima facie
evidence of such costs. (b) If any Lender determines that compliance with (i)
the introduction of or any change in or in the interpretation of, any law or
regulation, in each case after the date hereof, or (ii) any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law) which implements any introduction or change specified in clause
(i) above, affects or would affect the amount of capital or liquidity required
or expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital or liquidity is increased by or based
upon the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of this type,
then, within ten Business Days after written demand by such Lender (with a copy
of such demand to the Administrative Agent), the Borrowers shall from time to
time pay to the Administrative Agent for the account of such Lender, additional
amounts sufficient to compensate such Lender or such corporation in the light of
such circumstances for such increase in capital or liquidity incurred during the
six-month period prior to the date of such demand, to the extent that such
Lender reasonably determines such increase in capital or liquidity to be 63



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc069.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION allocable to the
existence of such Lender’s commitment to lend or to issue or participate in
Letters of Credit hereunder. A certificate as to such amounts submitted to the
U.S. Borrower and the Administrative Agent by such Lender and showing in
reasonable detail the basis for the calculation thereof shall be prima facie
evidence of such costs. (c) Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.05 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the U.S. Borrower of the circumstances giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the circumstances giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof). (d) Without
limiting the effect of the foregoing, the Borrowers shall pay to each Lender on
the last day of each Interest Period so long as such Lender is maintaining
reserves against Eurocurrency Liabilities (or so long as such Lender is
maintaining reserves against any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Loans is
determined as provided in this Agreement or against any category of extensions
of credit or other assets of such Lender that includes any Eurocurrency Rate
Loans) an additional amount (determined by such Lender and notified to the U.S.
Borrower through the Administrative Agent) equal to the product of the following
for each Eurocurrency Rate Loan for each day during such Interest Period: (i)
the principal amount of such Eurocurrency Rate Loan outstanding on such day; and
(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Eurocurrency Rate
Loan for such Interest Period as provided in this Agreement (less the Applicable
Margin) and the denominator of which is one minus the Eurocurrency Rate Reserve
Percentage in effect on such day minus (y) such numerator; and (iii) 1/360. (e)
If the U.S. Borrower is required to pay any Lender any amounts under this
Section 3.05, the applicable Lender shall be an “Affected Person”, and the U.S.
Borrower shall have the rights set forth in Section 3.08 to replace such
Affected Person. Notwithstanding anything to the contrary, for purposes of this
Section 3.05, each of (i) the Dodd- Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder and (ii) all requests, rules, guidelines or directives concerning
capital adequacy or liquidity effective after the date hereof promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) or the United
States or foreign regulatory authorities are deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted or adopted. 64



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc070.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION SECTION 3.06.
Illegality. Notwithstanding any other provision of this Agreement, if any Lender
or any Swing Loan Lender, as the case may be, shall notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or such Swing Loan
Lender, as the case may be, or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Loans or Swing Loans, as the
case may be, or to fund or maintain Eurocurrency Rate Loans or Swing Loans
hereunder, as the case may be, then, subject to the provisions of Section 3.08,
(i) the obligation of such Lender to make Eurocurrency Rate Loans hereunder or
the obligations of such Swing Loan Lender to make Swing Loans hereunder
(including, without limitation, to any Borrower who is also a Foreign
Subsidiary), as the case may be, shall be suspended until the first date on
which the circumstances causing such suspension cease to exist (and, to the
extent required by applicable Law, cancelled), (ii) any Eurocurrency Rate Loans
made or to be made by such Lender shall be converted automatically to Base Rate
Loans and any Swing Loans made or to be made by such Swing Loan Lender shall be
converted to Swing Loans denominated in Dollars and (iii) such Lender or such
Swing Loan Lender, as the case may be, shall be an “Affected Person”, and the
U.S. Borrower shall have the right set forth in Section 3.08 to replace such
Affected Person. In the event of such a suspension, such Lender or such Swing
Loan Lender, as the case may be, shall review the circumstances giving rise to
such suspension at least weekly and shall notify the U.S. Borrower, the
Administrative Agent, the Swing Loan Lenders and the Lenders promptly of the end
of such suspension, and thereafter the applicable Borrower shall be entitled to
borrow Eurocurrency Rate Loans from such Lender or any Swing Loan Borrower shall
be entitled to borrow Swing Loans from such Swing Loan Lender, as the case may
be. Notwithstanding anything to the contrary, for purposes of this Section 3.06,
each of (i) the Dodd- Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines and directives promulgated thereunder and (ii)
all requests, rules, guidelines or directives concerning capital adequacy or
liquidity effective after the date hereof promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States or foreign regulatory authorities are deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted or adopted.
SECTION 3.07. Reasonable Efforts to Mitigate. Each Lender and each Swing Loan
Lender shall use its reasonable best efforts (consistent with its internal
policy and legal and regulatory restrictions) to minimize any amounts payable by
the Borrowers under Section 3.05 and to minimize any period of illegality
described in Section 3.06. Without limiting the generality of the foregoing,
each Lender and each Swing Loan Lender agrees that, to the extent reasonably
possible to such Lender or such Swing Loan Lender, as the case may be, it will
change its Eurocurrency Lending Office if such change would eliminate or reduce
amounts payable to it under Section 3.05 or eliminate any illegality of the type
described in Section 3.06, as the case may be. Each Lender and each Swing Loan
Lender further agrees to notify the U.S. Borrower promptly, but in any event
within five Business Days, after such Lender or such Swing Loan Lender, as the
case may be, learns of the circumstances giving rise to such a right to payment
or such illegality have changed such that such right to payment or such
illegality, as the case may be, no longer exists. SECTION 3.08. Right to Replace
Affected Person or Lender. 65



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc071.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (a) Replacement by
the U.S. Borrower. In the event (i) the Borrowers are required to pay any Taxes
with respect to an Affected Person pursuant to Section 2.12(b) or (d) or any
amounts with respect to an Affected Person pursuant to Section 3.05, (ii) the
U.S. Borrower receives a notice from an Affected Person pursuant to Section
3.06, or (iii) any Lender is a Defaulting Lender or Non-Consenting Lender
(treating such Lender as an “Affected Person” for purposes of this Section
3.08), the U.S. Borrower may elect, if such amounts continue to be charged or
such notice is still effective, to replace such Affected Person as a party to
this Agreement, provided that, concurrently therewith, (i) another financial
institution which is an Eligible Assignee and is reasonably satisfactory to the
U.S. Borrower and the Administrative Agent (or if the Lender then serving as
Administrative Agent is the Person to be replaced and the Administrative Agent
has resigned its position, the Lender becoming the successor Administrative
Agent) and satisfactory to the Issuing Banks and the Swing Loan Lenders (unless
it is such Swing Loan Lender that is being replaced), shall agree, as of such
date, to purchase for cash and at par the Loans and participation in Letters of
Credit of the Affected Person, pursuant to an Assignment and Acceptance and to
become a Lender or a Swing Loan Lender, as the case may be, for all purposes
under this Agreement and to assume all obligations (including all outstanding
Loans) of the Affected Person to be replaced as of such date and to comply with
the requirements of Section 9.07 applicable to assignments and (ii) the U.S.
Borrower shall pay to such Affected Person in same day funds on the day of such
replacement all interest, fees and other amounts then due and owing to such
Affected Person by any Borrower hereunder to and including the date of
termination, including without limitation payments due such Affected Person
under Section 2.12, costs incurred under Section 3.05 and payments owing under
Section 9.04(c). (b) Replacement by the Issuing Banks. In the event that S&P and
Moody’s shall, after the date that any Person becomes a Lender, downgrade the
long-term certificate of deposit ratings of such Lender, and the resulting
ratings shall be below BBB- and Baa3, respectively, or the equivalent, then the
Issuing Banks shall in consultation with the U.S. Borrower have the right, but
not the obligation, at their own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an Eligible Assignee, and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in Section 9.07 (other than clause
(a)(iv) thereof)) all the interests, rights and obligations in respect of its
Commitment to an Eligible Assignee; provided however, that (x) no such
assignment shall conflict with any law, rule or regulation or order of any
governmental authority and (y) the Issuing Banks or such Eligible Assignee, as
the case may be, shall pay to such Lender in same day funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made by such Lender and such Lender’s participation in any Letters of
Credit hereunder and all other amounts accrued for such Lender’s account or owed
to it hereunder. Upon any such termination or assignment, such Lender shall
cease to be a party hereto but shall continue to be obligated under Section 8.05
and be entitled to the benefits of Section 9.04, as well as to any fees and
other amounts accrued for its account under Section 2.05, 2.12 or 3.05 and not
yet paid. SECTION 3.09. Use of Proceeds. The Letters of Credit and the proceeds
of the Loans shall be available (and each Borrower agrees that it shall use such
proceeds) for general corporate purposes of the U.S. Borrower and its
Subsidiaries; provided that neither any Lender nor the Administrative Agent
shall have any responsibility for the use of any of the Letters of Credit or the
proceeds of Loans. 66



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc072.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION ARTICLE IV
CONDITIONS OF LENDING SECTION 4.01. Conditions Precedent to Initial Borrowing.
The obligation of each Lender to make a Loan on the occasion of the initial
Borrowing and of an Issuing Bank to issue the initial Letter of Credit,
whichever shall first occur, shall be subject to the conditions precedent that,
on a date (the “Effective Date”) not later than June 30, 2019, the
Administrative Agent shall have received the following: (a) Each of the
following documents, which shall be dated the Effective Date and in form and
substance satisfactory to the Administrative Agent: (i) This Agreement, duly
executed and delivered by each of the Borrowers and the Guarantor. (ii) Upon
request of any Lender, the Revolving Loan Notes payable by the U.S. Borrower and
any Euro Borrower to the order of each such Lender. (iii) Certified copies of
(w) the charter and by-laws of each Borrower, (x) the resolutions of the board
of directors (or equivalent governing body) of each Borrower authorizing and
approving this Agreement, the Guaranty and the Notes and the transactions
contemplated by the Loan Documents, (y) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the Loan
Documents and (z) a long form good standing certificate (or its equivalent) for
each such Borrower from its jurisdiction of organization. (iv) A certificate of
the secretary or an assistant secretary (or equivalent officer) of each Borrower
certifying the names and true signatures of the officers of each Borrower
authorized to sign this Agreement, the Guaranty and the Notes and the other
documents to be delivered hereunder. (v) A favorable opinion of (x) Morgan,
Lewis & Bockius LLP U.S., counsel to the Borrowers and (y) certain local counsel
to each of the Euro Borrowers, in each case, in form and substance reasonably
acceptable to the Administrative Agent and Lenders and covering such customary
matters relating hereto as any Lender, through the Administrative Agent, may
reasonably request. (vi) A certificate of a senior officer of the U.S. Borrower
to the effect that (x) the representations and warranties contained in Article V
(Representations and Warranties) are correct (other than any such
representations or warranties which, by their terms, refer to a prior date) and
(y) no event has occurred and is continuing which constitutes a Default. (vii)
Such other certificates, documents, agreements and information respecting any
Borrower as any Lender through the Administrative Agent may reasonably request,
including without limitation, at least five Business Days prior to the Effective
Date, all documentation and other information relating to the Borrowers required
by bank regulatory authorities under applicable “know-your-customer” and anti-
money laundering rules and regulations, including the Patriot Act and to the
extent 67



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc073.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION applicable to any
Borrower that constitutes a “legal entity customer” under 31 C.F.R. §1010.230
(the “Beneficial Ownership Regulation”), a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation (each, a
“Beneficial Ownership Certificate”), in each case, as reasonably requested by
any of the Administrative Agent and the Lenders at least 10 Business Days prior
to the Effective Date. (b) Confirmation that the U.S. Borrower has paid all
accrued fees and expenses of the Administrative Agent (including, without
limitation, amounts then payable under the Fee Letter) and the Lenders hereunder
(including the fees and expenses of counsel to the Administrative Agent to the
extent then payable), together with all accrued but unpaid fees (including,
without limitation, facility fees) and expenses under the Existing Credit
Agreement. SECTION 4.02. Conditions Precedent to Each Revolving Loan Borrowing,
Swing Loan Borrowing and Letter of Credit Issuance. The obligation of each
Lender to make a Loan (other than a Swing Loan or a Letter of Credit Loan made
by a Lender pursuant to Section 3.03 or 3.04(b)) on the occasion of each
Borrowing (including the initial Borrowing), and the right of the Borrowers to
request a Swing Loan Borrowing or the Issuance of a Letter of Credit, shall be
subject to the further conditions precedent that: (a) in the case of the first
Borrowing by a Euro Borrower (other than FMC Finance B.V., FMC Chemicals
Netherlands B.V. and FMC Foret, S.A.), the U.S. Borrower shall have furnished to
the Administrative Agent and the Lenders such Revolving Loan Notes, corporate
documents, resolutions, certifications, legal opinions and other items relating
to such Euro Borrower as the Administrative Agent or the Lenders may reasonably
require, including without limitation, all documentation and other information
relating to such Euro Borrower required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act and to the extent applicable to any such Euro Borrower
that constitutes a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certificate, in each case, as reasonably
requested by any of the Administrative Agent and the Lenders, and (b) on the
date of such Borrowing or Issuance of a Letter of Credit the following
statements shall be true (and the acceptance by a Borrower of the proceeds of
such Borrowing or of such Letter of Credit shall constitute a representation and
warranty by such Borrower that on the date of such Borrowing or Issuance such
statements are true): (i) The representations and warranties contained in
Article V (Representations and Warranties) (except the Excluded Representations)
are correct in all material respects (except any representations and warranties
that are qualified by materiality, which shall be true and correct in all
respects) on and as of the date of such Borrowing or issuance, before and after
giving effect to such Borrowing or issuance and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a date other than
the date of such Borrowing or issuance, which are true and correct as of such
earlier date; and (ii) No event has occurred and is continuing, or would result
from such Borrowing or issuance or from the application of the proceeds
therefrom, which constitutes a Default. 68



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc074.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION ARTICLE V
REPRESENTATIONS AND WARRANTIES The U.S. Borrower and the Guarantor, as
applicable, each represents and warrants as follows: SECTION 5.01. Corporate
Existence; Compliance with Law. Each of the U.S. Borrower and its Material
Subsidiaries (a) is duly organized, validly existing and in good standing (where
such concept is legally relevant) under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign corporation and
in good standing (where such concept is legally relevant) under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing (where such concept is legally relevant)
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, (c) has all requisite power and authority and the legal right to own,
pledge, mortgage and operate its properties, to lease the property it operates
under lease and to conduct its business as now or currently proposed to be
conducted, (d) with respect to the U.S. Borrower and its Material Subsidiaries
that are Domestic Subsidiaries, is in compliance with its Constituent Documents,
(e) is in compliance with all applicable Requirements of Law except where the
failure to be in compliance would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (f) has all necessary licenses, permits,
consents or approvals from or by, has made all necessary filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, operation and conduct, except for
licenses, permits, consents, approvals or filings that can be obtained or made
by the taking of ministerial action to secure the grant or transfer thereof or
the failure to obtain or make would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. SECTION 5.02. Corporate Power;
Authorization; Enforceable Obligations. (a) The execution, delivery and
performance by each Borrower of the Loan Documents to which it is a party and
the consummation of the transactions contemplated thereby: (i) are within such
Borrower’s corporate, limited liability company, partnership or other
organizational powers; (ii) have been or, at the time of delivery thereof
pursuant to Article IV (Conditions of Lending) will have been, duly authorized
by all necessary action, including the consent of shareholders, partners and
members where required; (iii) do not and will not (A) contravene such Borrower’s
or any of its Subsidiaries’ respective Constituent Documents, (B) violate any
other Requirement of Law applicable to such Borrower (including Regulations T, U
and X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Borrower, (C) conflict with or result
in the breach of, or constitute a default under, or result in or permit the
termination or acceleration of, any Contractual Obligation of such Borrower or
any of its Subsidiaries, or (D) result in the creation or imposition of any Lien
upon any property of such Borrower or any of its Material Subsidiaries; 69



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc075.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (iv) do not require
the consent of, authorization by, approval of, notice to, or filing or
registration with, any Governmental Authority or any other Person, other than
those listed on Schedule 5.02 (Consents) or that have been or will be, prior to
the Effective Date, obtained or made, copies of which have been or will be
delivered to the Administrative Agent pursuant to Section 4.01(a)(iii)(y), and
each of which on the Effective Date will be in full force and effect. (b) This
Agreement has been, and each of the other Loan Documents will have been, upon
delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Borrower and the Guarantor party thereto. This Agreement is,
and the other Loan Documents will be, when delivered hereunder, the legal, valid
and binding obligation of each Borrower and the Guarantor party thereto,
enforceable against such Borrower and the Guarantor in accordance with its
terms. SECTION 5.03. Financial Statements. The Consolidated balance sheet of the
U.S. Borrower and its Subsidiaries as at December 31, 2018, and the related
Consolidated statements of income, changes in equity and cash flows of the U.S.
Borrower and its Subsidiaries for the fiscal year then ended, certified by the
Borrowers’ Accountants, copies of which have been furnished to each Lender,
fairly present the Consolidated financial condition of the U.S. Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the U.S. Borrower and its Subsidiaries for the period ended on such date, all in
conformity with GAAP. SECTION 5.04. Material Adverse Change. Since December 31,
2018, there has been no Material Adverse Change and there have been no events or
developments that, in the aggregate, have had a Material Adverse Effect. SECTION
5.05. Litigation. Except as set forth on Schedule 5.05 (Litigation), there are
no pending or, to the knowledge of the U.S. Borrower, threatened, actions,
investigations or proceedings affecting the U.S. Borrower or any of its Material
Subsidiaries before any court, Governmental Authority or arbitrator other than
those that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The performance of any action by any Borrower required
or contemplated by any Loan Document is not restrained or enjoined (either
temporarily, preliminarily or permanently). SECTION 5.06. Taxes. The U.S.
Borrower and each of its Material Subsidiaries (i) have filed, have caused to be
filed or have been included in all tax returns (federal, state, local and
foreign) required to be filed and all such tax returns are true and correct in
all material respects and (ii) have paid (or have accrued any taxes shown that
are not due with the filing of such returns) all taxes shown thereon to be due,
together with applicable interest and penalties, except in any case where the
failure to file any such return or pay any such tax is not in any respect
material to the U.S. Borrower or the U.S. Borrower and its Subsidiaries taken as
a whole. SECTION 5.07. Full Disclosure. 70



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc076.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION The information
prepared or furnished by or on behalf of the U.S. Borrower in connection with
this Agreement or the consummation of the transactions contemplated hereunder
taken as a whole, including the information contained in the Disclosure
Documents, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein or
herein in light of the time and circumstances under which they were made, not
misleading. As of the date of its first delivery hereunder, each Beneficial
Ownership Certificate delivered hereunder is true and correct in all respects.
SECTION 5.08. Investment Company Act. Neither the U.S. Borrower nor any of its
Material Subsidiaries is an “investment company” or an “affiliated Person” of,
or “promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended. SECTION
5.09. ERISA. (a) No ERISA Event with respect to the U.S. Borrower has occurred
or is reasonably expected to occur with respect to any Plan that, when taken
individually or together with all such other ERISA Events, has resulted or would
reasonably be expected to result in a Material Adverse Effect. (b) Neither the
U.S. Borrower nor any of its ERISA Affiliates has been notified by the sponsor
of a Multiemployer Plan that it has incurred any Withdrawal Liability, and
neither the U.S. Borrower nor any of its ERISA Affiliates, to the best of the
U.S. Borrower’s knowledge and belief, is reasonably expected to incur any
Withdrawal Liability to any Multiemployer Plan, in each case other than any
Withdrawal Liability that would not have a Material Adverse Effect. (c) Neither
the U.S. Borrower nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or in
endangered or critical status within the meaning of Title IV of ERISA, or has
been terminated, within the meaning of Title IV of ERISA, except where such
event would not reasonably be expected to have a Material Adverse Effect. (d)
Subject to the accuracy of the representations of the Lenders in Section 9.20,
no Person who for purposes of Title IV of ERISA is a member of the U.S. Borrower
is an entity deemed to hold “plan assets” (within the meaning of the Plan Asset
Regulations). SECTION 5.10. Environmental Matters. Except as disclosed in the
U.S. Borrower’s SEC filings filed with respect to period ending on or prior to
December 31, 2018: (a) The operations of the U.S. Borrower and each of its
Material Subsidiaries have been and are in compliance with all Environmental
Laws, including obtaining and complying with all required Permits required under
or by Environmental Laws (collectively, “Environmental Permits”), other than
non-compliances that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. 71



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc077.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (b) None of the U.S.
Borrower or any of its Material Subsidiaries or any real property currently or,
to the knowledge of the U.S. Borrower, previously owned, operated or leased by
or for the U.S. Borrower or any of its Material Subsidiaries is subject to any
pending or, to the knowledge of the U.S. Borrower, threatened, claim, order,
agreement, notice of potential liability or is the subject of any pending or
threatened proceeding or governmental investigation under or pursuant to
Environmental Laws other than those that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. (c) Except
as disclosed on Schedule 5.10 (Environmental Matters), none of the real property
owned or operated by the U.S. Borrower or any of its Material Subsidiaries that
is a Domestic Subsidiary is a treatment, storage or disposal facility requiring
a Permit under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq. and the regulations thereunder. (d) There are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of the U.S.
Borrower or of real property owned, operated or leased by the U.S. Borrower or
any of its Material Subsidiaries that are not specifically included in the
financial information furnished to the Lenders other than those that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. (e) As of the date hereof, no Environmental Lien has
attached to any property of the U.S. Borrower or any of its Material
Subsidiaries and, to the knowledge of the U.S. Borrower, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property. SECTION 5.11. Ownership of Properties; Liens.
Each of the U.S. Borrower and its Material Subsidiaries has good title to, a
valid leasehold interest in, or other valid legal rights to use, all of the real
and personal property used in the ordinary course of its business, and none of
such property is subject to any Lien (other than as permitted by Section
6.04(a)), except to the extent that the absence of such good title, valid
leasehold interest or valid legal right, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. SECTION 5.12. Sanctions. Each of
the Borrowers and their Subsidiaries are in compliance with applicable
Sanctions. None of the Borrowers, their Subsidiaries or any of their respective
directors, officers, employees, agents, or affiliates is a Sanctioned Person.
The Letters of Credit and the proceeds of any Loan will not be used and have not
been used, directly or indirectly, (A) to fund any operations in or with,
finance any investments or activities in or with, or make any payments to, a
Sanctioned Person or a Sanctioned Country, except to the extent permissible for
a Person required to comply with Sanctions or (B) in any other manner that would
result in a violation by any Person of any Sanctions. SECTION 5.13.
Anti-Corruption Laws; Anti-Money Laundering Laws. Each of the Borrowers has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees, brokers and agents with Anti-Corruption Laws and Anti-Money
72



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc078.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Laundering Laws and
applicable Sanctions, and the Borrowers, their Subsidiaries and their respective
officers and employees and to the knowledge of the Borrowers, their and their
Subsidiaries’ respective directors, brokers and agents, are in compliance with
Anti-Corruption Laws and Anti-Money Laundering Laws in all material respects. No
part of any Letter of Credit, Borrowing, the use of proceeds therefrom or any
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or Anti-Money Laundering Laws. ARTICLE VI COVENANTS OF THE COMPANY SECTION
6.01. Financial Covenants. So long as any obligations under this Agreement or
any Note shall remain unpaid, any Letter of Credit shall be outstanding or any
Lender shall have any Commitment hereunder, the U.S. Borrower agrees with the
Administrative Agent to each of the following, unless the Required Lenders shall
otherwise consent in writing: (a) Maximum Leverage Ratio. The U.S. Borrower
shall maintain on the last day of each Fiscal Quarter a Leverage Ratio of not
more than the applicable level set forth below adjacent to such Fiscal Quarter:
Fiscal Quarter Ending Maximum Leverage Ratio June 30, 2019 4.25:1.00 September
30, 2019 4.25:1.00 December 31, 2019 4.00:1.00 March 31, 2020 4.00:1.00 June 30,
2020 and thereafter 3.50:1.00 (b) Minimum Interest Coverage Ratio. The U.S.
Borrower shall maintain an Interest Coverage Ratio, as determined as of the last
day of each Fiscal Quarter, for the four consecutive Fiscal Quarters ending on
such day, of at least a minimum ratio of 3.50 to 1.00. SECTION 6.02. Reporting
Covenants. So long as any obligations under this Agreement or any Note shall
remain unpaid, any Letter of Credit shall be outstanding or any Lender shall
have any Commitment hereunder, the U.S. Borrower agrees with the Administrative
Agent to each of the following, unless the Required Lenders shall otherwise
consent in writing: (a) Financial Statements. The U.S. Borrower shall furnish to
the Administrative Agent (with sufficient copies for each of the Lenders or in
electronic, readable and duplicable form) each of the following: (i) Quarterly
Reports. Within 45 days after the end of each Fiscal Quarter of each Fiscal
Year, other than the fourth Fiscal Quarter of such Fiscal Year, financial
information regarding the U.S. Borrower and its Subsidiaries consisting of 73



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc079.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Consolidated
unaudited balance sheets as of the close of such quarter and the related
statements of income and cash flows for such quarter and that portion of the
Fiscal Year ending as of the close of such quarter, setting forth in comparative
form the figures for the corresponding period in the prior year, in each case
certified by a Responsible Officer of the U.S. Borrower as fairly presenting the
Consolidated financial position of the U.S. Borrower and its Subsidiaries as at
the dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (subject to the absence of footnote
disclosure and normal year-end audit adjustments). (ii) Annual Reports. Within
90 days after the end of each Fiscal Year, financial information regarding the
U.S. Borrower and its Subsidiaries consisting of Consolidated balance sheets of
the U.S. Borrower and its Subsidiaries as of the end of such year and related
statements of income, changes in equity and cash flows of the U.S. Borrower and
its Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified without qualification as to the scope of the audit by the Borrowers’
Accountants, together with the report of such accounting firm stating that (A)
such Financial Statements fairly present the Consolidated financial position of
the U.S. Borrower and its Subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except for changes with
which the Borrower’s Accountants shall concur and that shall have been disclosed
in the notes to the Financial Statements) and (B) the examination by the
Borrower’s Accountants in connection with such Consolidated Financial Statements
has been made in accordance with generally accepted auditing standards. (iii)
Compliance Certificate. Together with each delivery of any financial statement
pursuant to clause (i) or (ii) above, a certificate of a Responsible Officer of
the U.S. Borrower (each, a “Compliance Certificate”) (A) showing in reasonable
detail the calculations used in determining the Leverage Ratio and Interest
Coverage Ratio and demonstrating compliance with each of the financial covenants
contained in Section 6.01 that is tested on a quarterly basis, and (B) stating
that no Default or Event of Default has occurred and is continuing or, if a
Default or an Event of Default has occurred and is continuing, stating the
nature thereof and the action that the U.S. Borrower proposes to take with
respect thereto. (b) Default Notices. (i) As soon as practicable, and in any
event within five Business Days after a Responsible Officer of any Borrower has
actual knowledge of the existence of any Default, Event of Default or other
event having had a Material Adverse Effect or having any reasonable likelihood
of causing or resulting in a Material Adverse Change, the U.S. Borrower shall
give the Administrative Agent notice specifying the nature of such Default or
Event of Default or other event, including the anticipated effect thereof, which
notice shall be in writing ; and (ii) As soon as practicable, and in any event
within five Business Days after a Responsible Officer of any of the U.S.
Borrower or any of its Material Subsidiaries has actual knowledge of the
existence of any default under any Indebtedness of the U.S. Borrower or any such
Subsidiary which is outstanding in a principal amount of at least $50,000,000 in
the aggregate (but excluding Indebtedness evidenced by the 74



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc080.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Notes), the U.S.
Borrower shall give the Administrative Agent notice specifying the nature of
such default, including the anticipated effect thereof, which notice shall be in
writing. (c) Litigation. Promptly after the commencement thereof, the U.S.
Borrower shall give the Administrative Agent written notice of the commencement
of all actions, suits and proceedings before any domestic or foreign
Governmental Authority or arbitrator, affecting the U.S. Borrower or any of its
Material Subsidiaries that (i) seeks injunctive or similar relief that, if
granted, would reasonably be expected to have a Material Adverse Effect or (ii)
in the reasonable judgment of the U.S. Borrower or such Material Subsidiary,
exposes the U.S. Borrower or such Material Subsidiary to liability that, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect. (d) SEC Filings; Press Releases. Promptly after the sending or filing
thereof, the U.S. Borrower shall send the Administrative Agent copies,
electronic or otherwise, of (i) all reports that the U.S. Borrower sends to its
security holders generally, (ii) all reports and registration statements that
the U.S. Borrower or any of its Material Subsidiaries files with the SEC or any
national or foreign securities exchange or the National Association of
Securities Dealers, Inc., (iii) all financial and other material press releases
and (iv) all other statements concerning material changes or developments in the
business of any Borrower made available by any Borrower to the public or any
other creditor. (e) ERISA Matters. The U.S. Borrower shall furnish the
Administrative Agent (with sufficient copies for each of the Lenders or in
electronic, readable and duplicable form) each of the following: (i) promptly
and in any event within 30 days after the U.S. Borrower or any ERISA Affiliate
knows or should reasonably know that any ERISA Event with respect to the U.S.
Borrower has occurred, a statement of a principal financial officer of the U.S.
Borrower describing such ERISA Event and the action, if any, which the U.S.
Borrower or such ERISA Affiliate proposes to take with respect thereto; (ii)
promptly and in any event within 10 Business Days after receipt thereof by the
U.S. Borrower or any ERISA Affiliate, copies of each notice from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan where such action would have a Material Adverse Effect;
(iii) promptly and in any event within 20 Business Days after receipt thereof by
the U.S. Borrower or any ERISA Affiliate from the sponsor of a Multiemployer
Plan, a copy of each notice received by the U.S. Borrower or any ERISA Affiliate
(1) that it has incurred a Withdrawal Liability to a Multiemployer Plan, (2) of
being insolvent or in endangered or critical status or termination, within the
meaning of Title IV of ERISA, of any Multiemployer Plan or (3) the amount of
liability incurred, or which may be incurred, by the U.S. Borrower or any ERISA
Affiliate in connection with any event described in clause (1) or (2) above. (f)
Other Information. The U.S. Borrower shall provide the Administrative Agent and
each requesting Lender with such other information with respect to the business,
properties, condition, financial or otherwise, or operations of the U.S.
Borrower or any of its 75



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc081.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Subsidiaries as the
Administrative Agent or such Lender through the Administrative Agent may from
time to time reasonably request. (g) Deemed Delivery. Information required to be
delivered pursuant to Section 6.02(a) or (d) above shall be deemed to have been
delivered if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on DebtDomain, IntraLinks, SyndTrak or a similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the U.S. Borrower’s website at http://www.fmc.com.
SECTION 6.03. Affirmative Covenants. So long as any obligations under this
Agreement or any Note shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the U.S. Borrower
agrees with the Administrative Agent to each of the following, unless the
Required Lenders shall otherwise consent in writing: (a) Preservation of
Corporate Existence, Etc. The U.S. Borrower shall, and shall cause each of its
Material Subsidiaries to, preserve and maintain its legal existence, rights
(charter and statutory) and franchises, except as permitted by Section 6.04(b).
(b) Compliance with Laws, Etc. The U.S. Borrower shall, and shall cause each of
its Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, including ERISA and Environmental Laws, except where
the failure so to comply would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect. (c) Conduct of Business. The U.S. Borrower
shall, and shall cause each of its Subsidiaries to, (a) conduct its business in
the ordinary course consistent with past practice and (b) use its reasonable
efforts, in the ordinary course and consistent with past practice, to preserve
its business and the goodwill and business of the customers, advertisers,
suppliers and others having business relations with the U.S. Borrower or any of
its Subsidiaries, except in each case where the failure to comply with the
covenants in each of clauses (a) and (b) above would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. (d) Payment of Taxes,
Etc. The U.S. Borrower shall, and shall cause each of its Material Subsidiaries
to, pay and discharge before the same shall become delinquent, all U.S. federal
taxes and all other material and lawful governmental claims, taxes, assessments,
charges and levies, except where contested in good faith, by proper proceedings
and adequate reserves therefor have been established on the books of the U.S.
Borrower or the appropriate Subsidiary in conformity with GAAP or locally
applicable accounting principles. (e) Maintenance of Insurance. The U.S.
Borrower shall maintain for itself, and cause to be maintained for each of its
Material Subsidiaries, insurance with responsible and reputable insurance
companies or associations in such amounts (subject to customary retentions and
deductibles) and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the U.S. Borrower or such Subsidiary operates. (f) Access. The U.S.
Borrower shall from time to time permit the Administrative Agent and the
Lenders, or any agents or representatives thereof, within two Business Days
after written notification of the same (except that during the continuance of an
Event of Default, no such notice shall be required) to (i) examine and make
copies of and 76



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc082.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION abstracts from the
records and books of account of the U.S. Borrower and each of its Material
Subsidiaries, (ii) visit the properties of the U.S. Borrower and each of its
Material Subsidiaries, (iii) discuss the affairs, finances and accounts of the
U.S. Borrower and each of its Material Subsidiaries with any of their respective
officers or directors and (iv) communicate directly with any of its certified
public accountants (including the Borrowers’ Accountants). The U.S. Borrower
shall authorize its certified public accountants (including the Borrowers’
Accountants) to disclose to the Administrative Agent or any Lender any and all
financial statements and other information of any kind, as the Administrative
Agent or any Lender reasonably requests from the U.S. Borrower and that such
accountants may have with respect to the business, financial condition, results
of operations or other affairs of the U.S. Borrower or any of its Material
Subsidiaries; provided that any such disclosures shall be considered
Confidential Information governed by Section 9.11 hereof. (g) Keeping of Books.
The U.S. Borrower shall, and shall cause each of its Material Subsidiaries to,
keep proper books of record and account, in which full and correct entries shall
be made in conformity with GAAP of all financial transactions and the assets and
business of the U.S. Borrower and each such Material Subsidiary. (h) Maintenance
of Properties, Etc. The U.S. Borrower shall, and shall cause each of its
Material Subsidiaries to, maintain and preserve (a) in good working order and
condition all of its properties necessary in the conduct of its business, (b)
all rights, permits, licenses, approvals and privileges (including all Permits)
used or useful or necessary in the conduct of its business and (c) all
registered patents, trademarks, trade names, copyrights and service marks with
respect to its business, except where failure to so maintain and preserve the
items set forth in clauses (a), (b) and (c) above would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. (i) Application of
Proceeds. The entire amount of the Letters of Credit or the proceeds of the
Loans shall be used by the Borrowers for general corporate purposes. (j)
Environmental. The U.S. Borrower shall, and shall cause all of its Material
Subsidiaries to, comply in all material respects with Environmental Laws and,
without limiting the foregoing, the U.S. Borrower shall, at its sole cost and
expense, upon receipt of any notification or otherwise obtaining knowledge of
any Release or other event that has any reasonable likelihood of the U.S.
Borrower and its Material Subsidiaries incurring material Environmental
Liabilities and Costs, (a) conduct or pay for consultants to conduct, such tests
or assessments of environmental conditions at such operations or properties as
the U.S. Borrower deems appropriate under the circumstances and (b) take such
Remedial Action and undertake such investigation or other action as required by
Environmental Laws or as any Governmental Authority requires or as is
appropriate and consistent with good business practice to address the Release or
event and otherwise ensure compliance with Environmental Laws. (k) Sanctions,
etc. Each Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees, brokers and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.
SECTION 6.04. Negative Covenants. So long as any obligations under this
Agreement or any Note shall remain unpaid, any Letter of Credit shall be
outstanding or any 77



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc083.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Lender shall have
any Commitment hereunder, the U.S. Borrower agrees with the Administrative Agent
to each of the following, unless the Required Lenders shall otherwise consent in
writing: (a) Liens, Etc. The U.S. Borrower shall not, and shall not permit any
of its Material Subsidiaries to, create or suffer to exist, any Lien upon or
with respect to any of their respective properties or assets, whether now owned
or hereafter acquired, or assign, or permit any of its Subsidiaries to assign,
any right to receive income, except for the following: (i) Liens existing on the
date of this Agreement and disclosed on Schedule 6.04(a) (Existing Liens); (ii)
Customary Permitted Liens of the U.S. Borrower and the U.S. Borrower’s Material
Subsidiaries; (iii) purchase money Liens granted by the U.S. Borrower or any
Material Subsidiary of the U.S. Borrower (including Liens arising pursuant to
Capital Leases and purchase money mortgages or security interests securing
Indebtedness representing or financing the purchase price of equipment (or
improvements to existing equipment) acquired by the U.S. Borrower or any
Material Subsidiary of the U.S. Borrower) and limited in each case to the
property purchased with the proceeds of such purchase money Indebtedness or
subject to such Capital Lease; (iv) any Lien securing the renewal, extension,
refinancing or refunding of any Indebtedness secured by any Lien permitted by
clause (i) or (iii) above or this clause (iv) without any change in the assets
subject to such Lien; (v) Liens in favor of lessors securing operating leases
permitted hereunder; (vi) Liens on any tangible or intangible asset or property
of a Foreign Subsidiary securing the Foreign Credit Lines of such Foreign
Subsidiary or a refinancing thereof; (vii) Liens created in connection with a
Receivables Transaction; provided however, that the aggregate outstanding amount
of all Indebtedness secured by such Liens created pursuant to this clause (vii)
does not exceed $500,000,000; (viii) [reserved]; and (ix) Liens that are not
otherwise permitted by the foregoing clauses of this Section 6.04(a) securing
obligations or other liabilities of any Subsidiary; provided however, that the
aggregate outstanding amount of all such obligations and liabilities shall not
exceed $100,000,000 at any time. (b) Restriction on Fundamental Changes. The
U.S. Borrower shall not, and shall not permit any of its Material Subsidiaries
to: (i) merge or consolidate with, or 78



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc084.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (ii) convey,
transfer, lease or otherwise dispose of (whether in one transaction or a series
of transactions) all or substantially all of the property (whether now owned or
hereafter acquired) of the U.S. Borrower and its Subsidiaries, taken as a whole,
to, or (iii) convey, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions, and whether by or pursuant to merger,
consolidation or any other arrangement), any property (whether now owned or
hereafter acquired) essential to the conduct of the business of the U.S.
Borrower and its Subsidiaries, taken as a whole, to, any Person; provided
however, that so long as no Default shall have occurred and then be continuing
or would result therefrom, any Person may merge or consolidate with (A) the U.S.
Borrower, so long as such Borrower is the surviving entity, (B) any other
Borrower, so long as such other Borrower is the surviving entity and (C) any
other Material Subsidiary; provided further, that in the case of clauses (A),
(B) and (C), such merger or consolidation is not otherwise prohibited by this
Agreement. Subject to the foregoing, and except to the extent otherwise
prohibited by this Agreement, the U.S. Borrower may, directly or indirectly,
sell all or a portion of the capital stock or other equity interests of any
Subsidiary (including by way of a merger or consolidation) for fair market
value, as determined in good faith by the U.S. Borrower’s board of directors;
provided however, that if such Subsidiary is also a Euro Borrower or Swing Loan
Borrower, such Subsidiary ceases to be a Euro Borrower or Swing Loan Borrower,
as applicable, immediately prior to such sale and all Obligations of such
Subsidiary in its capacity as a Euro Borrower or Swing Loan Borrower, as
applicable, are paid in full prior to the date of such sale. (c) Change in
Nature of Business. The U.S. Borrower shall not, and shall not permit any of its
Subsidiaries to, make any material change in the nature or conduct of FMC’s
Business, whether in connection with a transaction permitted by Section 6.04(b)
or otherwise. (d) Modification of Constituent Documents. The U.S. Borrower shall
not, nor shall it permit any of its Subsidiaries to, amend its Constituent
Documents, except for changes and amendments that would not reasonably be
expected to have a Material Adverse Effect. (e) Accounting Changes; Fiscal Year.
The U.S. Borrower shall not change its (a) accounting treatment and reporting
practices or tax reporting treatment, except as required or permitted by GAAP,
or (b) Fiscal Year. (f) Margin Regulations. The U.S. Borrower shall not, and
shall not permit any of its Material Subsidiaries to, use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board. (g) No Speculative
Transactions. The U.S. Borrower shall not, and shall not permit any of its
Subsidiaries to, enter into any Hedging Contract solely for speculative purposes
or other than for the purpose of hedging risks associated with the businesses of
the U.S. Borrower and its Material Subsidiaries, as done in the ordinary course
of such businesses. 79



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc085.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (h) Compliance with
ERISA. The U.S. Borrower shall not cause or permit to occur, and shall not
permit any of its ERISA Affiliates to cause or permit to occur, (a) an event
that could result in the imposition of a Lien under Section 412 of the Code or
Section 302 or 4068 of ERISA or (b) ERISA Events that would have a Material
Adverse Effect in the aggregate. (i) Sanctions, etc. No Borrower will request
any Borrowing or Letter of Credit, and no Borrower shall use (and such Borrower
shall procure that its Subsidiaries and its or their respective directors,
officers, employees, brokers and agents shall not use) the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or Anti-Money
Laundering Laws, (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, except to the extent permissible for a Person required to
comply with Sanctions, or (C) in any other manner that would result in the
violation by any Person of any Sanctions. ARTICLE VII EVENTS OF DEFAULT SECTION
7.01. Events of Default. If any of the following events (“Events of Default”)
shall occur and be continuing: (a) (i) Any Borrower shall fail to pay any
principal of any Loan or Reimbursement Obligation when the same becomes due and
payable; or (ii) any Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other payment under any Loan Document, for a
period of three Business Days after the same becomes due and payable; or (b) Any
representation or warranty made or deemed made by any Borrower herein or by any
Borrower (or any of its officers) under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made or deemed
made; or (c) The U.S. Borrower shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 6.01, Section 6.02(a) or (b), Section
6.03(a) or (i) or Section 6.04, or (ii) any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if the
failure to perform or observe such other term, covenant or agreement shall
remain unremedied for 30 days after written notice thereof shall have been given
to the U.S. Borrower by the Administrative Agent or the Required Lenders; or (d)
(i) The U.S. Borrower or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest on any Indebtedness which is outstanding in
a principal amount of at least $50,000,000 in the aggregate (but excluding
Indebtedness evidenced by the Notes) of the U.S. Borrower or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness, (ii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof and the 80



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc086.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION U.S. Borrower or
such Subsidiary shall have failed to make such payment or effect such
repurchase, and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
or (iii) any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness, provided that any required notice of such event
or condition shall have been given or any applicable grace period shall have
expired; provided however, that if there is acceleration of any Indebtedness
which is included under this clause (d) solely because of a Guarantee by the
U.S. Borrower or one of its Material Subsidiaries, an Event of Default will not
exist under this clause (d) so long as the U.S. Borrower or such Material
Subsidiary, as the case may be, fully performs its obligations in a timely
manner under such Guarantee upon demand therefor by the beneficiary thereof; or
(e) The U.S. Borrower or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the U.S.
Borrower or any of its Material Subsidiaries seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the U.S. Borrower or any of its Material Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or (f) One or more judgments or orders for the payment of money
in excess of $50,000,000 in the aggregate and not covered by insurance shall be
rendered against the U.S. Borrower or any of its Material Subsidiaries and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or (g) Any ERISA Event
with respect to the U.S. Borrower shall have occurred and the amount of all
liabilities and deficiencies resulting therefrom, whether or not assessed, would
reasonably be expected to have a Material Adverse Effect; or (h) The U.S.
Borrower or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan which would reasonably be expected to have a Material Adverse
Effect; (i) The U.S. Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or
in endangered or critical status or is being terminated, within the meaning of
Title IV of ERISA, and such reorganization or termination would reasonably be
expected to have a Material Adverse Effect; 81



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc087.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (j) The Guaranty set
forth in Article X hereof shall cease to be valid and binding on, or enforceable
against, the U.S. Borrower or the U.S. Borrower shall so state in writing; or
(k) there shall occur any Change of Control; then, and in any such event, the
Administrative Agent (i) shall at the request, or may with the express consent,
of the Required Lenders, by notice to the U.S. Borrower, declare the obligation
of each Lender to make Loans and of the Issuing Banks to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the express consent, of the Required Lenders, by
notice to the U.S. Borrower, declare the Loans and other Obligations to be
forthwith due and payable, whereupon the Loans and other Obligations shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Borrower; provided however, that upon the occurrence of any Event of Default
specified in Section 7.01(e), (A) the obligation of each Lender to make Loans
and of each Issuing Bank to issue Letters of Credit shall automatically be
terminated and (B) the Loans and other Obligations shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by each Borrower. SECTION
7.02. Actions in Respect of the Letters of Credit Upon Event of Default; L/C
Cash Collateral Account; Investing of Amounts in the L/C Cash Collateral
Account; Release. (a) Upon (i) the occurrence and during the continuance of any
Event of Default and (ii) the making of the request or the granting of the
consent specified by Section 7.01 to authorize the Administrative Agent to
declare the Loans due and payable pursuant to the provisions of Section 7.01,
the Administrative Agent may, and at the request of the Required Lenders shall,
irrespective of whether it is taking any of the actions described in Section
7.01 or otherwise, make demand upon the U.S. Borrower to, and forthwith upon
such demand the U.S. Borrower will, pay to the Administrative Agent on behalf of
the Lenders in same day funds at the Administrative Agent’s office designated in
such demand, for deposit in the L/C Cash Collateral Account, an amount equal to
the aggregate Available Amount of all Letters of Credit then outstanding in the
Currency of such Letters of Credit; provided however, that upon the occurrence
of any Event of Default specified in Section 7.01(e), such payments by the U.S.
Borrower pursuant to this Section 7.02(a) shall automatically be required to be
made. If at any time the Administrative Agent determines that any funds held in
the L/C Cash Collateral Account are subject to any equal or prior right or claim
of any Person other than any Agent and the Lenders pursuant to this Agreement or
that the total amount of such funds is less than the aggregate Available Amount
of all Letters of Credit, the U.S. Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (1) such aggregate Available Amount over (2) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent determines to be free and clear of any such equal or prior
right and claim. (b) The U.S. Borrower hereby authorizes the Administrative
Agent to open at any time upon the occurrence and during the continuance of an
Event of Default a non-interest bearing account with the Administrative Agent at
its address designated in Section 9.02 in the name of the U.S. Borrower but in
connection with which the Administrative Agent shall be the 82



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc088.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION sole entitlement
holder or customer (the “L/C Cash Collateral Account”), and hereby pledges and
assigns and grants to the Administrative Agent on behalf of the Lenders a
security interest in the following collateral (the “L/C Cash Collateral Account
Collateral”): (i) the L/C Cash Collateral Account, all funds held therein and
all certificates and instruments, if any, from time to time representing or
evidencing the investment of funds held therein, (ii) all L/C Cash Collateral
Account Investments from time to time, and all certificates and instruments, if
any, from time to time representing or evidencing the L/C Cash Collateral
Account Investments, (iii) all notes, certificates of deposit, deposit accounts,
checks and other instruments from time to time delivered to or otherwise
possessed by the Administrative Agent for or on behalf of the U.S. Borrower in
substitution for or in addition to any or all of the then existing L/C Cash
Collateral Account Collateral, (iv) all interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing L/C
Cash Collateral Account Collateral, and (v) all proceeds of any and all of the
foregoing L/C Cash Collateral Account Collateral. (c) If requested by the U.S.
Borrower, the Administrative Agent will, subject to the provisions of clause (e)
below, from time to time (i) invest amounts on deposit in the L/C Cash
Collateral Account in such notes, certificates of deposit and other debt
instruments as the U.S. Borrower may select and the Administrative Agent may
approve and (ii) invest interest paid on the notes, certificates of deposit and
other instruments referred to in clause (i) above, and reinvest other proceeds
of any such notes, certificates of deposit and other instruments which may
mature or be sold, in each case in such notes, certificates of deposit and other
debt instruments as the U.S. Borrower may select and the Administrative Agent
may approve (the notes, certificates of deposit and other instruments referred
to in clauses (i) and (ii) above being collectively “L/C Cash Collateral Account
Investments”). Interest and proceeds that are not invested or reinvested in L/C
Cash Collateral Account Investments as provided above shall be deposited and
held in the L/C Cash Collateral Account. (d) Upon such time as (i) the aggregate
Available Amount of all Letters of Credit is reduced to zero and such Letters of
Credit are expired or terminated by their terms and all amounts payable in
respect thereof, including but not limited to principal, interest, commissions,
fees and expenses, have been paid in full in cash, and (ii) no Event of Default
has occurred and is continuing under this Agreement, the Administrative Agent
will pay and release to the U.S. Borrower or at its order (a) accrued interest
due and payable on the L/C Cash Collateral Account Investments and in the L/C
Cash Collateral Account, and (b) the balance remaining in the L/C Cash
Collateral Account after the application, if any, by the Administrative Agent of
funds in the L/C Cash Collateral Account to the payment of amounts described in
clause (i) of this subsection (d). (e) (i) The Administrative Agent may, without
notice to the U.S. Borrower or any other Person except as required by law and at
any time or from time to time, 83



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc089.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION charge, set-off and
otherwise apply all or any part of the L/C Cash Collateral Account against the
obligations of the Borrowers in respect of Letters of Credit (collectively, the
“L/C Cash Collateral Account Obligations”) or any part thereof. The
Administrative Agent agrees to notify the U.S. Borrower promptly after any such
set-off and application, provided that the failure of the Administrative Agent
to give such notice shall not affect the validity of such set-off and
application. (ii) The Administrative Agent may also exercise in respect of the
L/C Cash Collateral Account Collateral, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party on default under the Uniform Commercial Code in effect in the
State of New York at that time (the “UCC”) (whether or not the UCC applies to
the affected L/C Cash Collateral Account Collateral), and may also, without
notice except as specified below, sell the L/C Cash Collateral Account
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Administrative Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Administrative Agent
may deem commercially reasonable. Each Borrower agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to the U.S.
Borrower of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of L/C Cash
Collateral Account Collateral regardless of notice of sale having been given.
The Administrative Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. (iii) Any cash held by the Administrative Agent as L/C Cash
Collateral Account Collateral and all cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the L/C Cash Collateral Account Collateral
may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter be
applied in whole or in part by the Administrative Agent against, all or any part
of the L/C Cash Collateral Account Obligations in such order as the
Administrative Agent shall elect. Any surplus of such cash or cash proceeds held
by the Administrative Agent and remaining after payment in full of all the L/C
Cash Collateral Account Obligations shall be paid over to the U.S. Borrower or
to whomsoever may be lawfully entitled to receive such surplus. (f) Upon the
permanent reduction from time to time of the aggregate Available Amount of all
Letters of Credit in accordance with the terms thereof, the Administrative Agent
shall release to the U.S. Borrower amounts from the L/C Cash Collateral Account
in an amount equal to each such permanent reduction; provided that the
Administrative Agent shall not be obligated to reduce the funds or other L/C
Cash Collateral Account Collateral then held in the L/C Cash Collateral Account
below that level that the Administrative Agent reasonably determines is required
to be maintained after taking into consideration any rights or claims of any
Persons other than the Administrative Agent and the Lenders. (g) In furtherance
of the grant of the pledge and security interest pursuant to this Section 7.02,
the U.S. Borrower hereby agrees with each Lender and the Administrative Agent
that the U.S. Borrower shall give, execute, deliver, file and/or record any
financing statement, notice, instrument, document, agreement or other papers
that may be necessary or 84



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc090.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION desirable (in the
reasonable judgment of the Administrative Agent) to create, preserve, perfect or
validate the security interest granted pursuant hereto or to enable the
Administrative Agent to exercise and enforce its rights hereunder with respect
to such pledge and security interests. ARTICLE VIII THE ADMINISTRATIVE AGENT
SECTION 8.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions shall be binding upon all Lenders
and all holders of Notes; provided that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by any Borrower pursuant to the terms of this Agreement. SECTION
8.02. Reliance, Etc. (a) None of the Agents nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Administrative Agent:
(i) may treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by the Lender which is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 9.07; (ii) may consult with legal
counsel (including counsel for any Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement on the part of any Borrower or to inspect the property (including
the books and records) of any Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by electronic mail, telecopier, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties. (b) The Arrangers, as such, the Co-Documentation Agents, as
such, and the Syndication Agent, as such, each referred to on the cover page
hereto, shall have no duties or 85



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc091.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION obligations
whatsoever to the Lenders under or with respect to this Agreement, the Notes or
any other document or any matter related thereto. SECTION 8.03. The Agents and
their Affiliates as Lenders. With respect to its respective Commitment as a
Lender, the Loans made by it as a Lender, the Letters of Credit issued by it as
an Issuing Bank and the Notes issued to it as a Lender, each of the Agents party
to this Agreement as Lender and/or Issuing Bank shall have the same rights and
powers under this Agreement as any other Lender in its capacity as a Lender
and/or any other Issuing Bank in its capacity as Issuing Bank and may exercise
the same as though it were not an Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include each Agent in its
individual capacity as a Lender and/or an Issuing Bank. Each Agent, in its
individual capacity as a Lender and/or an Issuing Bank, and its affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, any Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of any
Borrower or any such Subsidiary, all as if the such Agent were not an Agent
under this Agreement and without any duty to account therefor to the Lenders.
SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 5.03 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. SECTION 8.05. Indemnification. The Lenders severally agree
to indemnify the Administrative Agent, each Issuing Bank and each Swing Loan
Lender (in each case to the extent the U.S. Borrower fails to pay the same
pursuant to Section 9.04(b) or otherwise), ratably according to their respective
pro rata share, from and against any and all claims, damages, losses,
liabilities and expenses of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Person in any way relating to or
arising out of this Agreement or any action taken or omitted by such Person
under this Agreement in its respective capacity as an agent hereunder, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Swing Loan Lender, as applicable. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees and expenses of counsel but excluding normal administrative
expenses expressly excluded under Section 9.04(a)) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the U.S. Borrower as
required under Section 9.04(a). SECTION 8.06. Successor Administrative Agent.
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the U.S. Borrower and may be removed at any time with or
without cause by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor 86



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc092.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Administrative Agent
with the consent of the U.S. Borrower, which consent shall not be unreasonably
withheld. If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders appoint a successor
Administrative Agent, which shall be an Eligible Assignee and a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $50,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VIII (The Administrative
Agent) shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. SECTION 8.07. No
Other Duties, Etc. Anything herein to the contrary notwithstanding, none of the
Arrangers, the Co-Documentation Agents or the Syndication Agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Lender hereunder. ARTICLE IX MISCELLANEOUS SECTION 9.01.
Amendments, Etc. No amendment or waiver of any provision of this Agreement or
the Notes, nor consent to any departure by any Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 4.01 or 4.02, (b) reduce any fees or other
amounts payable hereunder, (c) postpone any date fixed for any payment of any
fees or other amounts payable hereunder, (d) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number of Lenders, which shall be required for the Lenders or any of them to
take any action hereunder, (e) release the Guaranty set forth in Article X
(Guaranty) or (f) amend this Section 9.01 or any other Section of this
Agreement, the effect of which amendment is to alter the pro rata sharing of
payments or pro rata funding required thereby; and provided further that (1) no
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent, and any Issuing Bank or any Swing Loan Lender, as the case
may be, under this Agreement or any Note, unless such amendment, waiver or
consent is in writing and signed by the Administrative Agent, such Issuing Bank
or such Swing Loan Lender, as the case may be, in addition to the Lenders
required above to take such action, (2) subject to the provisions of Sections
2.06 and 2.15, no amendment, waiver or consent shall reduce the principal of, or
interest on, the Revolving Loans or Notes or postpone any date fixed for any
payment of principal of, or interest on, the Revolving Loans or Notes, unless in
each case signed by all of the Lenders, (3) no amendment, waiver or consent
shall reduce the principal of, or interest on, the Swing Loans or postpone any
date fixed for any payment of principal of, or interest on, the Swing 87



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc093.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Loans, unless in
each case signed by all of the affected Swing Loan Lenders, (4) no amendment,
waiver or consent shall reduce the principal of, or interest on, the Letter of
Credit Loans or postpone any date fixed for any payment of principal of, or
interest on, the Letter of Credit Loans, unless in each case signed by each
affected Lender, (5) subject to the provisions of Sections 2.06 and 2.15, no
amendment, waiver or consent shall extend the Termination Date of the Commitment
or increase the Commitment of any Lender or subject any Lender to any additional
obligations, unless signed by such Lender and (6) no amendment, waiver or
consent shall be made to Section 2.04, unless signed by each Lender affected by
such amendment, waiver or consent. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Defaulting Lender will not be
entitled to vote in respect of amendments and waivers hereunder and the
Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided that
any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender. SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing (including telecopy communication)
and mailed, telegraphed, telecopied, telexed, cabled or delivered as follows:
(i) if to the U.S. Borrower: FMC Corporation FMC Tower at Cira Centre South 2929
Walnut Street Philadelphia, PA 19104, Attention: Brian Angeli Vice President,
Corporate Strategy and Treasurer Fax Number: (215) 299-6557 E-Mail Address:
fmc_treasurer@fmc.com with a copy to: Morgan, Lewis & Bockius LLP 1701 Market
Street Philadelphia, Pennsylvania 19103 Attention: Andrew T. Budreika Fax
Number: (215) 963-5001 E-Mail Address: andrew.budreika@morganlewis.com 88



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc094.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (ii) if to the
Administrative Agent: Citibank, N.A. 1615 Brett Road, OPS 3 New Castle, DE 19720
Attention: Bank Loan Syndications Department Fax Number: (646) 274-5080 E-Mail
Address: GLAgentOfficeOps@citi.com E-Mail Address: oploanswebadmin@citi.com (for
materials required to be delivered pursuant to Section 6.02(a)) with a copy to:
388 Greenwich Street New York, NY 10013 Attention: David Jaffe Telephone: (212)
816-4880 Facsimile: (646) 291-1029 Email: david.jaffe@citi.com (iii) if to a
Swing Loan Lender, at the applicable address set forth below and with a copy to
the Administrative Agent: Citibank Europe plc, Dublin Branch c/o Loans
Processing Unit Citibank Europe plc, Poland Branch Prosta 36 Street 00-838
Warsaw, Poland Fax Number: +48 (22) 692-9940 Email: westerneuropeloans@citi.com
or Bank of America, N.A. 26 Elmfield Road Bromley, Kent BRI 1LR, United Kingdom
Fax: +44 208 313 2140 Email: emealoanoperations@baml.com (iv) if to a Lender, to
it at its address (or email or telecopy number) set forth in the applicable
administrative questionnaire or in the applicable Acceptance. Any party may
subsequently change its notice address by a written notice to the other parties
as herein provided. All such notices and communications shall, (a) when mailed,
be effective three Business Days after the same is deposited in the mails, (b)
when mailed for next day delivery by a reputable freight company or reputable
overnight courier service, be effective one Business Day thereafter, and (c)
when sent by telegraph, telecopy, telex or cable, be effective when the same is
89



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc095.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION telegraphed,
telecopied and receipt thereof is confirmed by telephone or return telecopy,
confirmed by telex answerback or delivered to the cable company, respectively,
except that notices and communications to the Administrative Agent pursuant to
Article II (Amounts and Terms of Loans), III (Making the Loans and Issuing the
Letters of Credit) or VIII (The Administrative Agent) shall not be effective
until received by the Administrative Agent. (b) Electronic Communications. (i)
Delivery of Communications by the U.S. Borrower. The U.S. Borrower (on behalf of
itself and on behalf of each Borrower) agrees that, unless otherwise requested
by the Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and the other Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a Conversion of an existing, Borrowing (including any election of
an interest rate or Interest Period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any Default or Event of Default
under this Agreement, (D) is required to be delivered to satisfy any condition
precedent in Article IV (Conditions of Lending) relating to the effectiveness of
this Agreement and/or any Borrowing or (E) initiates or responds to legal
process (all such non-excluded information being referred to herein collectively
as the “Communications”), by transmitting the Communications in an
electronic/soft medium (provided such Communications contain any required
signatures) in a format acceptable to the Administrative Agent to the email
address specified in Section 9.02(a) above or such other e-mail address
designated by the Administrative Agent from time to time. (ii) Use of Web
Platforms. Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
DebtDomain, IntraLinks, SyndTrak or another similar website, if any, to which
each Lender and the Administrative Agent have access (the “Platform”). Nothing
in this Section 9.02 shall prejudice the right of the Administrative Agent to
make the Communications available to the Lenders in any other manner specified
in this Agreement. (iii) E-mail Notification to Lenders. Each Lender agrees that
e-mail notice to it (at the address provided pursuant to the next sentence and
deemed delivered as provided in the next paragraph) specifying that
Communications have been posted to the Platform shall constitute effective
delivery of such Communications to such Lender for purposes of this Agreement.
Each Lender agrees (i) to notify the Administrative Agent in writing (including
by electronic communication) from time to time to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender to which the
foregoing notice may be sent by electronic transmission, and (ii) that the
foregoing notice may be sent to such e-mail address. (iv) Presumption as to
Delivery of E-Mail. Each party agrees that any electronic communication referred
to in this Section 9.02 shall be deemed delivered upon the posting of a record
of such communication as “received” in the e-mail system of 90



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc096.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION the recipient;
provided that if such communication is not so received during normal business
hours, such communication shall be deemed delivered at the opening of business
on the next Business Day. (v) Waiver of Responsibility. Each party acknowledges
that (A) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (B) the Communications and the Platform are provided “as
is” and “as available,” (C) none of the Administrative Agent, its affiliates or
any of their respective officers, directors, employees, agents, advisors or
representatives (collectively, the “Citigroup Parties”) warrants the adequacy,
accuracy or completeness of the Communications or the Platform, and each
Citigroup Party expressly disclaims liability for errors or omissions in any
Communications or the Platform, and (D) no warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any
Citigroup Party in connection with any Communications or the Platform. (vi)
Limitation on use of Platform. Notwithstanding the foregoing, if the U.S.
Borrower has any reason to believe that either the confidentiality of the
Platform, the confidentiality of electronic transmissions to the Administrative
Agent, or the integrity of Communications posted on the Platform has, may have
or may in the future be compromised, then the U.S. Borrower may upon notice to
the Administrative Agent delivered in any manner permitted under this Agreement,
either (1) suspend its obligation hereunder to transmit Communications to the
Administrative Agent by electronic/soft medium, (2) instruct the Administrative
Agent not to transmit to the Platform any as yet un-posted Communications,
and/or (3) instruct the Administrative Agent to take commercially reasonable
steps to remove any currently posted Communications from the Platform. In the
event that the use of the Platform should be suspended due to any of the
circumstances described in this paragraph, the U.S. Borrower agrees to deliver
the Communications to each Lender via e-mail. The Lenders agree that the
delivery of the Communications via e-mail shall be deemed effective upon the
posting of a record of such electronic transmission as “sent” in the e-mail
system of the U.S. Borrower. The Administrative Agent agrees to immediately
inform the U.S. Borrower of any security issue or Communications integrity issue
that comes to its attention and relates to the Platform or the Administrative
Agent’s receipt of electronic Communications. SECTION 9.03. No Waiver; Remedies.
No failure on the part of any Lender the Administrative Agent to exercise, and
no delay in exercising, any right hereunder or under any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. SECTION 9.04. Costs and Expenses. (a) The U.S.
Borrower agrees to pay, whether or not any of the transactions contemplated
hereby are consummated, on demand (x) all reasonable costs and expenses in
connection with the preparation (excluding normal travel and related expenses
incurred by the personnel of the Administrative Agent), execution, delivery,
administration (excluding those 91



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc097.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION which are
customarily borne by the Administrative Agent), modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder, and
(y) the reasonable fees and expenses of counsel to the Administrative Agent and
with respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement. The U.S. Borrower further agrees to pay
on demand all reasonable expenses of the Lenders (including, without limitation,
reasonable fees and expenses of counsel (including, without duplication,
internal counsel)) in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 9.04(a). (b) Each Borrower agrees to indemnify and
hold harmless the Administrative Agent, each Lender and each of their Affiliates
and their officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, penalties,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party in its agent or lending capacity under, or otherwise in
connection with, the Loan Documents, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with the Loan Documents, the proposed or actual use of the
proceeds therefrom or any of the other transactions contemplated thereby,
whether or not such investigation, litigation or proceeding is brought by a
Borrower, its shareholders or creditors or an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party or any of its Related
Parties. Each Borrower also agrees not to assert any claim against the
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for consequential, indirect, special or punitive damages arising
out of or otherwise relating to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or the actual or proposed use of the
proceeds of the Loans; provided that such waiver of consequential, indirect,
special or punitive damages shall not limit the indemnification obligations of
the Borrowers under this Section 9.04(b). Each of the Lenders and the
Administrative Agent agrees not to assert any claim against the U.S. Borrower,
its Affiliates or any of their directors, officers, employees, attorneys and
agents, on any theory of liability, for consequential, indirect, special or
punitive damages arising out of or otherwise relating to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans or the Letters of Credit.
For purposes of this Section 9.04(b), a “Related Party” of an Indemnified Party
means (i) any controlling Person, controlled Affiliate or Subsidiary of such
Indemnified Party and (ii) the respective directors, officers or employees of
such Indemnified Party or any of its Subsidiaries, controlled Affiliates or
controlling Persons; provided that each reference to a controlling Person,
controlled Affiliate, director, officer or employee in this sentence pertains to
a controlling Person, controlled Affiliate, director, officer or employee
involved in the preparation of the Loan Documents or the other transactions
contemplated thereby. (c) If (i) any payment of principal of any Eurocurrency
Rate Loan is made other than on the last day of the Interest Period for such
Loan, as a result of a payment pursuant to 92



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc098.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Section 2.15(c) or
3.05 or acceleration of the maturity of the Loans pursuant to Section 7.01 or
for any other reason, (ii) the U.S. Borrower gives notice of a Loan conversion
pursuant to Section 2.09(c), or (iii) a Eurocurrency Loan is assigned other than
on the last day of the Interest Period for such Loan as a result of a request of
the Borrower pursuant to Section 3.08, then the U.S. Borrower shall, upon demand
by any Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Loan. (d) Without prejudice to the survival of
any other agreement of the U.S. Borrower or the Lenders hereunder, the
agreements and obligations of the U.S. Borrower contained in Sections 2.12, 3.05
and 9.04, and the agreements and obligations of each Lender under Section 9.11,
and the agreements and obligations of each party hereto under Sections 9.09,
9.12 and 9.13 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes. SECTION 9.05. Rights of
Set-off; Payments Set Aside. (a) Upon the occurrence and during the continuance
of any Event of Default each Lender and each Affiliate of a Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or its Affiliates to or for the credit or the account
of the U.S. Borrower against any and all of its obligations under the Loan
Documents, of a Euro Borrower against any and all of such Euro Borrower’s
obligations under the Loan Documents or of a Swing Loan Borrower against any and
all of such Swing Loan Borrower’s obligations under the Loan Documents, in each
case, now or hereafter existing whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and even though such
Obligations may be unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16(a)(iii) and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the U.S. Borrower after any such set-off
and application made by such Lender or its Affiliates; provided however, that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Lender under this Section 9.05 are in
addition to the other rights and remedies (including other rights of set-off)
that such Lender may have. (b) To the extent that the U.S. Borrower makes a
payment or payments to the Administrative Agent or the Lenders or any such
Person exercise their rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred. 93



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc099.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION SECTION 9.06.
Binding Effect. This Agreement shall become effective when it shall have been
executed by the U.S. Borrower, the Administrative Agent and each Lender and
thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and each Lender and their respective successors and
assigns, except that no Borrower or the Guarantor shall have the right to assign
its rights or obligations hereunder or any interest herein without the prior
written consent of each Lender. SECTION 9.07. Assignments and Participations.
(a) Each Lender may assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Loans owing to it and the
Note or Notes held by it); provided however, that: (i) each such assignment
shall be of a constant, and not a varying, percentage of all rights and
obligations under this Agreement (other than any Swing Loans), (ii) the amount
of the Commitments and/or Loans of the assigning Lender being assigned pursuant
to each such assignment other than an assignment to another Lender (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000 and shall be an integral multiple of
$1,000,000 in excess thereof, (iii) each such assignment shall be to an Eligible
Assignee, and (unless such assignment shall be to a Lender, an Affiliate of such
Lender, a Subsidiary of the assigning Lender, or to the bank holding company or
a Subsidiary of the bank holding company of which the assigning Lender is a
Subsidiary) the U.S. Borrower, the Administrative Agent, the Issuing Banks and
the Swing Loan Lenders shall have been notified by the Administrative Agent
prior to such assignment and shall have consented to such assignment (which
consents shall not be unreasonably withheld or delayed); provided that no
consent of the U.S. Borrower shall be required if an Event of Default under
Section 7.01(a) or (e) has occurred and is continuing; provided further, that
the consent of the U.S. Borrower shall be deemed to have been received with
respect to any such proposed assignment unless the U.S. Borrower has notified
the Administrative Agent in writing of its objection thereto within 10 Business
Days of the U.S. Borrower’s receipt of written notice thereof, and (iv) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500 paid by either the assigning Lender or
the assignee; provided that the Administrative Agent may, in its sole
discretion, elect to waive such recordation fee in the case of any such
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall relinquish its rights and be released from its
obligations under 94



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc100.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION this Agreement, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance. Notwithstanding anything to the
contrary contained herein except for the conditions set for in clause (iv) of
this Section 9.07(a), any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the U.S. Borrower,
the option to provide to a Borrower all or any part of a Loan that such Granting
Lender would otherwise be obligated to make to such Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Advance, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.07 except for the conditions set forth in clause (iii) of this
Section 9.07(a), any SPC may (i) with notice to, but without the prior written
consent of, the U.S. Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any Eligible Assignee (consented to by the
U.S. Borrower and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non- public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC. This
paragraph may not be amended without the written consent of the SPC. (b) By
executing and delivering an Assignment and Acceptance, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.03 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee 95



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc101.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION confirms that it is
an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender. (c) Each New Lender shall submit a
New Commitment Acceptance in accordance with the provisions of Section 2.06(b).
Upon the execution, delivery, acceptance and recording of a New Commitment
Acceptance, from and after the Increase Date related thereto such New Lender
shall be a party hereto and have the rights and obligations of a Lender
hereunder having the Commitment specified therein (or such lesser Commitment as
shall be allocated to such New Lender in accordance with Section 2.06(b)(vi) or
2.15(d)). By executing and delivering a New Commitment Acceptance, the New
Lender thereunder confirms to and agrees with the other parties hereto as
follows: (i) such New Lender hereby agrees that no Lender has made any
representation or warranty, or assumes any responsibility with respect to, (x)
any statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto or (y) the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto; (ii)
such New Lender confirms that it has received a copy of this Agreement, together
with copies of the financial statements referred to in Section 5.03 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such New Commitment Acceptance; (iii)
such New Lender will, independently and without reliance upon any Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (iv) such New Lender confirms that it is
an Eligible Assignee; (v) such New Lender appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such New Lender agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender. (d) The Administrative Agent, acting
solely for this purpose as a non- fiduciary agent of the Borrowers, shall
maintain at its address referred to in Section 9.02 a copy of each Assignment
and Acceptance and each New Commitment Acceptance delivered to and accepted by
it and a register for the recordation of the names and addresses of the Lenders
and the Commitments of, and principal and interest amounts of the Loans owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the U.S.
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall provide the U.S.
Borrower with a copy of the Register upon reasonable request. (e) (i) Upon its
receipt of an Assignment and Acceptance executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with any 96



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc102.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Revolving Loan Note
or Notes subject to such assignment, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C-1 hereto, (1) accept such Assignment and Acceptance, (2) record the
information contained therein in the Register and (3) give prompt notice thereof
to the U.S. Borrower. Within five Business Days after its receipt of such
notice, the relevant Borrower, at its own expense, shall execute and deliver to
the Administrative Agent in exchange for the surrendered Revolving Loan Note or
Notes a new Revolving Loan Note to the order of such Eligible Assignee in an
amount equal to the Commitments and/or Loans assumed by it pursuant to such
Assignment and Acceptance and a new Revolving Loan Note to the order of the
assigning Lender in an amount equal to the Commitments and/or Loans retained by
it hereunder. Such new Revolving Loan Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Revolving
Loan Note or Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A-l
hereto. Such surrendered Revolving Loan Note or Notes shall be marked “canceled”
and shall be returned promptly to the U.S. Borrower. (ii) Upon its receipt of a
New Commitment Acceptance executed by a New Lender representing that it is an
Eligible Assignee, the Administrative Agent shall, if such New Commitment
Acceptance has been completed and is in substantially the form of Exhibit C-3
hereto, (1) accept such New Commitment Acceptance, (2) record the information
contained therein in the Register and (3) give prompt notice thereof to the U.S.
Borrower. Within five Business Days after its receipt of such notice, the
relevant Borrower, at its own expense, shall execute and deliver to the
Administrative Agent a new Revolving Loan Note to the order of such New Lender
in an amount equal to the Commitments assumed by it pursuant to such New
Commitment Acceptance. Such new Revolving Loan Note shall be dated the relevant
Increase Date and shall otherwise be in substantially the form of Exhibit A-l
hereto. (f) Each Lender may, without the consent of, or notice to, any Borrower,
the Administrative Agent or any other Person, sell participations to one or more
banks or other entities (other than (x) any natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), (y) any Borrower or any Affiliates of such
Borrower or (z) any Defaulting Lender) in or to a portion of its rights and
obligations under this Agreement (including, without limitation, a portion of
its Commitments, the Loans owing to it and the Note or Notes held by it);
provided however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitments hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) the
Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (v) except in the
case of a participation involving a Lender and one of its Affiliates (and this
exception shall apply only so long as the participant remains an Affiliate of
such Lender), the parties to each such participation shall execute a
participation agreement in substantially the form of the Participation
Agreement, and (vi) no participant under any such participation shall have any
right to approve any amendment to or waiver of any provision of any Loan
Document, or any consent to any departure by any Borrower therefrom, except to
the extent that such amendment, waiver or consent would alter the principal of,
or interest on, the Loan or Loans in which such participant is participating or
any fees or other amounts payable to the Lenders hereunder, or postpone any date
97



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc103.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION fixed for any
payment of principal of, or interest on, the Loans or any fees or other amounts
payable hereunder. Each Lender shall provide the U.S. Borrower with a list of
entities party to all Participation Agreements with such Lender upon request.
Notwithstanding anything in this paragraph to the contrary, any bank that is a
member of the Farm Credit System that (a) has purchased a participation of at
least $10,000,000 on or after the Effective Date, (b) is, by written notice to
the U.S. Borrower and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives the prior written consent of the U.S. Borrower and the
Administrative Agent to become a Voting Participant, shall be entitled to vote
(and the voting rights of the selling Lender shall be correspondingly reduced),
on a dollar-for-dollar basis, as if such participant were a Lender, on any
matter requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (i) state the full
name, as well as all contact information required of an assignee as set forth in
Exhibit C-1 hereto and (ii) state the dollar amount of the participation
purchased. The U.S. Borrower and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.12 and 3.05 (subject to the requirements and limitations
therein, including the requirements under Section 2.12(g) (it being understood
that the documentation required under Section 2.12(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.07 as if it were an assignee under paragraph (a) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.12 or
3.05, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.05 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the U.S. Borrower,
maintain a register on which it enters the name and address of each participant
and the principal and interest amounts of each participant’s interest in the
Loans or other obligations hereunder (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Loan or other
obligation hereunder) except to the extent that such disclosure is necessary to
establish that such Loan or other obligation is in registered form under Section
5f.103−1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive and binding for all purposes, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (g) Any
Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 9.07, disclose to the
assignee or participant or proposed assignee or participant, any information,
including Confidential Information, relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure of Confidential Information, the assignee or participant 98



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc104.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION or proposed assignee
or participant shall be informed of the confidential nature of such Confidential
Information and shall agree to (i) preserve the confidentiality of any
Confidential Information relating to the Borrowers received by it from such
Lender and (ii) be bound by the provisions of Section 9.11. (h) Notwithstanding
any other provision in this Agreement, an Eligible Assignee shall not be
entitled to receive any greater payment under Section 2.12 or 3.05 than the
assigning Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the effective date of such assignment. (i) Notwithstanding any
other provision set forth in this Agreement, any Lender may at any time and
without the consent of the Administrative Agent or any Borrower create a
security interest in all or any portion of its rights under this Agreement
(including, without limitation, the Loans owing to it and the Notes held by it),
including in favor of any Federal Reserve Bank in accordance with Regulation A
of the Board of Governors of the Federal Reserve System or any other central
banking authority. SECTION 9.08. No Liability of the Issuing Banks. Each
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither any Issuing Bank nor any of their respective officers or
directors shall be liable or responsible for: (a) the use that may be made of
any Letter of Credit or any acts or omissions of any beneficiary or transferee
in connection therewith; (b) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged; (c)
payment by any Issuing Bank against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to the Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that each Borrower shall have a claim against an Issuing Bank,
and such Issuing Bank shall be liable to such Borrower, to the extent of any
direct, but not consequential, damages suffered by such Borrower that were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit or (ii) such Issuing Bank’s willful failure to
make lawful payment under a Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, each
Issuing Bank acting in good faith may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary. SECTION 9.09. Governing Law. THIS
AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY TO THIS
AGREEMENT, THE EXECUTION OR PERFORMANCE OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF
LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW. SECTION 9.10. Execution
in Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which 99



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc105.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement. SECTION 9.11. Confidentiality. Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Confidential Information (as defined below), except that Confidential
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 9.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the U.S.
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency or (iv) the CUSIP Service Bureau or any similar organization, (g)
with the consent of the U.S. Borrower, (h) to any credit insurance provider or
(i) to the extent such Confidential Information (x) becomes publicly available
other than as a result of a breach of this Section 9.11 or (y) becomes available
to the Administrative Agent, any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than the U.S. Borrower. For purposes
of this Section 9.11, “Confidential Information” means all information received
from the U.S. Borrower or any of its Subsidiaries or any of their respective
certified public accountants (including the Borrowers’ Accountants) relating to
the U.S. Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the U.S. Borrower or any of its Subsidiaries, provided that, in
the case of information received from the U.S. Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section 9.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information. SECTION 9.12. Submission to Jurisdiction; Service of Process. (a)
Any legal action or proceeding brought by any Borrower or any of its respective
Affiliates with respect to this Agreement or any other Loan Document shall be
brought exclusively in the courts of the State of New York located in the City
of New York, borough of Manhattan, or of the United States of America for the
Southern District of New York. By execution and delivery of this Agreement, each
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties 100



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc106.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions. (b) Each Borrower hereby irrevocably consents to the
service of any and all legal process, summons, notices and documents in any
suit, action or proceeding brought in the United States of America arising out
of or in connection with this Agreement or any other Loan Document by the
mailing (by registered or certified mail, postage prepaid) or delivering of a
copy of such process to the U.S. Borrower at its address specified in Section
9.02. Each Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. (c) Nothing
contained in this Section 9.12 shall affect the right of the Administrative
Agent or any Lender to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against the Borrowers in any
other jurisdiction. SECTION 9.13. WAIVER OF JURY TRIAL. EACH BORROWER, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH OF THE LENDERS HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS, THE LETTERS OF CREDIT OR THE
ACTIONS OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF. SECTION 9.14.
Judgment Currency. This is an international loan transaction in which the
specification of Dollars or an Alternate Currency, as the case may be (the
“Specified Currency”), any payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement and the Notes shall not be
discharged by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
which shall be applied shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
the Second Currency on the Business Day next preceding that on which such
judgment is rendered. The obligation of each Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder (an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder or under the Notes in the Second Currency such Entitled Person may in
accordance with normal banking procedures purchase and transfer to the Specified
Place the Specified Currency with the amount of the Second Currency so adjudged
to be due; and each Borrower hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand in the Specified Currency,
any difference between the sum originally due to such Entitled 101



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc107.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Person in the
Specified Currency and the amount of the Specified Currency so purchased and
transferred. SECTION 9.15. European Monetary Union. (a) Payments by the
Administrative Agent Generally. With respect to the payment of any amount
denominated in Euro, the Administrative Agent shall not be liable to any of the
Borrowers, the Swing Loan Lenders or any of the Lenders in any way whatsoever
for any delay, or the consequences of any delay, in the crediting to any account
of any amount required by this Agreement to be paid by the Administrative Agent
if the Administrative Agent shall have taken all relevant steps to achieve, on
the date required by this Agreement, the payment of such amount in immediately
available, freely transferable, cleared funds (in Euro) to the account of any
Borrower, any Swing Loan Lender or any Lender in the Principal Financial Center
in the Participating Member State which such Borrower, such Swing Loan Lender or
such Lender, as the case may be, shall have specified for such purpose. For the
purposes of this paragraph, “all relevant steps” means all such steps as may be
prescribed from time to time by the regulations or operating procedures of such
clearing or settlement system as the Administrative Agent may from time to time
determine for the purpose of clearing or settling payments in Euro. (b) Other
Consequential Changes. Without prejudice to the respective liabilities of the
Borrowers to the Lenders and the Swing Loan Lenders, and the Lenders and the
Swing Loan Lenders to the Borrowers, under or pursuant to this Agreement, except
as expressly provided in this Section 9.15, each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time reasonably specify to be necessary or
appropriate to reflect the introduction of or changeover to Euros in
Participating Member States. SECTION 9.16. USA PATRIOT Act. Each Lender subject
to the Patriot Act hereby notifies each Borrower that, pursuant to Section 326
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) and the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies the Borrower,
including the name and address of such Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act
and the Beneficial Ownership Regulation. SECTION 9.17. Continued Effectiveness.
Notwithstanding anything to the contrary contained herein, this Agreement is not
intended to and shall not serve to affect a novation of the obligations under
the Existing Credit Agreement, as continued hereunder. Instead, it is the
express intention of the parties hereto to reaffirm the indebtedness created
under the Existing Credit Agreement. The Existing Credit Agreement and all
agreements, instruments and documents executed or delivered in connection with
the Existing Credit Agreement shall each be deemed to be amended as of the
Effective Date to the extent necessary to give effect to the provisions of this
Agreement. SECTION 9.18. Entire Agreement. This Agreement, the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent or any Issuing Bank, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. 102



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc108.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION SECTION 9.19. No
Fiduciary Duty. Each Agent, each Lender, each Issuing Bank, each Swing Loan
Lender and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of any Borrowers, its stockholders and/or its Affiliates. Each Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Borrower, its stockholders or its
Affiliates, on the other. Each Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrowers, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to any
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Borrower, its management, stockholders, creditors or any other Person.
Each Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto. SECTION 9.20. Certain
ERISA Matters. (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Agents, and not, for the avoidance
of doubt, to or for the benefit of any Borrowers or any other Subsidiary of the
Borrowers, that at least one of the following is and will be true: (i) such
Lender is not using “plan assets” (within the meaning of Section 3(42) of ERISA
or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement, (ii) the transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, 103



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc109.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Letters of Credit,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Agent, in its sole discretion, and such Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents,
and not, for the avoidance of doubt, to or for the benefit of any Borrower, or
any other Subsidiary of the Borrowers, that the Agents are not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by any Agent under this Agreement, any
Loan Document or any documents related hereto or thereto). ARTICLE X GUARANTY
SECTION 10.01. Guaranty. (a) To induce the Lenders to make the Loans to the Euro
Borrowers and the Swing Loan Borrowers, as the case may be, and the Issuing
Banks to Issue Letters of Credit for the account of the Euro Borrowers, the U.S.
Borrower hereby absolutely, unconditionally and irrevocably guarantees, as
primary obligor and not merely as surety (in such capacity, the “Guarantor”),
the full and punctual payment when due, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, of the principal of and interest on the
Loans made by each Lender to, and the Notes held by each Lender of, each Euro
Borrower or Swing Loan Borrower and all other amounts from time to time owing
(including without limitation with respect to any Letters of Credit) to the
Lenders or the Administrative Agent by any Euro Borrower or any Swing Loan
Borrower under this Agreement pursuant hereto, to its Euro Borrower Designation
or its Swing Loan Borrower Designation, as applicable, and under the Notes, in
each case strictly in accordance with the terms hereof or thereof (such
obligations being herein collectively called, the “Guarantied Obligations”),
whether or not from time to time reduced or extinguished or hereafter increased
or incurred, whether or not recovery may be or hereafter may become barred by
any statute of limitations, and whether enforceable or unenforceable as against
any Euro Borrower or 104



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc110.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Swing Loan Borrower,
now or hereafter existing, or due or to become due, including principal,
interest (including interest at the contract rate applicable upon default
accrued or accruing after the commencement of any proceeding under the
Bankruptcy Code, whether or not such interest is an allowed claim in such
proceeding), fees and costs of collection. This guaranty constitutes a guaranty
of payment and not of collection. (b) The U.S. Borrower further agrees that, (i)
if any payment made by any of the Euro Borrowers or any other person and applied
to the Guarantied Obligations is at any time annulled, avoided, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or (ii) if any payment is made by any Lender
or any other holder of Guarantied Obligations (the “Guarantied Parties”) to any
Euro Borrower, its estate, trustee, receiver or any other party, including the
U.S. Borrower, under any bankruptcy law, state or federal law, common law or
equitable cause, then, in each case, to the extent of such payment or repayment,
the U.S. Borrower’s liability under this Section 10.01 shall be and remain in
full force and effect, as fully as if such payment had never been made or, if
prior thereto this guaranty set forth in this Section 10.01 shall have been
cancelled or surrendered, the guaranty set forth in this Section 10.01 shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of the U.S. Borrower in respect of the amount of such payment.
SECTION 10.02. Authorization; Other Agreements. The Guarantied Parties are
hereby authorized, without notice to or demand upon the U.S. Borrower, which
notice or demand is expressly waived hereby, and without discharging or
otherwise affecting the obligations of the U.S. Borrower hereunder (which shall
remain absolute and unconditional notwithstanding any such action or omission to
act), from time to time, to: (a) supplement, renew, extend, accelerate or
otherwise change the time for payment of, or other terms relating to, the
Guarantied Obligations, or any part of them, or otherwise modify, amend or
change the terms of any promissory note or other agreement, document or
instrument (including, without limitation, this Agreement and the other Loan
Documents) now or hereafter executed by any Euro Borrower and delivered to the
Guarantied Parties or any of them, including, without limitation, any increase
or decrease of principal or the rate of interest thereon; (b) waive or otherwise
consent to noncompliance with any provision of any instrument evidencing the
Guarantied Obligations, or any part thereof, or any other instrument or
agreement in respect of the Guarantied Obligations (including, without
limitation, this Agreement and the other Loan Documents) now or hereafter
executed by any Euro Borrower and delivered to the Guarantied Parties or any of
them; (c) accept partial payments on the Guarantied Obligations; (d) receive,
take and hold additional security or collateral for the payment of the
Guarantied Obligations or any part of them and exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral; (e) settle, release, compromise, collect or otherwise liquidate the
Guarantied Obligations or accept, substitute, release, exchange or otherwise
alter, affect or impair any 105



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc111.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION security or
collateral for the Guarantied Obligations or any part of them or any other
guaranty therefor, in any manner; (f) add, release or substitute any one or more
other guarantors, makers or endorsers of the Guarantied Obligations or any part
of them and otherwise deal with any Euro Borrower or any other guarantor, maker
or endorser; (g) apply to the Guarantied Obligations any and all payments or
recoveries from any Euro Borrower, from any other guarantor, maker or endorser
of the Guarantied Obligations or any part of them to the Guarantied Obligations
in such order as provided herein whether such Guarantied Obligations are secured
or unsecured or guaranteed or not guaranteed by others; and (h) refund at any
time any payment received by any Guarantied Party in respect of any of the
Guarantied Obligations, and payment to such Person of the amount so refunded
shall be fully guaranteed hereby even though prior thereto this Guaranty shall
have been cancelled or surrendered, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of the U.S. Borrower hereunder in respect of the amount so refunded;
even if any right of reimbursement or subrogation or other right or remedy of
the U.S. Borrower is extinguished, affected or impaired by any of the foregoing
(including, without limitation, any election of remedies by reason of any
judicial, non-judicial or other proceeding in respect of the Guarantied
Obligations which impairs any subrogation, reimbursement or other right of the
U.S. Borrower). SECTION 10.03. Guaranty Absolute and Unconditional. The U.S.
Borrower hereby waives any defense of a surety or guarantor or any other obligor
on any obligations arising in connection with or in respect of any of the
following and hereby agrees that its obligations under this Article X (Guaranty)
are absolute and unconditional and shall not be discharged or otherwise affected
as a result of: (a) the invalidity or unenforceability of any of any Euro
Borrower’s obligations under this Agreement or any other Loan Document or any
other agreement or instrument relating thereto, or any security for, or other
guaranty of the Guarantied Obligations or any part of them, or the lack of
perfection or continuing perfection or failure of priority of any security for
the Guarantied Obligations or any part of them; (b) the absence of any attempt
to collect the Guarantied Obligations or any part of them from any Euro Borrower
or other action to enforce the same; (c) any Guarantied Parties’ election, in
any proceeding instituted under chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code; (d) any borrowing or
grant of a Lien by any Euro Borrower, as debtor-in-possession, or extension of
credit, under Section 364 of the Bankruptcy Code; (e) the disallowance, under
Section 502 of the Bankruptcy Code, of all or any portion of the Administrative
Agent’s or Lender’s claim (or claims) for repayment of the Guarantied
Obligations; 106



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc112.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION (f) any use of cash
collateral under Section 363 of the Bankruptcy Code; (g) any agreement or
stipulation as to the provision of adequate protection in any bankruptcy
proceeding; (h) the avoidance of any Lien in favor of the Guarantied Parties or
any of them for any reason; (i) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Euro Borrower, the U.S. Borrower or any of any Euro
Borrower’s other Subsidiaries, including without limitation, any discharge of,
or bar or stay against collecting, all or any of the Guarantied Obligations (or
any part of them or interest thereon) in or as a result of any such proceeding;
(j) failure by any Guarantied Party to file or enforce a claim against any Euro
Borrower or its estate in any bankruptcy or insolvency case or proceeding; (k)
any action taken by any Guarantied Party that is authorized hereby; (l) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, this Agreement, any other Loan Document or any other
agreement; or (m) any (x) laws, regulations or acts of any legislative body or
Governmental Authority or (y) any economic, political, regulatory or other
events, including but not limited to, any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of the Borrowers’ property, that would otherwise constitute a
defense available to any obligor or guarantor of, or a discharge of, or
otherwise affect, the obligations hereunder; or (n) any other circumstance which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor or any other obligor on any obligations, other than the payment in
full of the Guarantied Obligations. SECTION 10.04. Waivers. The U.S. Borrower
hereby waives diligence, promptness, presentment, demand for payment or
performance and protest and notice of protest, notice of acceptance and any
other notice in respect of the Guarantied Obligations or any part of them, and
any defense arising by reason of any disability or other defense of the Euro
Borrower. The U.S. Borrower shall not, until the Guarantied Obligations are
irrevocably paid in full and the Commitments have been terminated, assert any
claim or counterclaim it may have against any Euro Borrower or set off any of
its obligations to any Euro Borrower against any obligations of any Euro
Borrower to it. In connection with the foregoing, the U.S. Borrower covenants
that its obligations hereunder shall not be discharged, except by complete
performance. SECTION 10.05. Reliance. The U.S. Borrower hereby assumes
responsibility for keeping itself informed of the financial condition of the
Euro Borrowers and any and all endorsers and/or other guarantors of all or any
part of the Guarantied Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guarantied Obligations, or any part thereof, that
diligent inquiry would reveal, and the U.S. Borrower hereby agrees that no
Guarantied Party shall have any duty to advise it of information known to it
regarding such 107



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc113.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION condition or any
such circumstances. In the event any Guarantied Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the U.S. Borrower, such Guarantied Party shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which such Guarantied Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to any Guarantied Party. SECTION 10.06.
Waiver of Subrogation and Contribution Rights. Until the Guarantied Obligations
have been irrevocably paid in full and the Commitments have been terminated, the
U.S. Borrower shall not enforce or otherwise exercise any right of subrogation
to any of the rights of the Guarantied Parties or any part of them against any
Euro Borrower or any right of reimbursement or contribution or similar right
against any Euro Borrower by reason of this Agreement or by any payment made by
the U.S. Borrower in respect of the obligations under this Agreement or the
Notes. SECTION 10.07. Subordination. The U.S. Borrower hereby agrees that upon
the occurrence of any Event of Default described in Section 7.01(e), any
Indebtedness of any Euro Borrower now or hereafter owing to it, whether
heretofore, now or hereafter created (the “Guaranty Subordinated Debt”), is
hereby subordinated to all of the obligations under this Agreement and the
Notes, and that, except as expressly permitted by this agreement, the Guaranty
Subordinated Debt shall not be paid in whole or in part until such obligations
have been indefeasibly paid in full in cash and this Guaranty is terminated and
of no further force or effect. The U.S. Borrower shall not accept any payment of
or on account of any Guaranty Subordinated Debt at any time in contravention of
the foregoing. Upon the occurrence and during the continuance of an Event of
Default described in Section 7.01(e), each Euro Borrower shall pay to the
Administrative Agent any payment of all or any part of the Guaranty Subordinated
Debt and any amount so paid to the Administrative Agent shall be applied to
payment of the obligations under this Agreement and the Notes as provided
herein. Each payment on the Guaranty Subordinated Debt received in violation of
any of the provisions hereof shall be deemed to have been received by the U.S.
Borrower as trustee for the Administrative Agent and the Lenders and shall be
paid over to the Administrative Agent immediately on account of the Guarantied
Obligations, but without otherwise affecting in any manner the U.S. Borrower’s
liability under this Article X (Guaranty). The U.S. Borrower agrees to file all
claims against the Euro Borrowers in any bankruptcy or other proceeding in which
the filing of claims is required by law in respect of any Guaranty Subordinated
Debt, and the Administrative Agent shall be entitled to all of U.S. Borrower’s
rights thereunder. If for any reason the U.S. Borrower fails to file such claim
at least ten Business Days prior to the last date on which such claim should be
filed, the U.S. Borrower hereby irrevocably appoints the Administrative Agent as
its true and lawful attorney-in-fact and is hereby authorized to act as
attorney-in-fact in the U.S. Borrower’s name to file such claim or, in the
Administrative Agent’s discretion, to assign such claim to and cause proof of
claim to be filed in the name of the Administrative Agent or its nominee. In all
such cases, whether in administration, bankruptcy or otherwise, the person or
persons authorized to pay such claim shall pay to the Administrative Agent the
full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, the U.S. Borrower hereby assigns to the
Administrative Agent all of the U.S. Borrower’s rights to any payments or
distributions to which the U.S. Borrower otherwise would be entitled. If the
amount so paid is greater than the U.S. Borrower’s liability hereunder, the
Administrative Agent shall pay the excess amount to the party entitled thereto.
108



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc114.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION SECTION 10.08.
Default; Remedies. The obligations of the U.S. Borrower hereunder are
independent of and separate from the Guarantied Obligations. Upon any Event of
Default, the Administrative Agent may, at its sole election, proceed directly
and at once, without notice, against the U.S. Borrower to collect and recover
the full amount or any portion of the Guarantied Obligations then due, without
first proceeding against the defaulting Euro Borrower or Euro Borrowers or any
other guarantor of the Guarantied Obligations, or joining the defaulting Euro
Borrower or Euro Borrowers or any other guarantor in any proceeding against the
U.S. Borrower. At any time after maturity of the Guarantied Obligations, the
Administrative Agent may (unless the Guarantied Obligations have been
indefeasibly paid in full in cash), without notice to the U.S. Borrower,
appropriate and apply toward the payment of the Guarantied Obligations (i) any
indebtedness due or to become due from any Guarantied Party to the U.S. Borrower
and (ii) any moneys, credits or other property belonging to the U.S. Borrower at
any time held by or coming into the possession of any Guarantied Party or any of
its respective Affiliates. SECTION 10.09. Irrevocability. This Guaranty set
forth in this Article X (Guaranty) shall be irrevocable as to any and all of the
Guarantied Obligations until the Commitments have been terminated and all
monetary Guarantied Obligations then outstanding have been indefeasibly repaid
in full in cash. SECTION 10.10. Setoff. Upon the occurrence and during the
continuance of an Event of Default, each Guarantied Party and each Affiliate
thereof may, without notice to the U.S. Borrower and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply toward the payment of all or any part of the Guarantied Obligations then
due and payable (i) any indebtedness due or to become due from such Guarantied
Party or Affiliate thereof to the U.S. Borrower or any Euro Borrower or Swing
Loan Borrower, and (ii) any moneys, credits or other property belonging to the
U.S. Borrower or any Euro Borrower or Swing Loan Borrower, at any time held by
or coming into the possession of such Guarantied Party or Affiliate thereof
(other than trust accounts). SECTION 10.11. No Marshaling. The U.S. Borrower
consents and agrees that no Guarantied Party or Person acting for or on behalf
thereof shall be under any obligation to marshal any assets in favor of the U.S.
Borrower or against or in payment of any or all of the Guarantied Obligations.
SECTION 10.12. Enforcement; Amendments; Waivers. No delay on the part of any
Guarantied Party in the exercise of any right or remedy arising under this
Agreement, any of the other Loan Documents or otherwise with respect to all or
any part of the Guarantied Obligations or any other guaranty of or security for
all or any part of the Guarantied Obligations shall operate as a waiver thereof,
and no single or partial exercise by any such Person of any such right or remedy
shall preclude any further exercise thereof. Failure by any Guarantied Party at
any time or times hereafter to require strict performance by the U.S. Borrower,
any other guarantor of all or any part of the Guarantied Obligations or any
other Person of any of the provisions, warranties, terms and conditions
contained in any of the Loan Documents now or at any time or times hereafter
executed by such Persons and delivered to any Guarantied Party shall not waive,
affect or diminish any right of such person at any time or times hereafter to
demand strict performance thereof and such right shall not be deemed to have
been waived by any act or knowledge of any Guarantied Party, or its Affiliates,
unless such waiver is contained in an instrument in writing, directed and
delivered to such Euro Borrower or the U.S. Borrower, as applicable, specifying
such waiver, and is signed by the party or parties necessary to give such 109



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc115.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION waiver under this
Agreement. No waiver of any Event of Default shall operate as a waiver of any
other Event of Default or the same Event of Default on a future occasion, and no
action by any Guarantied Party permitted hereunder shall in any way affect or
impair any its rights and remedies or the obligations of the U.S. Borrower under
this Article X (Guaranty). Any determination by a court of competent
jurisdiction of the amount of any principal and/or interest owing by any Euro
Borrower to any Guarantied Party shall be conclusive and binding on the U.S.
Borrower irrespective of whether the U.S. Borrower was a party to the suit or
action in which such determination was made. [SIGNATURE PAGES FOLLOW] 110



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc116.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION IN WITNESS WHEREOF,
the parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written. The U.S.
Borrower FMC CORPORATION By: /s/ Brian J. Blair Name: Brian J. Blair Title:
Deputy Treasurer The Euro Borrowers FMC FINANCE B.V. By: /s/ Brian J. Blair
Name: Brian J. Blair Title: Authorized Signatory, as Director FMC CHEMICALS
NETHERLANDS B.V. By: /s/ Brian J. Blair Name: Brian J. Blair Title: Authorized
Signatory, as Director FMC FORET, S.A. By: /s/ Brian J. Blair Name: Brian J.
Blair Title: Authorized Signatory, as Attorney-in-Fact [SIGNATURE PAGE TO THIRD
A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc117.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION CITIBANK, N.A., as
Administrative Agent, Lender, Issuing Bank and Swing Loan Lender By: /s/ Michael
Vondriska Name: Michael Vondriska Title: Vice President [SIGNATURE PAGE TO THIRD
A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc118.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION BANK OF AMERICA,
N.A., as Syndication Agent, Lender, Issuing Bank and Swing Loan Lender By: /s/
Brandon Weiss Name: Brandon Weiss Title: Vice President [SIGNATURE PAGE TO THIRD
A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc119.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION BNP Paribas as a
Lender By: /s/ Michael Pearce Name: Michael Pearce Title: Managing Director By:
/s/ Nader Tannous Name: Nader Tannous Title: Managing Director [SIGNATURE PAGE
TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc120.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION CoBank, ACB, as a
Lender By: /s/ Robert Prickett Name: Robert Prickett Title: Vice President
[SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc121.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION JPMorgan Chase Bank,
N.A., as a Lender By: /s/ James A. Knight Name: James A. Knight Title: Executive
Director [SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc122.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION SUMITOMO MITSUI
BANKING CORPORATION, as a Lender By: /s/ Richard Eisenberg Name: Richard
Eisenberg Title: Managing Director [SIGNATURE PAGE TO THIRD A&R FMC CREDIT
AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc123.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION TD BANK, N.A., as a
Lender By: /s/ Craig Welch Name: Craig Welch Title: Senior Vice President
[SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc124.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION BRANCH BANKING AND
TRUST COMPANY, as a Lender By: /s/ J. Carlos Navarrete Name: J. Carlos Navarrete
Title: Vice President [SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc125.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Santander Bank,
N.A., as a Lender By: /s/ Andres Barbosa Name: Andres Barbosa Title: Executive
Director By: /s/ Daniel Kostman Name: Daniel Kostman Title: Executive Director
[SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc126.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Citizens Bank, N.A.
(as successor by merger to Citizens Bank of Pennsylvania), as a Lender By: /s/
William J. O’Meara Name: William J. O’Meara Title: Senior Vice President
[SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc127.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION COÖPERATIEVE
RABOBANK U.A., NEW YORK BRANCH, as a Lender By: /s/ Jeff Bliss Name: Jeff Bliss
Title: Executive Director By: /s/ Robert Graff Name: Robert Graff Title:
Managing Director [SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc128.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION KBC BANK N.V., NEW
YORK BRANCH, as a Lender By: /s/ Jana Sevcikova Name: Jana Sevcikova Title:
Director By: /s/ Vlada Lisovetsky Name: Vlada Lisovetsky Title: Senior Associate
[SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc129.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Mizuho Bank, Ltd.,
as a Lender By: /s/ Donna DeMagistris Name: Donna DeMagistris Title: Authorized
Signatory [SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc130.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION PNC BANK, NATIONAL
ASSOCIATION, as a Lender By: /s/ Mark F. McCue Name: Mark F. McCue Title: Vice
President [SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc131.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION U.S. BANK NATIONAL
ASSOCIATION, as a Lender By: /s/ Paul E. Rouse Name: Paul E. Rouse Title: Vice
President [SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc132.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION Wells Fargo Bank,
National Association, as a Lender By: /s/ Nathan R. Rantala Name: Nathan R.
Rantala Title: Managing Director [SIGNATURE PAGE TO THIRD A&R FMC CREDIT
AGREEMENT]



--------------------------------------------------------------------------------



 
[citifmcthirdarrevolvingc133.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION BANK OF CHINA, NEW
YORK BRANCH, as a Lender By: /s/ Raymond Qiao Name: Raymond Qiao Title: Chief
Lending Officer [SIGNATURE PAGE TO THIRD A&R FMC CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 